EXHIBIT 10.1









--------------------------------------------------------------------------------

CREDIT AGREEMENT

dated as of

January 17, 2020

among

LEIDOS HOLDINGS, INC.
as Holdings,


LEIDOS, INC.,
as Borrower,


The GUARANTORS Party Hereto,

The LENDERS Party Hereto

and

CITIBANK, N.A.,
as Administrative Agent




--------------------------------------------------------------------------------



MUFG BANK, LTD.,
as Syndication Agent


CITIBANK, N.A.,
MUFG BANK, LTD.,
BOFA SECURITIES, INC.,
BANK OF MONTREAL,
THE BANK OF NOVA SCOTIA,
CAPITAL ONE, NATIONAL ASSOCIATION,
JPMORGAN CHASE BANK, N.A.,
MIZUHO BANK, LTD.,
PNC CAPITAL MARKETS LLC,
U.S. BANK NATIONAL ASSOCIATION
and
WELLS FARGO SECURITIES, LLC,







--------------------------------------------------------------------------------





as Joint Lead Arrangers and Joint Bookrunners


BANK OF AMERICA, N.A.,
BANK OF MONTREAL,
THE BANK OF NOVA SCOTIA,
CAPITAL ONE, NATIONAL ASSOCIATION,
JPMORGAN CHASE BANK, N.A.,
MIZUHO BANK, LTD.,
PNC BANK, NATIONAL ASSOCIATION,
U.S. BANK NATIONAL ASSOCIATION
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Documentation Agents


FIFTH THIRD BANK, NATIONAL ASSOCIATION,
GOLDMAN SACHS BANK USA,
REGIONS BANKS
and
TD BANK, N.A.,
as Senior Managing Agents



--------------------------------------------------------------------------------
















--------------------------------------------------------------------------------






 
TABLE OF CONTENTS
 
 
 
 
 
ARTICLE I
Page


 
 
 
 
DEFINITIONS
 
 
 
 
SECTION 1.01.
Defined Terms
1


SECTION 1.02.
Classification of Loans and Borrowings
30


SECTION 1.03.
Terms Generally
30


SECTION 1.04.
Accounting Terms; GAAP
31


SECTION 1.05.
Currency Translation
31


SECTION 1.06.
Divisions
32


 
 
 
 
ARTICLE II

 
 
 
 
 
THE CREDITS
 
SECTION 2.01.
Commitments
32


SECTION 2.02.
Loans and Borrowings
32


SECTION 2.03.
Requests for Borrowings
33


SECTION 2.04.
Illegality
34


SECTION 2.05.
Letters of Credit
34


SECTION 2.06.
Funding of Borrowings
41


SECTION 2.07.
Interest Elections
42


SECTION 2.08.
Termination, Reduction and Increase of Commitments
43


SECTION 2.09.
Repayment of Loans; Evidence of Debt
46


SECTION 2.10.
Amortization of Loans
47


SECTION 2.11.
Prepayment of Loans
47


SECTION 2.12.
Fees
48


SECTION 2.13.
Interest
49


SECTION 2.14.
Alternate Rate of Interest
50


SECITON 2.15.
Increased Costs
51


SECTION 2.16.
Break Funding Payments
52


SECTION 2.17.
Taxes
53


SECTION 2.18.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
57


SECTION 2.19.
Mitigation Obligations; Replacement of Lenders
58


SECTION 2.20.
Defaulting Lenders
59


SECTION 2.21.
Extension of Revolving Maturity Date
62


 
 
 
 
ARTICLE III
 
 
 
 
 
REPRESENTATIONS AND WARRANTIES
 
 
 
 






--------------------------------------------------------------------------------





SECTION 3.01.
Organization; Powers
64


SECTION 3.02.
Authorization; Enforceability
64


SECTION 3.03.
Governmental Approvals; No Conflicts
64


SECTION 3.04.
Financial Condition; No Material Adverse Change
64


SECTION 3.05.
Litigation and Environmental Matters
65


SECTION 3.06.
Compliance with Laws and Agreements
65


SECTION 3.07.
Investment Company Status
65


SECTION 3.08.
Properties
65


SECTION 3.09.
Federal Reserve Regulations
66


SECTION 3.10.
Taxes
66


SECTION 3.11.
ERISA
66


SECTION 3.12.
Disclosure
66


SECTION 3.13.
AML Laws; Anti-Corruption Laws and Sanctions
66


SECTION 3.14.
Solvency
67


SECTION 3.15.
EEA Financial Institution
67


 
 
 
 
ARTICLE IV

 
 
 
 
 
CONDITIONS
 
 
 
 
SECTION 4.01.
Effective Date
67


SECTION 4.02.
[Reserved]
68


SECTION 4.03.
Each Credit Event
68


 
 
 
 
ARTICLE V

 
 
 
 
 
AFFIRMATIVE COVENANTS
 
 
 
 
SECTION 5.01.
Financial Statements and Other Information
69


SECTION 5.02.
Notices of Material Events
70


SECTION 5.03.
Existence
71


SECTION 5.04.
Businesses and Properties
71


SECTION 5.05.
Payment of Taxes
71


SECTION 5.06.
Insurance
71


SECTION 5.07.
Books and Records; Inspection Rights
71


SECTION 5.08.
Compliance with Laws
71


SECTION 5.09
Use of Proceeds
72


SECTION 5.10.
Additional Guarantors
72


 
 
 
 
ARTICLE VI
 
 
 
 
 
NEGATIVE COVENANTS
 
 
 
 



ii





--------------------------------------------------------------------------------





SECTION 6.01.
Subsidiary Indebtedness
72


SECTION 6.02.
Liens
74


SECTION 6.03.
Sale and Leaseback Transactions
76


SECTION 6.04.
Fundamental Changes
76


SECTION 6.05.
Transactions with Affiliates
77


SECTION 6.06.
[Reserved]
77


SECTION 6.07.
Financial Covenants
77


SECTION 6.08.
Use of Proceeds
78


 
 
 
 
ARTICLE VII

 
 
 
 
 
EVENTS OF DEFAULT
 
 
 
 
 
ARTICLE VIII

 
 
 
 
 
THE ADMINISTRATIVE AGENT
 
 
 
 
SECTION 8.01.
Appointment and Authority
81


SECTION 8.02.
Rights as a Lender or Issuing Bank
81


SECTION 8.03.
Exculpatory Provisions
81


SECTION 8.04.
Reliance by Administrative Agent
82


SECTION 8.05.
Delegation of Duties
82


SECTION 8.06.
Resignation or Removal of Administrative Agent
83


SECTION 8.07.
Non-Reliance on Administrative Agent and Other Lenders
84


SECTION 8.08.
No Other Duties, Etc.
84


SECTION 8.09.
Certain ERISA Matters
84


 
 
 
 
ARTICLE IX

 
 
 
 
 
GUARANTY
 
 
 
 
SECTION 9.01.
Guaranty
86


SECTION 9.02.
Waiver of Subrogation
86


SECTION 9.03.
Modification of Borrower Obligations
86


SECTION 9.04.
Waiver of the Guarantors
87


SECTION 9.05.
Reinstatement
87


SECTION 9.06.
Continuing Guaranty
88


 
 
 
 
ARTICLE X

 
 
 
 
 
MISCELLANEOUS
 
 
 
 
SECTION 10.01.
Notices
88





iii





--------------------------------------------------------------------------------





SECTION 10.02.
Waivers; Amendments
89


SECTION 10.03.
Expenses; Indemnity; Damage Waiver
90


SECTION 10.04.
Successors and Assigns
92


SECTION 10.05.
Survival
96


SECTION 10.06.
Counterparts; Integration; Effectiveness
96


SECTION 10.07.
Severability
97


SECTION 10.08
Right of Setoff
97


SECTION 10.09.
Governing Law; Jurisdiction; Consent to Service of Process
97


SECTION 10.10.
WAIVER OF JURY TRIAL
98


SECTION 10.11.
Headings
98


SECTION 10.12.
Confidentiality; Non‑Public Information
98


SECTION 10.13.
Interest Rate Limitation
100


SECTION 10.14.
Conversion of Currencies
100


SECTION 10.15.
Certain Notices
100


SECTION 10.16.
No Fiduciary Relationship
101


SECTION 10.17.
Acknowledgment and Consent to Bail-In of EEA
101


 
Financial Institutions
 
SECTION 10.18.
Acknowledgment Regarding any Supported QFCs
102


 
 
 

    
    




iv





--------------------------------------------------------------------------------







Schedules:
Schedule 1.01(a)     — Excluded Subsidiaries
Schedule 1.01(b)     — Effective Date Subsidiary Guarantors
Schedule 2.01    — Commitments
Schedule 6.01    — Existing Subsidiary Indebtedness
Schedule 6.02    — Existing Liens
Schedule 6.03    — Existing Sale and Leaseback Transactions


Exhibits:
Exhibit A    — Form of Accession Agreement
Exhibit B    — Form of Assignment and Assumption
Exhibit C    — Form of Revolving Maturity Date Extension Request
Exhibit D-1    — Form of U.S. Tax Compliance Certificate (For Foreign Lenders
That Are             Not Partnerships For U.S. Federal Income Tax Purposes)
Exhibit D-2    — Form of U.S. Tax Compliance Certificate (For Foreign
Participants That             Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Exhibit D-3    — Form of U.S. Tax Compliance Certificate (For Foreign
Participants That             Are Partnerships For U.S. Federal Income Tax
Purposes)
Exhibit D-4    — Form of U.S. Tax Compliance Certificate (For Foreign Lenders
That Are             Partnerships For U.S. Federal Income Tax Purposes)
Exhibit E    — Form of Effective Date Solvency Certificate
Exhibit F    — Form of Counterpart Agreement












v





--------------------------------------------------------------------------------






CREDIT AGREEMENT dated as of January 17, 2020 (this “Agreement”), among LEIDOS
HOLDINGS, INC., a Delaware corporation (“Holdings”), LEIDOS, INC., a Delaware
corporation (the “Borrower”), the GUARANTORS party hereto, the LENDERS party
hereto and CITIBANK, N.A., as Administrative Agent.
WHEREAS, the Borrower has requested that (a) Lenders with Term Loan Commitments
(such term and each other capitalized term used in this paragraph and not
otherwise defined above shall have the meaning assigned to such term in Article
I) extend credit in the form of a Term Loan on the Effective Date in an
aggregate principal amount not in excess of $1,925,139,410.64 and (b) each
Lender with a Revolving Commitment extend credit in the form of Revolving Loans
and each Issuing Bank issue Letters of Credit, in each case at any time and from
time to time on and after the Effective Date and prior to the Revolving Maturity
Date such that the aggregate Credit Exposure of all Lenders with a Revolving
Commitment will not exceed $750,000,000 at any time.
NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree as follows:

ARTICLE I
DEFINITIONS
SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Accession Agreement” means an Accession Agreement, substantially in the form of
Exhibit A, among an Increasing Lender, the Borrower and the Administrative
Agent.
“Acquisition” means any transaction, or series of related transactions, in which
Holdings, the Borrower or any Subsidiary acquires (a) equity interests in any
Person if, after giving effect thereto, such Person will become a Subsidiary or
(b) any business or assets comprising all or substantially all the assets of (or
all or substantially all the assets constituting a business unit, division,
product line or line of business of) any Person (whether through purchase of
assets, merger or otherwise).
“Acquisition Indebtedness” means, with respect to any Acquisition, any
Indebtedness incurred during the Acquisition Period with respect to such
Acquisition and identified by the Borrower to the Administrative Agent as
Indebtedness incurred for the purpose of financing such Acquisition (including
any repayment or prepayment of Indebtedness of the Person or assets acquired
thereby and payment of related fees and expenses); provided that (a) at all
times during the Acquisition Period with respect to such Acquisition, all the
net proceeds of such Indebtedness constitute Unrestricted Cash that is
segregated in a separate deposit or securities account of Holdings or the
Borrower and held to be applied for such purpose upon consummation of such
Acquisition (it being understood that, in the event any such net proceeds cease
to be Unrestricted Cash or are not so segregated and held during the Acquisition
Period with respect to such Acquisition (including as a result of having been
used for any other purpose), the aggregate principal amount of such Indebtedness
equal to the principal amount thereof that has yielded such net proceeds shall
cease to be “Acquisition Indebtedness” hereunder) and (b) the aggregate
principal amount of such Indebtedness





--------------------------------------------------------------------------------





treated by the Borrower as Acquisition Indebtedness does not exceed the
aggregate amount of funds required by the Borrower to finance such Acquisition
(including any repayment or prepayment of Indebtedness of the Person or assets
acquired thereby and payment of related fees and expenses).
“Acquisition Period” means, with respect to any Acquisition, the period
(a) commencing on the date on which Holdings, the Borrower or a Subsidiary
enters into a definitive agreement providing for the consummation of such
Acquisition and (b) ending on the date that is the earliest of (i) the date such
Acquisition is consummated, (ii) the date such definitive agreement is
terminated or such Acquisition is otherwise abandoned by Holdings, the Borrower
or such Subsidiary and (iii) the date that is twelve months after the
commencement of such period under clause (a) above.
“Adjusted Consolidated Total Indebtedness” means, at any time, (a) the aggregate
amount of all Indebtedness of Holdings and the Subsidiaries at such time, all
determined on a consolidated basis in accordance with GAAP, but excluding
therefrom, during the Acquisition Period with respect to any Acquisition, the
Acquisition Indebtedness relating to such Acquisition, minus (b) all
Indebtedness at such time consisting of obligations of Holdings and the
Subsidiaries as account parties in respect of letters of credit and letters of
guaranty that do not support Indebtedness, all determined on a consolidated
basis in accordance with GAAP minus (c) the aggregate amount of Unrestricted
Cash at such time of Holdings, the Borrower and the Subsidiaries (but, in any
event, not in excess of $500,000,000). In the event that Holdings or any
Subsidiary shall have completed since any date as of which Adjusted Consolidated
Total Indebtedness is to be determined an acquisition or disposition of any
Person, business unit, division, product line or line of business for which
Holdings is required to file pro forma financial statements with the SEC,
Adjusted Consolidated Total Indebtedness shall be determined (and if Holdings is
not so required to file such financial statements, Adjusted Consolidated Total
Indebtedness may, at the election of the Borrower exercised in good faith (and
so long as such election is also made with respect to Consolidated EBITDA), be
determined) on a Pro Forma Basis as if such acquisition or disposition, and any
related incurrence or repayment of Indebtedness, had occurred on such date.
Notwithstanding anything to the contrary herein, Adjusted Consolidated Total
Indebtedness shall not include any Indebtedness (“Subject Debt”) outstanding on
any determination date which is to be refinanced with the proceeds of previously
incurred refinancing Indebtedness that is included in Adjusted Consolidated
Total Indebtedness on such date or with other proceeds available to Holdings,
the Borrower or its Subsidiaries (collectively, the “Refinancing Proceeds”);
provided that a notice of redemption of, or an offer to purchase, such Subject
Debt has been given or made (and, in the case of an offer to purchase, not
withdrawn) on or prior to such date and the applicable Refinancing Proceeds have
been irrevocably deposited in a trust or escrow account pursuant to
documentation relating to such redemption of, or offer to purchase, the
applicable Subject Debt (any such Subject Debt, “Defeased Debt”) (and such
Refinancing Proceeds shall not be included as Unrestricted Cash for purposes of
this Agreement).
“Adjusted LIBO Rate” means with respect to any LIBOR Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of 1.00%) equal to the product of (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means Citibank, N.A., in its capacity as administrative
agent for the Lenders hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII. Unless the context
requires otherwise, the term “Administrative Agent” shall include any Affiliate
of Citibank, N.A. through which Citibank, N.A. shall elect to perform any of its
obligations in such capacity under the Loan Documents.


2





--------------------------------------------------------------------------------





“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Parties” has the meaning assigned to such term in Section 10.01(d).
“Agreement” has the meaning assigned to such term in the preamble hereto.
“Agreement Currency” has the meaning assigned to such term in Section 10.14(b).
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1.00% and (c) the Adjusted LIBO Rate on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) for a deposit in US Dollars with a maturity of one month plus
1.00%. For purposes of clause (c) above, the Adjusted LIBO Rate on any day shall
be based on the LIBO Screen Rate at approximately 11:00 a.m., London time, on
such day for deposits in US Dollars with a maturity of one month.
Notwithstanding the foregoing, if the Adjusted LIBO Rate, determined as set
forth above, shall be less than zero, such rate shall be deemed to be zero for
all purposes of this Agreement. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively. If for any reason the Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the Federal Funds Effective Rate for any reason, including
the inability or failure of the Administrative Agent to obtain a quotation in
accordance with the terms thereof, the Alternate Base Rate shall be determined
without regard to clause (b) of the first sentence of this definition until the
circumstances giving rise to such inability no longer exist. If the Alternate
Base Rate is being used as an alternate rate of interest pursuant to Section
2.14, then the Alternate Base Rate shall be determined without reference to
clause (c) above. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective on the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate, as the case may be.
“Alternative Currency” means, with respect to any Letter of Credit, a currency
other than US Dollars that (a) is a lawful currency that is readily available
and freely transferable and convertible into US Dollars and (b) has been
approved in writing by the Administrative Agent and the applicable Issuing Bank.
“AML Laws” means all laws, rules, and regulations of any jurisdiction applicable
to any Lender, Holdings or any of the Subsidiaries from time to time concerning
or relating to anti-money laundering.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Holdings or any of the Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Creditor” has the meaning assigned to such term in Section 10.14(b).
“Applicable Percentage” means, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment. If the Revolving


3





--------------------------------------------------------------------------------





Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Revolving Commitments most recently in effect, giving
effect to any assignments.
“Applicable Rate” means, for any day, with respect to any LIBOR Loan, any ABR
Loan or the commitment fee payable hereunder, the applicable rate per annum set
forth below under the caption “LIBOR Margin”, “ABR Margin” or “Commitment Fee
Rate”, as the case may be, based upon the Index Debt Ratings by S&P, Moody’s and
Fitch, respectively, applicable on such date:
 
Ratings (S&P/Moody’s/Fitch)
LIBOR Margin
(% per annum)
ABR Margin
(% per annum)
Commitment Fee Rate
(% per annum)
Level 1
BBB+/Baa1/BBB+ or above
1.125%
0.125%
0.125%
Level 2
BBB/Baa2/BBB
1.250%
0.250%
0.150%
Level 3
BBB-/Baa3/BBB-
1.375%
0.375%
0.200%
Level 4
BB+/Ba1/BB+
1.625%
0.625%
0.250%
Level 5
BB/Ba2/BB or below
1.750%
0.750%
0.300%



For purposes of the foregoing, (a) if any of S&P, Moody’s or Fitch shall not
have in effect an Index Debt Rating (other than by reason of the circumstances
referred to in the last sentence of this paragraph), then (i) if only one rating
agency shall not have in effect an Index Debt Rating, the Level then in effect
shall be determined by reference to the remaining two effective Index Debt
Ratings, (ii) if two rating agencies shall not have in effect an Index Debt
Rating, one of such rating agencies shall be deemed to have in effect an Index
Debt Rating in Level 5 and the Level then in effect shall be determined by
reference to such deemed Index Debt Rating and the remaining effective Index
Debt Rating and (iii) if no rating agency shall have in effect an Index Debt
Rating, then Level 5 shall apply, (b) if the Index Debt Ratings in effect or
deemed to be in effect shall fall within different Levels, then (i) if three
Index Debt Ratings are in effect, then either (x) if two of the three Index Debt
Ratings are in the same Level, such Level shall apply or (y) if all three of the
Index Debt Ratings are in different Levels, then the Level corresponding to the
middle Index Debt Rating shall apply and (ii) if only two Index Debt Ratings are
in effect or deemed to be in effect, the Level then in effect shall be based on
the higher of the two Index Debt Ratings unless one of the two Index Debt
Ratings is two or more Levels lower than the other, in which case the Level then
in effect shall be determined by reference to the Level next below that of the
higher of the two Index Debt Ratings and (c) if the Index Debt Ratings
established or deemed to have been established by S&P, Moody’s and Fitch shall
be changed (other than as a result of a change in the rating system of S&P,
Moody’s or Fitch), such change shall be effective as of the date on which it is
first announced by the applicable rating agency, irrespective of when notice of
such change shall have been furnished by the Borrower to the Administrative
Agent and the Lenders pursuant to this Agreement or otherwise. Each change in
the Applicable Rate or the Commitment Fee Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of S&P, Moody’s or Fitch shall change, or if any such rating agency shall
cease to be in the business of rating corporate debt obligations, the Borrower
and the Lenders shall negotiate in good faith to amend this provision to reflect
such changed rating system or the unavailability of ratings from such rating
agency and, pending the effectiveness of any such amendment, the Applicable Rate
and the Commitment Fee Rate shall be determined by reference to the rating most
recently in effect prior to such change or cessation. Notwithstanding the
foregoing, the Applicable Rate with respect to any Incremental Term Loans shall
be set forth in the applicable Incremental Term Assumption Agreement.


4





--------------------------------------------------------------------------------





“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
“Arrangers” means Citibank, N.A., MUFG Bank, Ltd., BofA Securities, Inc., Bank
of Montreal, The Bank of Nova Scotia, Capital One, National Association,
JPMorgan Chase Bank, N.A., Mizuho Bank, Ltd., PNC Capital Markets LLC, U.S. Bank
National Association and Wells Fargo Securities LLC, in their capacities as
joint lead arrangers and joint bookrunners for the credit facilities established
hereunder.
“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any Person whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit B or any other form approved by the Administrative Agent.
“Attributable Debt” means, with respect to any Sale‑Leaseback Transaction, the
present value (discounted at the rate set forth or implicit in the terms of the
lease included in such Sale‑Leaseback Transaction) of the total obligations of
the lessee for rental payments (other than amounts required to be paid on
account of taxes, maintenance, repairs, insurance, assessments, utilities,
operating and labor costs and other items that do not constitute payments for
property rights) during the remaining term of the lease included in such
Sale‑Leaseback Transaction (including any period for which such lease has been
extended). In the case of any lease that is terminable by the lessee upon
payment of a penalty, the Attributable Debt shall be the lesser of the
Attributable Debt determined assuming termination on the first date such lease
may be terminated (in which case the Attributable Debt shall also include the
amount of the penalty, but no rent shall be considered as required to be paid
under such lease subsequent to the first date upon which it may be so
terminated) or the Attributable Debt determined assuming no such termination.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolving Maturity Date and the date of
termination of the Revolving Commitments.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided, however, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America (or any
other applicable jurisdiction) or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any agreements made by such Person.


5





--------------------------------------------------------------------------------





“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.
“Borrower” has the meaning assigned to such term in the preamble hereto.
“Borrower Refinancing” means the repayment in full of all principal, premium, if
any, interest, fees and other amounts due under or outstanding under each of the
Existing Credit Agreements, the termination of the commitments thereunder and
the discharge and release all guarantees and liens existing in connection
therewith.
“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of LIBOR Loans, as to which a single Interest Period
is in effect.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a LIBOR Loan, the term
“Business Day” shall also exclude any day on which banks in London are not open
for general business.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property (or a combination thereof), which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, subject to Section 1.04, and the
amount of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP, subject to Section 1.04. For purposes of Section 6.02, a
Capital Lease Obligation shall be deemed to be secured by a Lien on the property
being leased and such property shall be deemed to be owned by the lessee.
“Captive Insurance Subsidiary” means any Subsidiary of Holdings that is subject
to regulation as an insurance company (or any Subsidiary thereof).
“Cash Management Bank” means each provider of Cash Management Services, the
obligations under which constitute Guaranteed Cash Management Obligations.
“Cash Management Services” means treasury management services (including
depository arrangements, controlled disbursements, zero balance arrangements,
cash sweeps, automated clearinghouse


6





--------------------------------------------------------------------------------





transactions, return items, overdrafts, temporary advances, interstate
depository network services, electronic funds transfer, purchasing or debit card
arrangements and other customary cash management arrangements) provided to any
Loan Party.


“CFC” means any Person that is a “controlled foreign corporation” (within the
meaning of Section 957(a)), but only if a “United States person” (within the
meaning of Section 7701(a)(30)) that is a Loan Party or an Affiliate of a Loan
Party is, with respect to such Person, a “United States shareholder” (within the
meaning of Section 951(b)) described in Section 951(a)(1). For purposes of this
definition, all Section references are to the Code.
“CFC Holdco” means a Subsidiary substantially all of whose assets consist of the
equity interests and/or Indebtedness of one or more CFCs (directly or indirectly
through entities that are disregarded for United States federal tax purposes).
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof), of shares representing more than 35% of the aggregate ordinary
voting power represented by the issued and outstanding capital stock of
Holdings; (b) the acquisition of ownership, directly or indirectly, beneficially
or of record, by any Person (other than Holdings or any other holding company if
the direct or indirect holders of the capital stock thereof are substantially
the same as the holders of such capital stock immediately prior to the formation
of such holding company) of any equity interests of the Borrower; or (c) the
occurrence of a “change in control” (or similar event, however denominated) with
respect to Holdings under and as defined in any indenture or other agreement or
instrument in respect of any Material Indebtedness of Holdings, the Borrower or
any other Subsidiary.
“Change in Law” means the occurrence, after the Effective Date (or with respect
to any Lender, if later, the date on which such Lender becomes a Lender), of any
of the following: (a) the adoption or taking effect of any rule, regulation,
treaty or other law, (b) any change in any rule, regulation, treaty or other law
or in the administration, interpretation, implementation or application thereof
by any Governmental Authority or (c) the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd‑Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.
“Charges” has the meaning assigned to such term in Section 10.13.
“Code” means the Internal Revenue Code of 1986.
“Collateralized Letter of Credit” means a Letter of Credit that has been
irrevocably cash collateralized by the Borrower pursuant to arrangements
reasonably satisfactory to the Issuing Bank that issued such Letter of Credit.
“Commitment” means, with respect to each Lender, such Lender’s Revolving
Commitment, Term Loan Commitment or Incremental Term Commitment, as the context
requires.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).


7





--------------------------------------------------------------------------------





“Communications” has the meaning assigned to such term in Section 10.01(d).
“Consenting Lender” has the meaning assigned to such term in Section 2.21.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation for such period and amortization of
intangible assets for such period, (iv) non‑cash charges for such period
(including non‑cash charges for impairment of goodwill and non‑cash charges
associated with employee compensation for such period, but excluding, for the
avoidance of doubt, any additions to bad debt reserves or bad debt expense), (v)
any extraordinary, unusual or non‑recurring cash charges or expenses for such
period (including, without limitation, (1) cash charges or expenses in
connection with restructurings and (2) cash charges and expenses related to any
equity offering, any incurrence, redemption, repayment, prepayment, refinancing
or amendment of any Indebtedness, any acquisition and any disposition or
investment, in each case whether or not consummated) in an aggregate amount for
any period of four consecutive fiscal quarters not to exceed 10% of Consolidated
EBITDA for such period (calculated before giving effect to this clause) , (vi)
any losses or expenses resulting from the termination of any Hedging Agreements
during such period, and (vii) any losses attributable to non-cash mark-to-market
adjustments on Hedging Agreements for such period; minus (b) without duplication
and to the extent included in determining such Consolidated Net Income, the sum
of (i) all non-cash gains for such period, (ii) equity in net income of
unconsolidated Affiliates and other minority interest net income for such period
(except to the extent actually distributed or paid in cash to Holdings, the
Borrower or a Subsidiary), (iii) interest income for such period, (iv) all cash
payments in such period in respect of items that were reflected in any prior
period as non‑cash charges of the sort referred to in clause (a)(iv) above, (v)
any income or gains resulting from the termination of any Hedging Agreements
during such period, (vi) any income or gain attributable to non-cash
mark-to-market adjustments on Hedging Agreements for such period, (vii)
extraordinary, unusual or non‑recurring cash gains and (viii) noncash items of
income for such period that represent the reversal of any accrual for
anticipated cash charges made in a prior period, but only to the extent such
accrual did not reduce Consolidated EBITDA for such prior period, all determined
on a consolidated basis in accordance with GAAP. In the event that Holdings, the
Borrower or any Subsidiary shall have completed since the beginning of the
relevant period an acquisition or disposition of any Person, business unit,
division, product line or line of business for which Holdings is required to
file pro forma financial statements with the SEC, Consolidated EBITDA shall be
determined (and if Holdings is not so required to file such financial
statements, Consolidated EBITDA may, at the election of the Borrower exercised
in good faith (and so long as such election is also made with respect to the
Adjusted Consolidated Total Indebtedness) be determined) for such period on a
Pro Forma Basis as if such acquisition or disposition, and any related
incurrence or repayment of Indebtedness, had occurred at the beginning of such
period.
“Consolidated Interest Expense” means, for any period, the total interest
expense of Holdings, the Borrower and its Subsidiaries on a consolidated basis
for such period, in each case determined in accordance with GAAP; provided that
any non-cash interest expense attributable to the movement in the mark to market
valuation of Hedging Agreements or other derivative instruments pursuant to
“Financial Accounting Standards Board Statement No. 133—Accounting for
Derivative Instruments and Hedging Activities” and any other applicable
accounting standard and non-cash interest expense attributable to the
amortization of gains or losses resulting from the termination prior to or
reasonably contemporaneously with the closing date of Hedging Agreements shall
be excluded from such calculation.
“Consolidated Net Income” means, for any period, the net income or loss of
Holdings and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP (but excluding


8





--------------------------------------------------------------------------------





therefrom any portion thereof attributable to any noncontrolling interest in any
Subsidiary); provided that, to the extent included therein, there shall be
excluded the net income or loss attributable to any discontinued operations of
Holdings and the Subsidiaries.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit F delivered by a Loan Party pursuant to Section 5.10.
“Covered Entity” means any of the following:
(i)
a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii)
a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

(iii)
a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

“Covered Party” has the meaning assigned to such term in Section 10.18.
“Credit Exposure” means, with respect to any Revolving Lender at any time, the
sum at such time, without duplication, of (a) the sum of the principal amounts
of such Lender’s outstanding Revolving Loans and (b) the amount of such Lender’s
LC Exposure.
“Credit Party” means the Administrative Agent, each Issuing Bank and each
Lender, and for purposes of Article IX, each Cash Management Bank, each Hedge
Bank and each Designated Letter of Credit Facility Provider.
“Declining Lender” has the meaning assigned to such term in Section 2.21.
“Default” means any event or condition that constitutes, or upon notice or lapse
of time or both would become, an Event of Default.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.281, 47.2 or 382.1, as
applicable.
“Defaulting Lender” means any Revolving Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, (i) to fund any portion
of its Revolving Loans, (ii) to fund any portion of its participations in
Letters of Credit or (iii) to pay to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such
Revolving Lender notifies the Administrative Agent in writing that such failure
is the result of such Revolving Lender’s good faith determination that a
condition precedent to funding (specifically identified in such writing,
including, if applicable, by reference to a specific Default) has not been
satisfied, (b) has notified the Borrower or any Credit Party in writing, or has
made a public statement, to the effect that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Revolving Lender’s good-faith determination that a condition


9





--------------------------------------------------------------------------------





precedent (specifically identified in such writing, including, if applicable, by
reference to a specific Default) to funding a Revolving Loan cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after written request by the
Administrative Agent or any Issuing Bank made in good faith to provide a
certification in writing from an authorized officer of such Revolving Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Revolving Loans and participations in then
outstanding Letters of Credit, provided that such Revolving Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon the Administrative
Agent’s receipt of such certification in form and substance satisfactory to it,
(d) has become the subject of a Bankruptcy Event or (e) has become, or has a
direct or indirect parent company that has become, the subject of a Bail-In
Action.
“Defeased Debt” has the meaning assigned to such term in the definition of
“Adjusted Consolidated Total Indebtedness”.
“Designated Letter of Credit Facility” means any letter of credit facility or
other similar arrangement with one or more Designated Letter of Credit Facility
Providers, the purpose of which is to provide for the issuance of one or more
letters of credit for the account of Holdings or any of the Subsidiaries, in
each case including all agreements, instruments and documents executed and
delivered pursuant to or in connection with any of the foregoing.
“Designated Letter of Credit Facility Obligations” means the due and punctual
payment and performance of any and all obligations of each Loan Party (whether
absolute or contingent and however and whenever created, arising, evidenced or
acquired (including all renewals, extensions and modifications thereof and
substitutions therefor)) arising in respect of Designated Letter of Credit
Facilities that (a) are owed to the Administrative Agent, the Arrangers or an
Affiliate of any of the foregoing, or to any Person that, at the time such
obligations were incurred, was the Administrative Agent, an Arranger or an
Affiliate of any of the foregoing, (b) were owed on the Effective Date to a
Person that was a Lender or an Affiliate of a Lender as of the Effective Date or
(c) are owed to a Person that was a Lender or an Affiliate of a Lender at the
time such obligations were incurred.
“Designated Letter of Credit Facility Provider” means each issuer of letters of
credit or similar credit under a Designated Letter of Credit Facility the
obligations under which constitute Designated Letter of Credit Facility
Obligations.
“Documentation Agents” means Bank of America, N.A., Bank of Montreal, The Bank
of Nova Scotia, Capital One, National Association, JPMorgan Chase Bank, N.A.,
Mizuho Bank, Ltd., PNC Bank, National Association, U.S. Bank National
Association and Wells Fargo Bank, National Association, in their capacities as
documentation agents for the credit facilities established hereunder.
“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia.
“EEA Financial Institution” means (a) any credit or investment firm established
in any EEA Member Country that is subject to the supervision of an EEA
Resolution Authority, (b) any entity established in an EEA Member Country that
is a parent of an institution described in clause (a) above or (c) any financial
institution established in an EEA Member Country that is a subsidiary of an
institution described in clause (a) or (b) above and is subject to consolidated
supervision with its parent.
“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.


10





--------------------------------------------------------------------------------





“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which each of the conditions set forth in
Section 4.01 has been satisfied (or waived in accordance with Section 10.02),
which date is January 17, 2020.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, (i) a natural
person, (ii) a Defaulting Lender or a Lender Parent thereof or (iii) Holdings,
the Borrower, any Subsidiary or any other Affiliate of the Borrower.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any toxic or hazardous
substance, material or waste or to health and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) the failure by any Plan
to satisfy the minimum funding standards (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan), whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan or the failure to make any required contribution to a
Multiemployer Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan or Multiemployer Plan; (e) the receipt by the Borrower
or any ERISA Affiliate from the PBGC or a plan administrator of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (f) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent within the meaning of Title IV of ERISA, is in
endangered or critical status, within the meaning of Section 305 of ERISA; or
(h) a determination that any Plan is or is expected to be, in “at‑risk” status
(as defined in Section 303(i)(4)(A) of ERISA or Section 430(i)(4)(A) of the
Code).


11





--------------------------------------------------------------------------------





“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Events of Default” has the meaning assigned to such term in Article VII.
“Exchange Act” means the Securities Exchange Act of 1934.
“Exchange Rate” means, on any day, for purposes of determining the US Dollar
Equivalent of any Alternative Currency, the rate at which such Alternative
Currency may be exchanged into US Dollars at the time of determination on such
day as set forth on the OANDA website for such currency; provided that in the
event that such rate does not appear on the OANDA website, the Administrative
Agent may use any reasonable method it reasonably deems appropriate to determine
such rate, and such determination shall be conclusive absent manifest error.
“Excluded Subsidiary” means any Subsidiary that is (a) a Foreign Subsidiary, (b)
(i) a direct or indirect subsidiary of a CFC or (ii) a CFC Holdco, (c) not
wholly owned directly by Holdings and/or one or more of its wholly owned
Subsidiaries, (d) prohibited from guaranteeing the Obligations by any
contractual obligation existing on the Effective Date (and such Subsidiary shall
be listed on Schedule 1.01(a) hereto) or, if acquired after the Effective Date,
any contractual obligation existing on the date such Subsidiary is acquired (so
long as such prohibition is not created in contemplation of the Effective Date
or such acquisition), (e) prohibited by applicable law from guaranteeing the
Obligations, or which would require governmental (including regulatory) consent,
approval, license or authorization to provide a guarantee unless, such consent,
approval, license or authorization has been received, in each case so long as
the Administrative Agent shall have received a certification from Holdings’
general counsel or a Financial Officer of Holdings as to the existence of such
prohibition or consent, approval, license or authorization requirement, (f) not
a Material Subsidiary, (g) any special purpose securitization vehicle (or
similar entity) formed after the Effective Date, (h) any Captive Insurance
Subsidiary, (i) any not-for-profit Subsidiary, (j) any Subsidiary with respect
to which a guarantee of the Obligations would result in material adverse Tax
consequences as reasonably determined by the Borrower in consultation with the
Administrative Agent and (k) any other Subsidiary with respect to which the
Administrative Agent and the Borrower reasonably agree that the burden or cost
of providing a guarantee of the Obligations would outweigh the benefits to be
obtained by the Lenders therefrom.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation (a) if, and to the extent that, and only for so long as, all or a
portion of the guarantee of such Guarantor of such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant,” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guarantee of such Guarantor becomes or would become
effective with respect to such Swap Obligation or (b) upon the designation as
such in any agreement with respect to such Swap Obligations between the relevant
Guarantor and counterparty applicable to such Swap Obligations; provided that if
a Swap Obligation arises under a master agreement governing more than one Swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guarantee is or becomes illegal.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political


12





--------------------------------------------------------------------------------





subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. Federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in such Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.19(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.17, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in such Loan or Commitment or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.17(f) and (d) any Taxes imposed under FATCA.
“Existing Credit Agreements” means, collectively, the Existing Revolving Credit
Agreement and the Existing Term Loan Credit Agreement.
“Existing Revolving Credit Agreement” means the Credit Agreement, dated as of
August 16, 2016, by and among the Borrower, Holdings, Citibank, N.A. and the
other parties thereto (as amended, amended and restated, supplemented or
otherwise modified prior to the Effective Date).
“Existing Revolving Maturity Date” has the meaning assigned to such term in
Section 2.21.
“Existing Term Loan Credit Agreement” means the Credit Agreement, dated as of
August 16, 2016, by and among the Borrower (as successor borrower to Leidos
Innovations Corporation), Holdings, Citibank, N.A. and the other parties thereto
(as amended, amended and restated, supplemented or otherwise modified prior to
the Effective Date).
“Extension Closing Date” has the meaning assigned to such term in Section 2.21.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version of such Code Sections that is
substantially comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreement entered into pursuant to Section 1471(b)(1) of the Code and any fiscal
or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Code.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1.00%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1.00%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
Notwithstanding the foregoing, if the Federal Funds Effective Rate, as
determined as provided above, would otherwise be less than zero, then the
Federal Funds Effective Rate shall be deemed to be zero for all purposes of this
Agreement.
“Financial Officer” means, with respect to any Person, the chief executive
officer, the chief financial officer, the principal accounting officer, the
treasurer, any assistant treasurer or the controller of such Person.
“Fitch” means Fitch Ratings, or any successor by merger or consolidations to its
ratings agency business.


13





--------------------------------------------------------------------------------





“Foreign Lender” means any Lender that is not a U.S. Person.
“Foreign Subsidiary” means any Subsidiary of Holdings that is organized under
the laws of a jurisdiction other than the United States of America, a State
thereof or the District of Columbia.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other similar governmental entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra‑national body exercising such
powers or functions, such as the European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or other obligation; provided that the term Guarantee shall not
include endorsements for collection or deposit in the ordinary course of
business or customary and reasonable indemnity obligations in effect on the
Effective Date or entered into in connection with any acquisition or disposition
of assets permitted under this Agreement (other than such obligations with
respect to Indebtedness). The amount, as of any date of determination, of any
Guarantee shall be the principal amount outstanding on such date of the
Indebtedness or other monetary obligation guaranteed thereby (or, in the case of
(i) any Guarantee the terms of which limit the monetary exposure of the
guarantor or (ii) any Guarantee of an obligation that does not have a principal
amount, the maximum monetary exposure as of such date of the guarantor under
such Guarantee (as determined, in the case of clause (i), pursuant to such terms
or, in the case of clause (ii), in good faith by a Financial Officer of the
Borrower)).
“Guaranteed Cash Management Obligations” means the due and punctual payment and
performance of any and all obligations of each Loan Party (whether absolute or
contingent and however and whenever created, arising, evidenced or acquired
(including all renewals, extensions and modifications thereof and substitutions
therefor)) arising in respect of Cash Management Services that (a) are owed to
the Administrative Agent, the Arrangers or an Affiliate of any of the foregoing,
or to any Person that, at the time such obligations were incurred, was the
Administrative Agent, an Arranger or an Affiliate of any of the foregoing, (b)
were owed on the Effective Date to a Person that was a Lender or an Affiliate of
a Lender as of the Effective Date or (c) are owed to a Person that was a Lender
or an Affiliate of a Lender at the time such obligations were incurred.


“Guaranteed Hedging Obligations” means the due and punctual payment and
performance of any and all obligations of each Loan Party (whether absolute or
contingent and however and whenever created, arising, evidenced or acquired
(including all renewals, extensions and modifications thereof and substitutions
therefor)) arising in respect of Hedging Agreements that (a) are owed to the
Administrative


14





--------------------------------------------------------------------------------





Agent, the Arrangers or an Affiliate of any of the foregoing, or to any Person
that, at the time such obligations were incurred, was the Administrative Agent,
an Arranger or an Affiliate of any of the foregoing, (b) were owed on the
Effective Date to a Person that was a Lender or an Affiliate of a Lender as of
the Effective Date or (c) are owed to a Person that was a Lender or an Affiliate
of a Lender at the time such obligations were incurred; provided that Guaranteed
Hedging Obligations shall not include any Excluded Swap Obligations.
“Guarantors” means Holdings and each of the Subsidiary Guarantors.
“Guaranty” means the guaranty of each Guarantor set forth in Article IX.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedge Termination Value” means, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreements relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
values determined in accordance therewith (but not yet paid), such termination
values, and (b) for any date prior to the date referenced in clause (a), the
mark‑to‑market values for such Hedging Agreements, determined based on one or
more mid‑market or other readily available quotations provided by any recognized
dealer in Hedging Agreements of such type (which may include a Lender or any
Affiliate of a Lender).
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
“Hedge Bank” means each counterparty to any Hedging Agreement with a Loan Party,
the obligations under which constitute Guaranteed Hedging Obligations.
“Holdings” has the meaning assigned to such term in the preamble.
“Increasing Lender” has the meaning assigned to such term in Section 2.08(d).
“Incremental Term Assumption Agreement” means an Incremental Assumption
Agreement among, and in form and substance reasonably satisfactory to, the
Borrower, the Administrative Agent and one or more Incremental Term Lenders.
“Incremental Term Commitment” means the commitment of any Lender, established
pursuant to Section 2.08(e), to make Incremental Term Loans to the Borrower.
“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Loan.
“Incremental Term Loans” means any Loan made by one or more Lenders to the
Borrower pursuant to Section 2.08(e) and provided for in the relevant
Incremental Term Assumption Agreement.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements


15





--------------------------------------------------------------------------------





relating to property acquired by such Person (excluding trade accounts payable
incurred in the ordinary course of business), (d) all obligations of such Person
in respect of the deferred purchase price of property or services (excluding
(i) accounts payable incurred in the ordinary course of business,
(ii) earn‑outs, hold‑backs and similar deferred payment of consideration in
acquisitions (but only to the extent that no payment is then owed thereunder)
and (iii) deferred compensation payable to directors, officers and employees of
Holdings or any Subsidiary), (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed by such
Person, (f) all Guarantees by such Person of Indebtedness of others, (g) all
Capital Lease Obligations of such Person, (h) all obligations under any accounts
receivable financings (excluding any servicing arrangements entered into in
connection therewith), (i) all obligations, contingent or otherwise, of such
Person as an account party in respect of letters of credit and letters of
guaranty, (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances and (k) all Repurchase Obligations. The
Indebtedness of any Person shall include the Indebtedness of any other Person
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such other Person, except to the extent
the terms of such Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a) of this definition, Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 10.03(b).
“Index Debt Rating” means, as of any date of determination, the rating as
determined by S&P, Moody’s or Fitch, as applicable, of the senior, unsecured,
long-term indebtedness for borrowed money of the Borrower that is not guaranteed
by any Person or subject to any other credit enhancement.
“Information Memorandum” means the Confidential Information Memorandum dated
January 2020 relating to the Borrower and the Transactions.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any LIBOR Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a LIBOR Borrowing with an Interest Period of
more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period.
“Interest Period” means, with respect to any LIBOR Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or such shorter or longer period as shall have been consented to by each
applicable Lender) thereafter, as the Borrower may elect; provided that (a) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of any Interest Period that is a multiple of months, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (b) any Interest Period
that is a multiple of months pertaining to a LIBOR Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of


16





--------------------------------------------------------------------------------





the last calendar month of such Interest Period and (c) no Interest Period shall
extend beyond the applicable Maturity Date. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Interpolated Screen Rate” means, with respect to any LIBOR Borrowing for any
Interest Period, a rate per annum which results from interpolating on a linear
basis between (a) the applicable LIBO Screen Rate for the longest maturity for
which a LIBO Screen Rate is available that is shorter than such Interest Period
and (b) the applicable LIBO Screen Rate for the shortest maturity for which a
LIBO Screen Rate is available that is longer than such Interest Period, in each
case as of 11:00 a.m., London time, two Business Days prior to the first day of
such Interest Period.
“Issuing Bank” means each Lender that shall have become an Issuing Bank
hereunder as provided in Section 2.05(j) (other than any Person that shall have
ceased to be an Issuing Bank as provided in Section 2.05(k)), each in its
capacity as an issuer of Letters of Credit hereunder. Each Issuing Bank may, in
its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate (it being agreed that such Issuing Bank shall, or shall cause such
Affiliate to, comply with the requirements of Section 2.05 with respect to such
Letters of Credit).
“Judgment Currency” has the meaning assigned to such term in Section 10.14(b).
“LC Commitment” means with respect to each Issuing Bank, the commitment of such
Issuing Bank to issue Letters of Credit hereunder. The initial amount of each
Issuing Bank’s LC Commitment shall be set forth in a written agreement referred
to in Section 2.05(j) or such other maximum permitted amount with respect to any
Issuing Bank as may have been agreed in writing (and notified in writing to the
Administrative Agent) by such Issuing Bank and the Borrower.
“LC Disbursement” means a payment made by any Issuing Bank in respect of a
Letter of Credit.
“LC Expiration Date” has the meaning assigned to such term in Section 2.05(c).
“LC Exposure” means, at any time, (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time (expressed in US Dollars in the
amount of the US Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative Currency) plus (b) the aggregate amount of all LC
Disbursements that have not yet been reimbursed by or on behalf of the Borrower
at such time (expressed in US Dollars in the amount of the US Dollar Equivalent
thereof in the case of a Letter of Credit denominated in an Alternative
Currency); provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any documentation related thereto, provides for one or
more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the US Dollar Equivalent of the maximum stated
amount of such Letter of Credit after giving effect to all such increases,
whether or not such maximum stated amount is in effect at such time. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn. The LC
Exposure of any Lender at any time shall be its Applicable Percentage of the
aggregate LC Exposure at such time.
“Lender Parent” means, with respect to any Lender, any Person in respect of
which such Lender is a subsidiary.


17





--------------------------------------------------------------------------------





“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, an
Accession Agreement or an Incremental Term Assumption Agreement, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.
“Letter of Credit” means any letter of credit issued and outstanding under this
Agreement.
“Leverage Increase Election” has the meaning set forth in Section 6.07.
“Leverage Increase Period” has the meaning set forth in Section 6.07.
“Leverage Increase Termination Notice” has the meaning set forth in
Section 6.07.
“Leverage Ratio” has the meaning set forth in Section 6.07.
“LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest Period,
the LIBO Screen Rate as of 11:00 a.m., London time, two Business Days prior to
the first day of such Interest Period. If no LIBO Screen Rate shall be available
for a particular Interest Period but LIBO Screen Rates shall be available for
maturities both longer and shorter than such Interest Period, then the LIBO Rate
for such Interest Period shall be the Interpolated Screen Rate. Notwithstanding
the foregoing, if the LIBO Rate, determined as set forth above, shall be less
than zero, such rate shall be deemed to be zero for all purposes of this
Agreement.
“LIBO Screen Rate” means, in respect of the LIBO Rate for any Interest Period
for a Loan, a rate per annum equal to the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
on the administration of such rate) for deposits in US Dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period as set forth on the applicable Reuters screen (currently LIBOR01 or
LIBOR02) (or if such service ceases to be available, another service displaying
the appropriate rate designated by the Administrative Agent).
“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.
“LIBOR Successor Rate” has the meaning assigned to such term in Section 2.14(c).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Alternate Base
Rate, any Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, as
determined by the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent.
“Lien” means (a) any mortgage, deed of trust, lien, pledge, hypothecation,
encumbrance, charge or security interest, (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.
“Limited Condition Acquisition” means any acquisition, including by way of
merger, amalgamation or consolidation, which Holdings, the Borrower or one or
more Subsidiaries has contractually


18





--------------------------------------------------------------------------------





committed to consummate, the terms of which do not condition Holdings’, the
Borrower’s or such Subsidiary’s, as applicable, obligation to close such
acquisition on the availability of, or on obtaining, third-party financing.
“Loan Document Obligations” has the meaning set forth in the definition of
“Obligations”.


“Loan Documents” means this Agreement, each Accession Agreement, each
Counterpart Agreement, each Incremental Term Assumption Agreement, each
agreement referred to in Section 2.05(j) and each promissory note delivered
pursuant to this Agreement.
“Loan Parties” means Holdings, the Borrower and each of the Subsidiary
Guarantors.
“Loans” means, collectively, the Term Loans and the Revolving Loans made by the
Lenders to the Borrower pursuant to this Agreement.
“Material Adverse Effect” means (a) a materially adverse effect on the business,
assets, operations or financial condition of Holdings and the Subsidiaries,
taken as a whole, (b) a material impairment of the ability of the Loan Parties,
taken as a whole, to perform their payment obligations hereunder or (c) a
material impairment of the rights or remedies available to the Lenders or the
Administrative Agent hereunder.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of Holdings and the Subsidiaries in an aggregate principal amount
exceeding $150,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of Holdings or any Subsidiary in respect
of any Hedging Agreements at any time shall be the Hedge Termination Value
thereof at such time.
“Material Subsidiary” means any Subsidiary (a) the consolidated assets of which
equal 5.0% or more of the consolidated assets of Holdings and the Subsidiaries
as of the last day of the most recent fiscal quarter of Holdings or (b) the
consolidated revenues of which equal 5.0% or more of the consolidated revenues
of Holdings and the Subsidiaries for the most recent period of four consecutive
fiscal quarters; provided that if at the end of the most recent fiscal quarter
or for the most recent period of four consecutive fiscal quarters the combined
consolidated assets or combined consolidated revenues of all Subsidiaries that
under clauses (a) and (b) above would not constitute Material Subsidiaries shall
have exceeded 15% of the consolidated assets or 15% of the consolidated revenues
of Holdings and the Subsidiaries, then one or more of such excluded Subsidiaries
shall for all purposes of this Agreement be deemed to be Material Subsidiaries
in descending order based on the amounts of their consolidated assets or
consolidated revenues, as the case may be, until such excess shall have been
eliminated.
“Maturity Date” means the Revolving Maturity Date, the Term Loan Maturity Date
or the maturity date with respect to any Incremental Term Loans as set forth in
the applicable Incremental Term Assumption Agreement, as the context requires.
“Maximum Incremental Amount” means $1,250,000,000.
“Maximum Rate” has the meaning assigned to such term in Section 10.13.
“MNPI” means material information concerning Holdings, the Borrower and the
other Subsidiaries and their securities that has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD under the United States Securities Act of 1933 and the


19





--------------------------------------------------------------------------------





Exchange Act. For purposes of this definition, “material information” means
information concerning Holdings, the Borrower, their respective Affiliates or
any securities of any of the foregoing that could reasonably be expected to be
material for purposes of the United States federal and state or other applicable
securities laws.
“Moody’s” means Moody’s Investors Service, Inc., or any successor by merger or
consolidation to its ratings agency business.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA which the Borrower or any ERISA Affiliate (other than any Person
considered an ERISA Affiliate only pursuant to subsection (m) or (o) of Code
Section 414) has maintained, sponsored, contributed to or accrued an obligation
to contribute to, or has within any of the preceding six plan years maintained,
sponsored, contributed to or accrued an obligation to contribute.
“Non‑Consenting Lender” means any Lender that withholds its consent to any
proposed amendment, modification or waiver that cannot become effective without
the consent of such Lender under Section 10.02, and that has been consented to
by the Required Lenders.
“Non‑Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.
“Obligations” means the due and punctual payment of (a) the principal of and
premium, if any, and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans made
to the Borrower, when and as due, whether at maturity, by acceleration, upon one
or more dates set for prepayment or otherwise, (b) each payment required to be
made by the Borrower under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of LC
Disbursements, interest thereon and obligations to provide cash collateral, (c)
all other monetary obligations, including fees, costs, expenses and indemnities,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Borrower under this Agreement (clauses
(a), (b) and (c), collectively, the “Loan Document Obligations”), (d) the
Guaranteed Cash Management Obligations, (e) the Guaranteed Hedging Obligations
and (f) the Designated Letter of Credit Facility Obligations; provided that the
Obligations, with respect to any Guarantor, shall not include any Excluded Swap
Obligations; provided, further, that (i) Guaranteed Cash Management Obligations,
Guaranteed Hedging Obligations and Designated Letter of Credit Facility
Obligations shall be guaranteed pursuant to the Guaranty only to the extent
that, and for so long as, the Loan Document Obligations are so guaranteed and
(ii) any release of Guarantors effected in the manner permitted by any of the
Loan Documents shall not require the consent of any Cash Management Bank, Hedge
Bank or Designated Letter of Credit Facility Provider (in each case, in its
capacity as such).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan Document).
“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
hereunder or from the execution, delivery,


20





--------------------------------------------------------------------------------





performance or enforcement of, or otherwise with respect to, any Loan Document,
except any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 2.19).
“Participant” has the meaning assigned to such term in Section 10.04(c).
“Participant Register” has the meaning assigned to such term in
Section 10.04(c).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
“Permitted Liens” means:
(a)    Liens imposed by law for Taxes that are not yet due and payable or are
being contested in compliance with Section 5.05;
(b)    statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen and suppliers, and similar Liens imposed by Law, in each case
incurred in the ordinary course of business for sums not yet delinquent by more
than 60 days or being contested in good faith;
(c)    Liens incurred and pledges and deposits made in the ordinary course of
business (i) in connection with workers’ compensation, disability or
unemployment insurance, old‑age pensions, retiree health benefits and other
similar plans or programs and other social security laws or regulations,
property, casualty or liability insurance or premiums related thereof or
self-insurance obligations or (ii) to secure letters of credit, bank guarantees
or similar instruments posted to support payment of items set forth in the
foregoing clause (i);
(d)    Liens (including deposits) to secure the performance of (or to secure
letters of credit or letters of guarantee that secure the performance of) bids,
trade contracts, leases (other than Indebtedness), statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature, in
each case in the ordinary course of business;
(e)    leases, licenses, subleases or sublicenses granted to others (other than
as security for Indebtedness) not interfering in any material respect with the
ordinary conduct of the business of Holdings and the Subsidiaries, taken as a
whole;
(f)    (i) easements, covenants, conditions, restrictions, zoning restrictions,
building codes, land use laws, leases, subleases, licenses, rights of way, minor
irregularities in, or lack of, title and similar encumbrances affecting real
property, (ii) with respect to any lessee’s or licensee’s interest in real or
personal property, mortgages, liens, rights and obligations and other
encumbrances arising by, through or under any owner, lessor or licensor thereof
and (iii) leases, licenses, rights and obligations in connection with patents,
copyrights, trademarks, tradenames and other intellectual property, in each case
that do not secure the payment of Indebtedness to the extent, in the case of
each of clauses (i), (ii) and (iii), that the Liens referred to therein do not,
in the aggregate, materially detract from the value of the affected property as
used by Holdings or any Subsidiary in the ordinary course of business or
interfere in any material respect with the ordinary conduct of the business of
Holdings and the Subsidiaries, taken as a whole;
(g)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII, and deposits securing appeal or other
surety bonds related to such judgments;


21





--------------------------------------------------------------------------------





(h)    Liens in favor of any Governmental Authority (i) to secure partial
progress, advance or other payments pursuant to any contract or statute or
(ii) to secure any Indebtedness incurred for the purpose of financing all or
part of the purchase price or cost of constructing or improving the property
subject to such Liens;
(i)    Liens (i) in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods and (ii) on specific items of inventory or other goods and proceeds
thereof of any Person securing such Person’s obligations in respect of bankers’
acceptances or letters of credit issued or created for the account of such
Person to facilitate the purchase, shipment or storage of such inventory or such
other goods in the ordinary course of business;
(j)    customary landlords’ Liens under leases to which such Person is a party;
(k)    Liens arising under short‑term repurchase agreements or reverse
repurchase agreements with respect to U.S. Treasury securities or other cash
equivalent investments, short‑term securities lending and securities borrowing
agreements    and similar transactions employed in connection with the
management of cash and cash equivalents and short‑term investments;
(l)    (i) normal and customary rights of setoff, banker’s Liens and similar
rights in respect of deposits of cash, or in respect of investment securities
accounts, in favor of banks or other depository institutions, (ii) Liens
relating to pooled deposit or sweep accounts of Holdings or any of the
Subsidiaries to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of Holdings or any of the Subsidiaries or
(iii) Liens relating to purchase orders and other agreements entered into with
customers of Holdings or any of the Subsidiaries in the ordinary course of
business of Holdings and the Subsidiaries;
(m)    sales, assignments, transfers or dispositions of accounts receivable in
the ordinary course of business for purposes of collection (but not as part of
any securitization transaction or factoring arrangement);
(n)    Liens arising from filing UCC (or similar law of any jurisdiction)
financing statements or similar precautionary public filings, registrations or
agreements in foreign jurisdictions by lessors, consignors and bailors regarding
leases and consignment or bailee arrangements permitted or not prohibited by any
of the Loan Documents and Liens securing liabilities in respect of
indemnification obligations thereunder as long as each such Lien only encumbers
the assets that are the subject of the related lease (or contained in such
leasehold) or consignment or bailee, and other similar precautionary statements,
filings or agreements;
(o)    (i) deposits of cash with the owner or lessor of premises leased or
operated by Holdings or any of the Subsidiaries and (ii) cash collateral on
deposit with banks or other financial institutions issuing letters of credit (or
backstopping such letters of credit) or other equivalent bank guarantees issued
naming as beneficiaries the owners or lessors of premises leased or operated by
Holdings or any of the Subsidiaries, in each case in the ordinary course of
business of Holdings and such Subsidiaries to secure the performance of
Holdings’ or such Subsidiary’s obligations under the terms of the lease for such
premises;
(p)    Liens in favor of a commodity, brokerage or security intermediary who
holds a commodity, brokerage or, as applicable, a security account on behalf of
Holdings or a Subsidiary; provided that such Lien encumbers only the related
account and the property held therein; and


22





--------------------------------------------------------------------------------





(q)     Liens on any cash earnest money deposits made by Holdings or any of the
Subsidiaries in connection with any acquisition or any other investment.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” has the meaning assigned to such term in Section 10.12(c).
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Citibank, N.A. (or any replacement Administrative Agent) as its base
rate in effect at its principal office in New York City (or the principal office
of any such replacement Administrative Agent). Each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.
“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.
“Pro Forma Basis”, when used in reference to any computations, means that such
computations are to be made on a basis that gives effect to the applicable
acquisition or disposition as if such acquisition or disposition had occurred on
the date specified in the relevant definition, in a manner consistent with the
requirements of the SEC for pro forma financial information set forth in
Article 11 of Regulation S‑X under the Exchange Act. If any Indebtedness bears a
floating rate of interest and is being given pro forma effect, the interest on
such Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any Hedging Agreement applicable to such Indebtedness).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning assigned to such term in Section 10.18.
“Qualified Acquisition” means any Acquisition (a) the aggregate purchase price
for which is $500,000,000 or more and (b) for which the Leverage Ratio as of the
last day of the fiscal quarter most recently ended on or prior to the
consummation of such Acquisition and for which financial statements have been
delivered pursuant to Section 5.01(a) or 5.01(b), when determined on a pro forma
basis after giving effect to such Acquisition and the incurrence of any
Indebtedness in connection therewith, would be greater than the Leverage Ratio
as of the last day of such fiscal quarter determined without giving pro forma
effect thereto.


23





--------------------------------------------------------------------------------





“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time such Swap
Obligation is incurred or such other person as constitutes an ECP under the
Commodity Exchange Act or any regulations promulgated thereunder.
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.
“Refinancing Proceeds” has the meaning assigned to such term in the definition
of “Adjusted Consolidated Total Indebtedness”.
“Register” has the meaning assigned to such term in Section 10.04(b)(iv).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, members, partners, employees,
agents and advisors of such Person and such Person’s Affiliates.
“Removal Effective Date” has the meaning assigned to such term in Section
8.06(b).
“Repurchase Obligations” means, at any time, the aggregate amount of all
accrued, absolute or contingent repurchase obligations (including repurchase
obligations that become due on a future date) of Holdings and the Subsidiaries
at such time, in each case to the extent such amounts would be shown as
liabilities on a consolidated balance sheet of Holdings as of such time prepared
in accordance with GAAP.
“Required Lenders” means, at any time, Lenders having outstanding Term Loans,
outstanding Incremental Term Loans, Credit Exposures and unused Revolving
Commitments representing more than 50% of the aggregate outstanding Term Loans,
outstanding Incremental Term Loans, Credit Exposures and unused Revolving
Commitments at such time.
“Required Revolving Lenders” means, at any time, Revolving Lenders having Credit
Exposures and unused Revolving Commitments representing more than 50% of the
aggregate Credit Exposures and unused Revolving Commitments at such time.
“Resignation Effective Date” has the meaning assigned to such term in Section
8.06(a).
“Revolving Commitment” means the commitment of such Lender to make Revolving
Loans and to acquire participations in Letters of Credit hereunder, expressed as
an amount representing the maximum aggregate amount of such Lender’s Credit
Exposure hereunder, as such commitment may be reduced or increased from time to
time pursuant to Section 2.08 or pursuant to assignments by or to such Lender
pursuant to Section 10.04. The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption or
Accession Agreement pursuant to which such Lender shall have assumed or acquired
its Revolving Commitment, as applicable. The aggregate amount of the Lenders’
Revolving Commitments as of the Effective Date is $750,000,000.
“Revolving Lender” means any Lender with a Revolving Commitment.
“Revolving Loans” has the meaning assigned to such term in Section 2.01(b).
“Revolving Maturity Date” means the date that is five years after the Effective
Date, as such date may be extended pursuant to Section 2.21.


24





--------------------------------------------------------------------------------





“Revolving Maturity Date Extension Request” means a request by the Borrower,
substantially in the form of Exhibit C hereto or such other form as shall be
approved by the Administrative Agent, for the extension of the Revolving
Maturity Date pursuant to Section 2.21.
“S&P” means S&P Global Ratings, a division of S&P Global, Inc., or any successor
by merger or consolidation to its rating agency business.
“Sale‑Leaseback Transaction” means any arrangement whereby Holdings or a
Subsidiary shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereinafter acquired, and thereafter rent
or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property sold or transferred;
provided that any such arrangement entered into within 180 days after the
acquisition or construction of the subject property shall not be deemed to be a
“Sale‑Leaseback Transaction”.
“Sanctioned Country” means, at any time, a country or territory which is, or
whose government is, the subject or target of comprehensive Sanctions broadly
restricting or prohibiting dealings with such country, territory or government
(currently, Crimea, Cuba, Iran, North Korea and Syria). If any country,
territory or government is no longer the subject or target of Sanctions broadly
restricting or prohibiting dealings with such country, territory or government,
then it shall not be considered a Sanctioned Country for purposes hereof.
“Sanctioned Person” means, at any time, any Person with whom dealings are
restricted or prohibited under Sanctions, including (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the United States
(including by the Office of Foreign Assets Control of the U.S. Department of the
Treasury, the U.S. Department of State or the U.S. Department of Commerce), the
United Nations Security Council, the European Union or any of its member states,
Her Majesty’s Treasury, Canada, Japan or Switzerland, (b) any Person located,
organized or resident in, or any Governmental Authority of, a Sanctioned Country
or (c) any Person 50% or more directly or indirectly owned by, controlled by, or
acting for the benefit or on behalf of, any Person, individually, or Persons,
together, described in clauses (a) or (b) above.
“Sanctions” means economic or financial sanctions or trade embargoes enacted,
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury, the U.S. Department of State or the U.S. Department
of Commerce; (b) the United Nations Security Council; (c) the European Union or
any of its member states; (d) Her Majesty’s Treasury; (e) Canada, (f) Japan or
(g) Switzerland.
“SEC” means the United States Securities and Exchange Commission.
“Senior Managing Agents” means Fifth Third Bank, National Association, Goldman
Sachs Bank USA, Regions Bank and TD Bank, N.A., in their capacities as senior
managing agents for the credit facilities established hereunder.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination that on such date
(a)    the fair value of the assets of such person exceeds its debts and
liabilities,


25





--------------------------------------------------------------------------------





(b)    the present fair saleable value of the property of such Person is greater
than the amount that will be required to pay the probable liability of its debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured,
(c)    such Person is able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such liabilities become absolute and matured, and
(d)     such Person is not engaged in, and is not about to engage in, business
for which it has unreasonably small capital.
The amount of any contingent liability at any time shall be computed as the
amount that would reasonably be expected to become an actual and matured
liability.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBOR
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
“Subject Debt” has the meaning assigned to such term in the definition of
“Adjusted Consolidated Total Indebtedness”.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of Holdings.
“Subsidiary Guarantors” means each Domestic Subsidiary (other than the Borrower)
listed on Schedule 1.01(b) (such Domestic Subsidiaries not to include any
Excluded Subsidiary) and each other Domestic Subsidiary (other than the
Borrower) that is or becomes a party to this Agreement as a Subsidiary Guarantor
(such Domestic Subsidiaries not to include any Excluded Subsidiary), unless and
until released as a Subsidiary Guarantor pursuant to the terms hereof.
“Supported QFC” has the meaning assigned to such term in Section 10.18.
“Swap” has the meaning assigned to such term in Section 1a(47) of the Commodity
Exchange Act.


26





--------------------------------------------------------------------------------





“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a Swap.
“Syndication Agent” means MUFG Bank, Ltd., in its capacity as syndication agent
with respect to the credit facility established hereunder.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), value added taxes or
any other goods and services, use or sales taxes, assessments, fees or other
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.
“Term Lender” means any Lender with a Term Loan Commitment or an outstanding
Term Loan.
“Term Loan Commitment” means, with respect to each Lender, the commitment of
such Lender to make a Term Loan hereunder on the Effective Date, expressed as an
amount representing the maximum aggregate principal amount of the Term Loan to
be made by such Lender, as such commitment may be reduced from time to time
pursuant to Section 2.06 or reduced or increased pursuant to assignments by or
to such Lender pursuant to Section 10.04. The initial amount of each Lender’s
Term Loan Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment. The
initial aggregate amount of the Lenders’ Term Loan Commitments as of the
Effective Date is $1,925,139,410.64.
“Term Loan Maturity Date” means the date that is five years after the Effective
Date.
“Term Loans” has the meaning assigned to such term in Section 2.01(a).
“Total Assets” means, as of any date of determination, the total assets of
Holdings and the Subsidiaries, determined on a consolidated basis in accordance
with GAAP, as shown on the consolidated balance sheet of Holdings for the most
recently completed fiscal quarter for which financial statements have been
delivered pursuant to Section 5.01(a) or 5.01(b), as applicable (or prior to the
delivery of any such financial statements, at September 27, 2019).
“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement, the borrowing of Loans, the use of proceeds thereof, the
Borrower Refinancing and the issuance of Letters of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“Unreimbursed Amount” has the meaning assigned to such term in Section 2.05(e).
“Unrestricted Cash” means cash and cash equivalents that are not subject to any
Lien other than any Lien permitted under clause (a) or (l) of the definition of
the term “Permitted Lien”.
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.


27





--------------------------------------------------------------------------------





“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in any
Alternative Currency, the equivalent in US Dollars of such amount, determined by
the Administrative Agent pursuant to Section 1.05 using the Exchange Rate with
respect to such Alternative Currency at the time in effect under the provisions
of such Section.
“US Dollars” or “$” means the lawful currency of the United States of America.
“U.S. Special Resolutions Regime” has the meaning assigned to such term in
Section 10.18.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means the Borrower or the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “LIBOR
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“LIBOR Borrowing”).
SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders, writs and decrees, of all Governmental Authorities.
Except as otherwise provided herein and unless the context requires otherwise,
(a) any definition of or reference to any agreement, instrument or other
document herein (including this Agreement) shall be construed as referring to
such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns (subject to any restriction on assignment set forth herein) and, in the
case of any Governmental Authority, any other Governmental Authority that shall
have succeeded to any or all functions thereof, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(e) all references herein to Articles, Sections,


28





--------------------------------------------------------------------------------





Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement and (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all real and personal tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
SECTION 1.04.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that (a) if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith, and
(b) notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (i) any election under Statement of Financial Accounting
Standards 159, The Fair Value Option for Financial Assets and Financial
Liabilities, or any successor thereto (including pursuant to the Accounting
Standards Codification), to value any Indebtedness of Holdings or any Subsidiary
at “fair value”, as defined therein, or any other accounting principle if, in
each case, such election or such other accounting principle results in the
amount of such Indebtedness being below or above the stated principal amount of
such Indebtedness, (ii) any change in GAAP occurring after the date hereof as a
result of the adoption of any proposals set forth in the Proposed Accounting
Standards Update, Leases (Topic 840), issued by the Financial Accounting
Standards Board on August 17, 2010, or any other proposals issued by the
Financial Accounting Standards Board in connection therewith, in each case if
such change would require treating any lease (or similar arrangement conveying
the right to use) as a capital lease where such lease (or similar arrangement)
would not have been required to be so treated under GAAP as in effect on the
date hereof or (iii) any treatment of Indebtedness in respect of convertible
debt instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) (and related interpretations) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof.
SECTION 1.05.    Currency Translation. The Administrative Agent shall determine
the US Dollar Equivalent of any Letter of Credit denominated in an Alternative
Currency on or about the date such Letter of Credit is issued and as of the
first Business Day of each subsequent calendar month, in each case using the
Exchange Rate for such currency in relation to US Dollars in effect on or about
the date of determination, and each such amount shall, except as provided below,
be the US Dollar Equivalent of such Letter of Credit until the next required
calculation thereof pursuant to this Section. In addition, the Administrative
Agent shall determine the US Dollar Equivalent of any Letter of Credit
denominated in an Alternative Currency as provided in Section 2.05. The
Administrative Agent may also determine the US Dollar Equivalent of any Letter
of Credit denominated in an Alternative Currency as of such other dates as the
Administrative Agent shall select in its discretion, in each case using the
Exchange Rate in effect on or about the date of determination, and each such
amount shall be the US Dollar Equivalent of such Letter of Credit until the next
calculation thereof pursuant to this Section. The Administrative Agent shall
notify the Borrower and the applicable Lenders of each determination of the US
Dollar Equivalent of each Letter of Credit denominated in an Alternative
Currency.


29





--------------------------------------------------------------------------------





SECTION 1.06.    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its equity
interests at such time.

ARTICLE II

THE CREDITS


SECTION 2.01.    Commitments.
(a)    Subject to the terms and conditions set forth herein, each Term Lender
agrees to make a loan to the Borrower in a single drawing (collectively, the
“Term Loans”), denominated in US Dollars, on the Effective Date in a principal
amount not to exceed such Term Lender’s Term Loan Commitment in effect on such
date. Amounts repaid or prepaid in respect of Term Loans may not be reborrowed.
(b)    Subject to the terms and conditions set forth herein, each Revolving
Lender agrees to make loans on a revolving basis (“Revolving Loans”) to the
Borrower, denominated in US Dollars, from time to time during the Availability
Period in an aggregate principal amount at any time outstanding that will not
result in (a) such Lender’s Credit Exposure exceeding its Revolving Commitment
or (b) the sum of the total Credit Exposures exceeding the total Revolving
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.
(c)    The terms and conditions of any Incremental Term Loans to be made
hereunder shall be set forth in the applicable Incremental Term Assumption
Agreement.
SECTION 2.02.    Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans denominated in US Dollars made by the Lenders
ratably in accordance with their respective Commitments. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.
(a)    Subject to Section 2.14, (i) each Borrowing shall be comprised entirely
of ABR Loans or LIBOR Loans, as the Borrower may request in accordance herewith.
Each Lender at its option may make any Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.
(b)    At the commencement of each Interest Period for any LIBOR Borrowing, and
at the time each ABR Borrowing is made, such Borrowing (other than the Borrowing
of the Term Loans on the Effective Date) shall be in an aggregate amount that is
an integral multiple of $1,000,000 and not less than $5,000,000; provided that
(i) an ABR Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e) and (ii)
a LIBOR Borrowing that results from a


30





--------------------------------------------------------------------------------





continuation of an outstanding LIBOR Borrowing may be in an aggregate principal
amount that is equal to such outstanding Borrowing. Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of 10 LIBOR Borrowings outstanding (unless otherwise
agreed by the Administrative Agent in its sole discretion).
(c)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, to elect to convert or to continue, any Borrowing if
the Interest Period requested with respect thereto would end after the
applicable Maturity Date.
SECTION 2.03.    Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent (a) in the case of a LIBOR Borrowing, not
later than 12:00 noon, New York City time, three Business Days before the date
of the proposed Borrowing and (b) in the case of an ABR Borrowing, not later
than 12:00 noon, New York City time, on the date of the proposed Borrowing. Each
such Borrowing Request shall be made by hand delivery, e-mail or fax to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by a Financial Officer of the Borrower or by
telephone notification, confirmed promptly by hand delivery, e-mail or fax to
the Administrative Agent of a written Borrowing Request in a form approved by
the Administrative Agent and signed by a Financial Officer of the Borrower. Each
such telephonic or written Borrowing Request shall specify the following
information in compliance with Section 2.02:
(a)    the principal amount of such Borrowing;
(b)    the date of such Borrowing, which shall be a Business Day;
(c)    the Type of such Borrowing;
(d)    in the case of a LIBOR Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;
(e)    the location and number of the account to which funds are to be disbursed
or, in the case of any ABR Borrowing requested to finance the reimbursement of
an LC Disbursement as provided in Section 2.05(e), the identity of the Issuing
Bank that made such LC Disbursement; and
(f)    whether such Borrowing is a Term Loan or a Revolving Loan.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested LIBOR Borrowing, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04.    Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Borrower, through the Administrative
Agent, that the introduction of or any change in or in the interpretation of any
law or regulation after the Effective Date makes it unlawful, or any central
bank or other Governmental Authority asserts that it is unlawful, for any Lender
to make LIBOR Loans or to fund or maintain LIBOR Loans, (a) each LIBOR Loan will
automatically, upon such demand, be converted into an ABR Loan and (b) the
obligation of the Lenders to make LIBOR Loans or to convert Loans into LIBOR
Rate Loans shall be suspended. If, at any time after a Lender gives notice under
this Section 2.04, such Lender determines that it may lawfully make LIBOR Loans,
such Lender shall promptly


31





--------------------------------------------------------------------------------





give notice of that determination to the Borrower and the Administrative Agent,
and the Administrative Agent shall promptly transmit the notice to each other
Lender. The Borrower’s right to request, and such Lender’s obligation, if any,
to make LIBOR Loans shall thereupon be restored.
SECTION 2.05.    Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request any Issuing Bank to issue
standby Letters of Credit and, if agreed to by the applicable Issuing Bank,
trade or commercial letters of credit (or to amend, renew or extend outstanding
Letters of Credit) denominated in US Dollars or any Alternative Currency for its
own account or, so long as the Borrower is a joint and several co‑applicant with
respect thereto, for the account of Holdings or any Subsidiary, in a form
reasonably acceptable to the Administrative Agent and the applicable Issuing
Bank, at any time and from time to time from and including the Effective Date to
but excluding the fifth Business Day prior to the Revolving Maturity Date. In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, an Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control. The Borrower unconditionally and
irrevocably agrees that, in connection with any Letter of Credit issued for the
account of Holdings or any Subsidiary as provided in the first sentence of this
paragraph, the Borrower will be fully responsible for the reimbursement of LC
Disbursements, the payment of interest thereon and the payment of fees due under
Section 2.12(b) to the same extent as if it were the sole account party in
respect of such Letter of Credit (the Borrower hereby irrevocably waiving any
defenses that might otherwise be available to it as a guarantor of the
obligations of Holdings or any Subsidiary that shall be an account party in
respect of any such Letter of Credit).
(a)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit, other than an automatic renewal
permitted pursuant to paragraph (c) of this Section), the Borrower shall deliver
or fax (or transmit by electronic communication, if arrangements for doing so
have been approved by the recipient) to the applicable Issuing Bank and the
Administrative Agent, reasonably in advance of the requested date of issuance,
amendment, renewal or extension, a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount and currency
of such Letter of Credit, the name and address of the beneficiary thereof and
such other information as shall be reasonably necessary to enable the applicable
Issuing Bank to prepare, amend, renew or extend such Letter of Credit. If
requested by the applicable Issuing Bank, the Borrower also shall submit a
letter of credit application on such Issuing Bank’s standard form in connection
with any such request. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the LC
Exposure shall not exceed $250,000,000, (ii) the aggregate amount of the LC
Exposure attributable to Letters of Credit issued by any Issuing Bank will not
exceed the LC Commitment of such Issuing Bank, (iii) no Revolving Lender’s
Credit Exposure shall exceed its Revolving Commitment, (iv) the total Credit
Exposures will not exceed the total Revolving Commitments and (v) in the event
the Existing Revolving Maturity Date shall have been extended as provided in
Section 2.21, the sum of the LC Exposure attributable to Letters of Credit
expiring after any Existing Revolving Maturity Date shall not exceed the total
Revolving Commitments that shall have been extended to a date after the latest
expiration date of such Letters of Credit. Notwithstanding the foregoing, no
Issuing Bank shall be under any obligation to issue any Letter of Credit if (i)
any order, judgment or decree of any Governmental Authority or arbitrator shall
by its terms purport to enjoin or restrain such Issuing Bank from issuing the
Letter of Credit, or any law applicable to such Issuing Bank or any request or
directive (whether


32





--------------------------------------------------------------------------------





or not having the force of law) from any Governmental Authority with
jurisdiction over such Issuing Bank shall prohibit, or request that such Issuing
Bank refrain from, the issuance of letters of credit generally or the Letter of
Credit in particular or shall impose upon such Issuing Bank with respect to the
Letter of Credit any restriction, reserve or capital requirement (for which such
Issuing Bank is not otherwise compensated hereunder) not in effect on the
Effective Date, or shall impose upon such Issuing Bank any unreimbursed loss,
cost or expense which was not applicable on the Effective Date and which such
Issuing Bank in good faith deems material to it, (ii) the issuance of the Letter
of Credit would violate one or more policies of such Issuing Bank applicable to
letters of credit generally or (iii) such Issuing Bank does not as of the
issuance date of the requested Letter of Credit issue Letters of Credit in the
requested currency.
(b)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) except as set forth
below with respect to Collateralized Letters of Credit, the date that is five
Business Days prior to the Revolving Maturity Date (the “LC Expiration Date”);
provided that at the request of the Borrower, any Letter of Credit may provide
for automatic renewals for additional periods of up to one year subject to a
right on the part of the applicable Issuing Bank to prevent any such renewal
from occurring by giving notice to the beneficiary during a specified period in
advance of any such renewal, and the failure of such Issuing Bank to give such
notice by the end of such period shall for all purposes hereof be deemed an
extension of such Letter of Credit; provided further that in no event shall any
Letter of Credit, as extended from time to time, expire on any date following
the LC Expiration Date. Notwithstanding clause (ii) of the preceding sentence,
(A) any Collateralized Letter of Credit may, with the consent of the Issuing
Bank that issued such Collateralized Letter of Credit, expire on any date
following the LC Expiration Date and (B) any Letter of Credit that contains a
customary “evergreen” provision may renew pursuant to such evergreen provision
to an expiration date following the LC Expiration Date if such Letter of Credit
becomes a Collateralized Letter of Credit at least 15 Business Days prior to the
latest date upon which the applicable Issuing Bank would be entitled to
terminate such Letter of Credit prior to its automatic renewal pursuant to such
“evergreen” provision.
(c)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Revolving Lenders, the Issuing
Bank that issued such Letter of Credit hereby grants to each Revolving Lender,
and each Revolving Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Revolving Lender’s
Applicable Percentage from time to time of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of such Issuing Bank, such
Revolving Lender’s Applicable Percentage of each LC Disbursement made by such
Issuing Bank and not reimbursed by the Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrower for any reason. Such payment by the Revolving Lenders
shall be made (i) if the currency of the applicable LC Disbursement or
reimbursement payment shall be US Dollars, in US Dollars, and (ii) subject to
paragraph (m) of this Section, if the currency of the applicable LC Disbursement
or reimbursement payment shall be an Alternative Currency, in US Dollars in an
amount equal to the US Dollar Equivalent of such LC Disbursement or
reimbursement payment. Subject to paragraph (n) of this Section, each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, any fluctuation in currency values, or any force majeure or other
event that under any rule of law or uniform practices to which any Letter of
Credit is subject (including Section 3.14 of ISP 98 or any successor publication
of the International Chamber


33





--------------------------------------------------------------------------------





of Commerce) permits a drawing to be made under such Letter of Credit after the
expiration thereof or of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender further acknowledges and agrees that, in issuing, amending,
renewing or extending any Letter of Credit, the applicable Issuing Bank shall be
entitled to rely, and shall not incur any liability for relying, upon the
representation and warranty of the Borrower deemed made pursuant to
Section 4.03, unless, at least one Business Day prior to the time such Letter of
Credit is issued, amended, renewed or extended (or, in the case of an automatic
renewal permitted pursuant to paragraph (c) of this Section, at least one
Business Day prior to the latest date upon which the applicable Issuing Bank
would be entitled to terminate such Letter of Credit prior to its automatic
renewal), the Required Revolving Lenders shall have notified the applicable
Issuing Bank (with a copy to the Administrative Agent) in writing that, as a
result of one or more events or circumstances described in such notice, one or
more of the conditions precedent set forth in Section 4.03 would not be
satisfied if such Letter of Credit were then issued, amended, renewed or
extended (it being understood and agreed that, in the event any Issuing Bank
shall have received any such notice, no Issuing Bank shall have any obligation
to issue, amend, renew or extend any Letter of Credit until and unless it shall
be satisfied that the events and circumstances described in such notice shall
have been cured or otherwise shall have ceased to exist).
(d)    Reimbursement. Upon receipt from the beneficiary of any Letter of Credit
of any notice of a drawing under such Letter of Credit, the applicable Issuing
Bank shall notify the Borrower and the Administrative Agent thereof. In the case
of a Letter of Credit denominated in an Alternative Currency, the Borrower shall
reimburse the applicable Issuing Bank in such Alternative Currency, unless such
Issuing Bank (at its option) shall have specified in such notice that it will
require reimbursement in US Dollars. In the case of any such reimbursement in US
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the applicable Issuing Bank shall notify the Borrower of the US Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. The Borrower shall reimburse such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement not later than 1:00
p.m., New York City time, on the first Business Day following an LC
Disbursement; provided that if the amount to be reimbursed is denominated in US
Dollars, the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 that such payment be financed
with an ABR Borrowing in an equivalent amount and, to the extent so financed,
the Borrower’s obligation to make such payment shall be discharged and replaced
by the resulting ABR Borrowing. If the Borrower fails to make such payment when
due, (A) if such payment relates to a Letter of Credit denominated in an
Alternative Currency, automatically and with no further action required, the
obligation of the Borrower to reimburse the applicable LC Disbursement shall be
permanently converted into an obligation to reimburse the US Dollar Equivalent
(determined as of the date of such LC Disbursement) of such LC Disbursement and
(B) the applicable Issuing Bank shall notify the Administrative Agent of such
failure in accordance with paragraph (l) of this Section, and the Administrative
Agent shall in turn notify each Revolving Lender of the applicable LC
Disbursement, the amount of the payment then due from the Borrower in respect
thereof (expressed in US Dollars in the amount of the US Dollar Equivalent
thereof (determined as set forth above) in the case of a Letter of Credit
denominated in an Alternative Currency) (the “Unreimbursed Amount”) and such
Revolving Lender’s Applicable Percentage thereof. Promptly following receipt of
such notice, each Revolving Lender shall pay to the Administrative Agent its
Applicable Percentage of the Unreimbursed Amount, in the same manner as provided
in Section 2.06 with respect to Loans made by such Revolving Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders pursuant to this paragraph), and the Administrative Agent
shall promptly pay to such Issuing Bank the amounts so received by it from the
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the applicable Issuing Bank or, to the extent
that Revolving Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Revolving Lenders and such Issuing


34





--------------------------------------------------------------------------------





Bank, as their interests may appear. Any payment made by a Revolving Lender
pursuant to this paragraph to reimburse any Issuing Bank for any LC Disbursement
(other than the funding of ABR Loans as contemplated above) shall not constitute
a Loan and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.
(e)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
strictly comply with the terms of such Letter of Credit, (iv) any force majeure
or other event that under any rule of law or uniform practices to which any
Letter of Credit is subject (including Section 3.14 of ISP 98 or any successor
publication of the International Chamber of Commerce) permits a drawing to be
made under such Letter of Credit after the stated expiration date thereof or of
the Commitments or (v) any other event or circumstance whatsoever, whether or
not similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrower’s obligations hereunder. None of the Administrative
Agent, the Revolving Lenders, the Issuing Banks or any of their Related Parties
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any other event or circumstance; provided that nothing in this Section shall be
construed to excuse any Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by the Borrower
to the extent permitted by applicable law) suffered by the Borrower that are
caused by such Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of any Issuing Bank (such absence
to be presumed unless otherwise determined by a final, non‑ appealable judgment
of a court of competent jurisdiction), such Issuing Bank shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented that appear on their face to be in substantial compliance
with the terms of a Letter of Credit, an Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(f)    Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit issued by it. The applicable Issuing
Bank shall promptly notify the Administrative Agent and the Borrower by
telephone (confirmed by fax) of such demand for payment and whether such Issuing
Bank has made or will make an LC Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve the Borrower of
its obligation to reimburse such Issuing Bank and the Revolving Lenders of their
obligations with respect to any such LC Disbursement.


35





--------------------------------------------------------------------------------





(g)    Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, (i)
in the case of any LC Disbursement denominated in US Dollars, and at all times
following the conversion to US Dollars of any LC Disbursement made in an
Alternative Currency pursuant to paragraph (e) or (m) of this Section, at the
rate per annum then applicable to ABR Loans and (ii) in the case of any LC
Disbursement denominated in an Alternative Currency, at all times prior to its
conversion to US Dollars pursuant to paragraph (e) or (m) of this Section, at a
rate equal to the rate reasonably determined by the applicable Issuing Bank to
be the cost to such Issuing Bank of funding such LC Disbursement (with the
Borrower agreeing that the applicable Issuing Bank may make such determination
in any manner it determines is reasonable, and that such determination shall be
conclusive) plus the Applicable Rate applicable to LIBOR Loans at such time;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.13(d) shall apply.
Interest accrued pursuant to this paragraph shall be paid to the Administrative
Agent for the account of the applicable Issuing Bank, except that interest
accrued on and after the date of payment by any Revolving Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Revolving Lender to the extent of such payment, and shall be
payable on demand or, if no demand has been made, on the date on which the
Borrower reimburses the applicable LC Disbursement in full.
(h)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Revolving Lenders (or, if the maturity of
the Loans has been accelerated, Revolving Lenders with LC Exposures representing
more than 50% of the aggregate amount of LC Exposure) demanding the deposit of
cash collateral pursuant to this paragraph, the Borrower shall deposit in
respect of each outstanding Letter of Credit issued for the Borrower’s account
(or with respect to which it is a co‑applicant), in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Lenders and the applicable Issuing Bank, an amount in
US Dollars equal to the portion of the LC Exposure attributable to such Letter
of Credit as of such date plus any accrued and unpaid interest thereon; provided
that (i) amounts payable in respect of any Letter of Credit or LC Disbursement
shall be payable in the currency of such Letter of Credit or LC Disbursement,
except that LC Disbursements in an Alternative Currency in respect of which the
Borrower’s reimbursement obligations have been converted to obligations in US
Dollars as provided in paragraph (e) or (m) of this Section and interest accrued
thereon shall be payable in US Dollars, and (ii) the obligation to cash
collateralize shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to Holdings or the Borrower
described in clause (h) or (i) of Article VII. The Borrower also shall deposit
cash collateral in accordance with this paragraph as and to the extent required
by Section 2.11(b) or Section 2.20. Each such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Monies in such account shall be
applied by the Administrative Agent to reimburse the applicable Issuing Banks
for LC Disbursements for which they have not been reimbursed and, to the extent
not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to (A) the consent of Revolving
Lenders with LC Exposures representing more than 50% of the aggregate amount of
LC Exposure and (B) in the case of any such application at a time when any
Revolving Lender is a Defaulting


36





--------------------------------------------------------------------------------





Lender (but only if, after giving effect thereto, the remaining cash collateral
shall be less than the aggregate LC Exposure of all the Defaulting Lenders), the
consent of each Issuing Bank), be applied to satisfy other obligations of the
Borrower under this Agreement. If the Borrower is required to provide cash
collateral hereunder as a result of the occurrence of an Event of Default, such
cash collateral (to the extent not applied as aforesaid) shall be returned to
the Borrower within three Business Days after all Events of Default have been
cured or waived. If the Borrower is required to provide an amount of cash
collateral hereunder pursuant to Section 2.11(b), such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower as promptly as
practicable, to the extent that, after giving effect to such return, the
aggregate Credit Exposure would not exceed the aggregate Commitments and no
Event of Default shall have occurred and be continuing. If the Borrower is
required to provide an amount of cash collateral hereunder pursuant to
Section 2.20, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower as promptly as practicable, to the extent that, after
giving effect to such return, no Issuing Bank shall have any exposure in respect
of any outstanding Letter of Credit that is not fully covered by the Commitments
of the Non‑Defaulting Lenders and/or the remaining cash collateral and no Event
of Default shall have occurred and be continuing.
(i)    Designation of Additional Issuing Banks. From time to time, the Borrower
may by notice to the Administrative Agent and the Revolving Lenders designate as
additional Issuing Banks one or more Revolving Lenders that agree to serve in
such capacity as provided below. The acceptance by a Revolving Lender of any
appointment as an Issuing Bank hereunder shall be evidenced by an agreement,
which shall be in a form satisfactory to the Borrower and the Administrative
Agent, executed by such Revolving Lender, the Borrower and the Administrative
Agent and, from and after the effective date of such agreement, (i) such
Revolving Lender shall have all the rights and obligations of an Issuing Bank
under this Agreement and (ii) references herein to the term “Issuing Bank” shall
be deemed to include such Revolving Lender in its capacity as an Issuing Bank.
(j)    Termination of an Issuing Bank. The Borrower may terminate the
appointment of any Issuing Bank as an “Issuing Bank” hereunder by providing a
written notice thereof to such Issuing Bank and the Administrative Agent. Any
such termination shall become effective upon the earlier of (i) such Issuing
Bank acknowledging receipt of such notice and (ii) the 10th Business Day
following the date of the delivery thereof. At the time any such termination
shall become effective, the Borrower shall pay all unpaid fees accrued for the
account of the terminated Issuing Bank pursuant to Section 2.12(b). From and
after the effective date of any such termination, the terminated Issuing Bank
shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not issue additional
Letters of Credit.
(k)    Issuing Bank Reports. Unless otherwise agreed by the Administrative
Agent, each Issuing Bank shall report in writing to the Administrative Agent
(i) on or prior to each Business Day on which such Issuing Bank issues, amends,
renews or extends any Letter of Credit, the date of such issuance, amendment,
renewal or extension, and the currency and face amounts of the Letters of Credit
issued, amended, renewed or extended by it and outstanding after giving effect
to such issuance, amendment, renewal or extension (and whether the amounts
thereof shall have changed), it being understood that such Issuing Bank shall
not effect any issuance, renewal, extension or amendment resulting in an
increase in the aggregate amount of the Letters of Credit issued by it without
first obtaining written confirmation from the Administrative Agent that such
increase is then permitted under this Agreement, (ii) on any Business Day on
which such Issuing Bank makes any LC Disbursement, the date, currency and amount
of such LC Disbursement, (iii) on any Business Day on which the Borrower fails
to reimburse an LC Disbursement required to be reimbursed to such Issuing Bank
on such day, the date of such failure and the currency and amount of such LC
Disbursement and (iv) on any other Business Day, such other information as the
Administrative Agent shall reasonably request as to the Letters of Credit issued
by such Issuing Bank.


37





--------------------------------------------------------------------------------





(l)    Conversion. In the event that the Loans become immediately due and
payable on any date pursuant to Article VII, all amounts (i) that the Borrower
is at the time or becomes thereafter required to reimburse or otherwise pay to
the Administrative Agent in respect of LC Disbursements made under any Letter of
Credit denominated in an Alternative Currency, (ii) that the Revolving Lenders
are at the time or become thereafter required to pay to the Administrative Agent
(and the Administrative Agent is at the time or becomes thereafter required to
distribute to the applicable Issuing Bank) pursuant to paragraph (e) of this
Section in respect of unreimbursed LC Disbursements made under any Letter of
Credit denominated in an Alternative Currency and (iii) of each Revolving
Lender’s participation in any Letter of Credit denominated in an Alternative
Currency under which an LC Disbursement has been made shall, automatically and
with no further action required, be converted into the US Dollar Equivalent
(determined as of such date) of such amounts. On and after such conversion, all
amounts accruing and owed to the Administrative Agent, any Issuing Bank or any
Revolving Lender in respect of the obligations described in this paragraph shall
accrue and be payable in US Dollars at the rates otherwise applicable hereunder.
(m)    Collateralized Letters of Credit. Notwithstanding anything to the
contrary in this Section, the obligations of the Revolving Lenders to acquire
participations in Letters of Credit and to reimburse any Issuing Bank for
Unreimbursed Amounts (other than Unreimbursed Amounts arising from LC
Disbursements made on or prior to the last day of the Availability Period) shall
terminate with respect to any Collateralized Letter of Credit on the last day of
the Availability Period (it being understood that the Revolving Lenders shall
continue to participate in, and shall be required to reimburse in accordance
with this Section, any LC Disbursement made on or prior to the last day of the
Availability Period). Any participation held by any Revolving Lender in a
Collateralized Letter of Credit after the last day of the Availability Period
(other than in respect of any Unreimbursed Amounts arising from LC Disbursements
made on or prior to the last day of the Availability Period) shall be deemed to
have been assigned on the last day of the Availability Period to the Issuing
Bank that issued such Collateralized Letter of Credit.
SECTION 2.06.    Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in US Dollars by 3:00 p.m., New York City time, to
the account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders. The Administrative Agent will make such Loans
available to the Borrower by promptly remitting the amounts so received, in like
funds, to the account designated by the Borrower in the applicable Borrowing
Request; provided that ABR Loans identified by the Borrower in the applicable
Borrowing Request to be made to finance the reimbursement of an LC Disbursement
as provided in Section 2.05(e) shall be remitted by the Administrative Agent to
the applicable Issuing Bank.
(a)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
in accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
rate reasonably determined by the Administrative Agent to be the cost to it of
funding such amount or (ii) in the case of the Borrower, the interest rate
applicable to the subject Loan pursuant to Section 2.13 (it being understood
that nothing in this paragraph shall require the Borrower to pay any interest in
duplication of the interest payable under such Section). If the Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall


38





--------------------------------------------------------------------------------





promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Lender pays such amount to the Administrative Agent,
then such amount shall constitute such Lender’s Loan included in such Borrowing.
Any such payment by the Borrower shall be without prejudice to any claim the
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.
SECTION 2.07.    Interest Elections. (a)  Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request or as otherwise provided
in Section 2.03 and, in the case of a LIBOR Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request or as otherwise provided
in Section 2.03. Thereafter, the Borrower may elect to convert such Borrowing to
a Borrowing of a different Type or to continue such Borrowing and, in the case
of a LIBOR Borrowing, may elect Interest Periods therefor, all as provided in
this Section and on terms consistent with the other provisions of this
Agreement. The Borrower may elect different options with respect to different
portions of an affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing
and the Loans resulting from an election made with respect to any such portion
shall be considered a separate Borrowing.
(a)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by the time that a Borrowing Request
would be required under Section 2.03 if the Borrower were requesting a Borrowing
of the Type, resulting from such election to be made on the effective date of
such election. Each such Interest Election Request shall be irrevocable and
shall be made by hand delivery, e-mail or fax to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by a Financial Officer on behalf of the Borrower or by telephonic
notification, confirmed promptly by hand delivery, e-mail or fax to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by a Financial Officer on behalf of the
Borrower. Notwithstanding any other provision of this Section, the Borrower
shall not be permitted to change the currency of any Borrowing or to elect an
Interest Period for LIBOR Loans that does not comply with Section 2.02(d).
(b)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    the Type of the resulting Borrowing, which shall comply with
Section 2.02(b); and
(iv)    if the resulting Borrowing is to be a LIBOR Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a LIBOR Borrowing but does not
specify an Interest Period, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.


39





--------------------------------------------------------------------------------





(c)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(d)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a LIBOR Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, the
Administrative Agent shall notify the Borrower and the applicable Lenders and
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.
(e)    Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower (provided that no such notice shall
be required in the case of any Event of Default under clause (h) or (i) of
Article VII with respect to Holdings or the Borrower), then, so long as an Event
of Default is continuing, no outstanding Borrowing may be converted to or
continued as a LIBOR Borrowing and, unless repaid, each LIBOR Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.
SECTION 2.08.    Termination, Reduction and Increase of Commitments. (a) Unless
previously terminated, (i) the Term Loan Commitment of each Lender shall
automatically terminate immediately following the making of the Term Loans by
such Lender on the Effective Date and (ii) the Revolving Commitments shall
terminate on the Revolving Maturity Date.
(a)    The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $10,000,000
and (ii) the Borrower shall not terminate or reduce the Revolving Commitments
if, after giving effect thereto and any concurrent prepayment of the Loans in
accordance with Section 2.11, the total Credit Exposures would exceed the total
Revolving Commitments.
(b)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the occurrence of one or more events specified therein, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.
(c)    The Borrower may from time to time, by written notice to the
Administrative Agent (which shall promptly deliver a copy to each of the
Lenders) executed by the Borrower and one or more financial institutions (which
may include any Lender) that are willing to extend a Revolving Commitment or, in
the case of any such financial institution that is already a Revolving Lender,
to increase its Revolving Commitment (any such financial institution referred to
in this Section being called an “Increasing Lender”), cause the total Revolving
Commitments to be increased by such new or incremental Revolving Commitments of
the Increasing Lenders, in an amount for each Increasing Lender as set forth in
such notice; provided that (i) the aggregate principal amount of any increase in
the total Revolving Commitments made pursuant to this Section shall not be less
than $25,000,000 and the aggregate principal amount of all such increases,
together with the aggregate principal amount of any Incremental Term Loans
incurred pursuant to Section 2.08(e), shall not exceed the Maximum Incremental
Amount, (ii) each Increasing Lender, if not already a


40





--------------------------------------------------------------------------------





Lender (or an Affiliate of a Lender) hereunder, shall be subject to the prior
written approval of the Administrative Agent and each Issuing Bank (which
approval shall not be unreasonably withheld) and (iii) each Increasing Lender,
if not already a Lender hereunder, shall become a party to this Agreement by
completing and delivering to the Administrative Agent a duly executed Accession
Agreement; provided further that no Revolving Lender shall be obligated to
become an Increasing Lender. New Revolving Commitments and increases in
Revolving Commitments created pursuant to this Section shall become effective
(A) in the case of an Increasing Lender already a Lender under this Agreement,
on the date specified in the applicable notice delivered pursuant to this
Section and (B) in the case of an Increasing Lender not already a Lender under
this Agreement, on the effective date of the applicable Accession Agreement.
Upon the effectiveness of any Accession Agreement to which any Increasing Lender
is a party, such Increasing Lender shall thereafter be deemed to be a party to
this Agreement and shall be entitled to all rights, benefits and privileges
accorded a Lender hereunder and subject to all obligations of a Lender
hereunder. Notwithstanding the foregoing, no increase in the aggregate Revolving
Commitments (or in the Revolving Commitment of any Lender) shall become
effective under this Section unless (1) the Administrative Agent shall have
received (x) documents consistent with those delivered under Sections 4.01(b)
and 4.01(c) as to the corporate power and authority of the Borrower to borrow
hereunder after giving effect to such increase and (y) customary reaffirmation
agreements from each Loan Party and (2) on the date of such increase, the
conditions set forth in Section 4.03 shall be satisfied (with all references in
such Section to a Borrowing being deemed to be references to such increase and
without giving effect to the parenthetical in Section 4.03(a)) and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Borrower. Following any
extension of a new Revolving Commitment or increase of a Lender’s Revolving
Commitment pursuant to this paragraph, any Revolving Loans outstanding prior to
the effectiveness of such increase or extension shall continue outstanding until
the ends of the respective Interests Periods applicable thereto, and shall then
be repaid and, if the Borrower shall so elect, refinanced with new Loans made
pursuant to Section 2.01 ratably in accordance with the Revolving Commitments in
effect following such extension or increase. For the avoidance of doubt, any new
or incremental Revolving Commitments shall have the same terms as the then
existing Revolving Commitments (other than with respect to upfront fees which
will be as agreed between the Borrower and any Increasing Lender).
(d)    The Borrower may from time to time, by written notice to the
Administrative Agent, request the establishment of Incremental Term Commitments;
provided that (i) the aggregate principal amount of any Incremental Term
Commitments established pursuant to this Section shall not be less than
$25,000,000 and the aggregate principal amount of all Incremental Term
Commitments established pursuant to this Section, together with the aggregate
amount of all increases in Revolving Commitments pursuant to Section 2.08(d)
above, shall not exceed the Maximum Incremental Amount, (ii) each Incremental
Term Lender shall execute and deliver to the Administrative Agent an Incremental
Assumption Agreement and such other documentation as the Administrative Agent
shall reasonably specify to evidence the Incremental Term Commitment of each
Incremental Term Lender, (iii) no Incremental Term Loans shall be secured by any
collateral or assets pledged by Holdings, the Borrower or any other Subsidiary,
(iv) any Incremental Term Loans shall have the same Guarantors as the Term Loans
and (v) no Incremental Term Loan shall have a Maturity Date earlier than the
Term Loan Maturity Date; provided further that no Term Lender shall be obligated
to provide any Incremental Term Commitments. Each Incremental Term Assumption
Agreement shall specify the terms of any Incremental Term Loans to be made
thereunder (including the pricing, amortization and maturity with respect
thereto). Incremental Term Commitments shall become effective on the date
specified in the applicable Incremental Term Assumption Agreement.
Notwithstanding the foregoing, no Incremental Term Commitment shall become
effective under this Section 2.08(e) unless (1) the Administrative Agent shall
have received (x) documents consistent with those delivered under Sections
4.01(b) and 4.01(c) as to the corporate power and authority of the Borrower to
borrow the applicable


41





--------------------------------------------------------------------------------





Incremental Term Loans and (y) customary reaffirmation agreements from each Loan
Party and (2) on the date effectiveness of the applicable Incremental Term
Assumption Agreement, the conditions set forth in Section 4.03 shall be
satisfied (with all references in such Section to a Borrowing being deemed to be
references to the applicable Incremental Term Loans and without giving effect to
the parenthetical in Section 4.03(a)) and the Administrative Agent shall have
received a certificate to that effect dated such date and executed by a
Financial Officer of the Borrower; provided that with respect to any Incremental
Term Commitment established in connection with a Limited Condition Acquisition,
(A) this condition shall be limited to the absence of an Event of Default under
clause (a), (h) (solely with respect to Holdings or the Borrower) and (i)
(solely with respect to Holdings or the Borrower) of Article VII and (B) only
customary “specified representations” and “specified acquisition agreement
representations” shall be required to be true and correct in all material
respects. Notwithstanding any other provision of any Loan Document, each Loan
Document may be modified, supplemented, amended and/or amended and restated by
the Administrative Agent and the Borrower without the action or consent of any
other party, if the Administrative Agent determines it to be necessary or
advisable, to reflect the existence and terms applicable to any Incremental Term
Loans permitted by this Section 2.08(e) or to otherwise give effect to this
Section 2.08(e). Without limiting the generality of the foregoing, each of the
parties hereto hereby agrees that, upon the effectiveness of any Incremental
Term Assumption Agreement, this Agreement shall be deemed amended to the extent
necessary to reflect the existence and terms of the Incremental Term Commitments
and the Incremental Term Loans evidenced thereby.
SECTION 2.09.    Repayment of Loans; Evidence of Debt. (a)  The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan made to the Borrower
(i) in the case of Term Loans, as provided in Section 2.10 and (ii) in the case
of Revolving Loans, on the Revolving Maturity Date (in the case of a Defaulting
Lender, without giving effect to the extension thereof pursuant to Section
2.21).
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(b)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and, if applicable,
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
(c)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein absent manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans or pay any other amounts due hereunder in accordance with the
terms of this Agreement.
(d)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Borrower and the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented


42





--------------------------------------------------------------------------------





by one or more promissory notes in such form payable to the payee named therein
(or, if such promissory note is a registered note, to such payee and its
registered assigns).
SECTION 2.10.    Amortization of Loans. (a)  The Borrower shall repay the Term
Loan Borrowings on the last day of each March, June, September and December
commencing with the last day of June 2020 and ending on the last such day to
occur prior to the Term Loan Maturity Date, in an aggregate principal amount for
each such date equal to (i) in the case of the first twelve such payments, 1.25%
of the aggregate principal amount of Term Loans made on the Effective Date and
(ii) in the case of all other such payments, 2.50% of the aggregate principal
amount of Term Loans made on the Effective Date (in each case, as such amounts
may be adjusted pursuant to paragraph (c) of this Section). Prior to any
repayment of any Term Loan Borrowings under this Section, the Borrower shall
notify the Administrative Agent of the Term Loan Borrowing or Term Loan
Borrowings to which such repayment shall be applied. Each repayment of a Term
Loan Borrowing pursuant to this Section shall be applied ratably to the Term
Loans included in the repaid Borrowing.
(a)    To the extent not previously paid, all Term Loan Borrowings shall be due
and payable on the Term Loan Maturity Date
(b)    Any voluntary prepayment of a Term Loan Borrowing shall be applied to
reduce the subsequent scheduled repayments of the Term Loan Borrowings in a
manner determined at the discretion of the Borrower and notified by the Borrower
to the Administrative Agent prior to such prepayment.
(c)    The amortization, final maturity and other payment terms of any
Incremental Term Loans shall be set forth in the applicable Incremental Term
Assumption Agreement.
SECTION 2.11.    Prepayment of Loans. (a)  The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (d) of this Section.
(a)    If the total Credit Exposures shall exceed the total Revolving
Commitments at any time, then (i) if any Revolving Loan Borrowings are
outstanding, within one Business Day the Borrower shall prepay Revolving Loan
Borrowings in an aggregate amount necessary to eliminate such excess (after
giving effect to any other prepayment of Revolving Loans on such day), and (ii)
if no Revolving Loan Borrowings are outstanding, within one Business Day the
Borrower shall deposit US Dollars as cash collateral in an account with the
Administrative Agent pursuant to Section 2.05(i) in an aggregate amount equal
such excess.
(b)    Prior to any optional or mandatory prepayment of Borrowings hereunder,
the Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to
paragraph (d) of this Section.
(c)    The Borrower shall notify the Administrative Agent by a written notice
signed by a Financial Officer on behalf of the Borrower of any prepayment of a
Borrowing hereunder (i) in the case of a LIBOR Borrowing, not later than
12:00 noon, New York City time, three Business Days before the date of such
prepayment (or, in the case of a prepayment under paragraph (b) above, as soon
thereafter as practicable) and (ii) in the case of an ABR Borrowing, not later
than 12:00 noon, New York City time, on the date of such prepayment. Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that any notice of prepayment delivered by the Borrower may state that such
notice is conditioned upon the occurrence of one or more events specified
therein, in which case such notice may be revoked by the Borrower (by notice to


43





--------------------------------------------------------------------------------





the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
optional partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02. Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing.
SECTION 2.12.    Fees. (a)  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate set forth under the caption “Commitment Fee Rate” in the
definition of such term on the daily amount of the unused Revolving Commitment
of such Lender during the period from and including the Effective Date to but
excluding the date on which such Revolving Commitment terminates. Accrued
commitment fees shall be payable in arrears on the last day of March, June,
September and December of each year, commencing on the first such date to occur
after the Effective Date, and on the date on which the Revolving Commitments
shall have terminated and the Lenders shall have no Credit Exposure. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).
(a)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to LIBOR Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Revolving Commitment terminates and the date on which such Lender ceases to have
any LC Exposure and (ii) to each Issuing Bank a fronting fee, which shall accrue
at 0.125% per annum on the average daily amount of the LC Exposure attributable
to Letters of Credit issued by such Issuing Bank (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as such Issuing Bank’s standard fees with respect to
the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Accrued participation fees and fronting fees
shall be payable in arrears on the last day of March, June, September and
December of each year, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Revolving Commitments terminate and any such fees accruing after the
date on which the Revolving Commitments terminate shall be payable on demand.
Any other fees payable to an Issuing Bank pursuant to this paragraph shall be
payable within 10 days after demand. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).
(b)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
(c)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Banks, in the
case of fees payable to it) for distribution, in the case of commitment fees and
Letter of Credit participation fees, to the Persons entitled thereto. Fees paid
shall not be refundable under any circumstances.


44





--------------------------------------------------------------------------------





SECTION 2.13.    Interest. (a)  The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Rate set forth
under the caption “ABR Margin” in the definition of such term.
(a)    The Loans comprising each LIBOR Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate set forth under the caption “LIBOR Margin” in the definition of
such term.
(b)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.00% per
annum plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount,
2.00% per annum plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section.
(c)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the applicable
Commitments; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan prior to the end
of the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion or continuation of any LIBOR Loan prior to
the end of the current Interest Period therefor, accrued interest on such Loan
shall be payable on the effective date of such conversion or continuation. All
interest shall be payable in the currency in which the applicable Loan is
denominated.
(d)    All interest hereunder shall be computed on the basis of a year of 360
days, except that (i) interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Adjusted LIBO Rate or
Alternate Base Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
SECTION 2.14.    Alternate Rate of Interest. (a) Subject to a LIBOR Successor
Rate being implemented in accordance with clause (b) below, if prior to the
commencement of any Interest Period for a LIBOR Borrowing:
(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including, without limitation, because the LIBO Rate for such Interest Period
is not available or published on a current basis and such circumstances are
unlikely to be temporary) for such Interest Period; or
(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining the Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof (which may be by
telephone) to the Borrower and the Lenders as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower


45





--------------------------------------------------------------------------------





and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, an affected LIBOR Borrowing
shall be ineffective, (ii) any affected LIBOR Borrowing shall be continued as an
ABR Borrowing and (iii) any Borrowing Request for an affected LIBOR Borrowing
shall be deemed to be a request for an ABR Borrowing.
(b)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Document, if the Administrative Agent determines (which determination shall
be conclusive absent manifest error), or the Required Lenders notify the
Administrative Agent (with a copy to the Borrower) that the Required Lenders
have determined, that:
(i)     the circumstances described in Section 2.14(a)(i) have arisen and such
circumstances are unlikely to be temporary; or
(ii) the supervisor for the administrator of the LIBO Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Rate shall no longer
be made available, or used for determining the interest rate of loans,
then, after such determination by the Administrative Agent or receipt by the
Administrative Agent of such notice, as applicable, the Administrative Agent and
the Borrower may amend this Agreement to replace the LIBO Rate with an alternate
benchmark rate (including any mathematical or other adjustments to the benchmark
(if any) incorporated therein) that has been broadly accepted by the syndicated
loan market in the United States in lieu of the LIBO Rate (any such proposed
rate, a “LIBOR Successor Rate”), together with any proposed LIBOR Successor Rate
Conforming Changes and, notwithstanding anything to the contrary in Section
10.08, any such amendment shall become effective at 5:00 p.m. (New York City
time) on the fifth Business Day after the Administrative Agent shall have posted
such proposed amendment to all Lenders and the Borrowers unless, prior to such
time, Lenders comprising the Required Lenders have delivered to the
Administrative Agent notice that such Required Lenders do not accept such
amendment; provided that, if such LIBOR Successor Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist, the obligation of the Lenders to make or maintain LIBOR
Loans shall be suspended (to the extent of the affected LIBOR Loans or Interest
Periods). Upon receipt of such notice, the Borrower may revoke any pending
request for a LIBOR Borrowing of, conversion to or continuation of LIBOR Loans
(to the extent of the affected LIBOR Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for an ABR
Borrowing in the amount specified therein.
SECTION 2.15.    Increased Costs. (a)  If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any such reserve requirement reflected in the Adjusted LIBO
Rate) or any Issuing Bank;
(ii)    impose on any Lender, any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or LIBOR Loans or any Letter of Credit or participations therein; or


46





--------------------------------------------------------------------------------





(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes
and (B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any LIBOR Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or Issuing Bank of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or issue
any Letter of Credit) or to reduce the amount of any sum received or receivable
by such Lender or Issuing Bank hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender or Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
Issuing Bank, as the case may be, for such additional costs or expenses incurred
or reduction suffered.
(b)    If any Lender or Issuing Bank determines in good faith that any Change in
Law affecting such Lender or Issuing Bank or any lending office of such Lender
or such Lender’s or Issuing Bank’s holding company, if any, regarding capital or
liquidity requirements has had or would have the effect of reducing the rate of
return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement, the Commitments or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or Issuing Bank or such Lender’s
or Issuing Bank’s holding company would have achieved but for such Change in Law
(taking into consideration such Lender’s or Issuing Bank’s policies and the
policies of such Lender’s or Issuing Bank’s holding company with respect to
capital adequacy or liquidity), then from time to time the Borrower will pay to
such Lender or Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or Issuing Bank or such Lender’s or
Issuing Bank’s holding company for any such reduction suffered.
(c)    A certificate of a Lender or Issuing Bank setting forth in reasonable
detail the amount or amounts necessary to compensate such Lender or Issuing Bank
or its holding company, as the case may be, as specified in paragraph (a) or (b)
of this Section and the manner in which such amount or amounts have been
determined, shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay to such Lender or Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.
(d)    Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs, expenses or reductions incurred more
than 180 days prior to the date that such Lender or Issuing Bank, as the case
may be, notifies the Borrower of the Change in Law or other circumstance giving
rise to such increased costs, expenses or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law or other circumstance giving rise to such increased costs,
expenses or reductions is retroactive, then the 180‑day period referred to above
shall be extended to include the period of retroactive effect thereof.
(e)    Notwithstanding any other provision of this Section, no Lender shall
demand compensation for any increased or other cost or reduction pursuant to
this Section if it shall not at the time be the general policy or practice of
such Lender to demand such compensation in similar circumstances under
comparable provisions of other credit agreements.


47





--------------------------------------------------------------------------------





SECTION 2.16.    Break Funding Payments. In the event of (a) the payment of any
principal of any LIBOR Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default or an optional
prepayment of Loans), (b) the conversion of any LIBOR Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Loan on the date or in the amount specified in
any notice delivered pursuant hereto (whether or not such notice may be revoked
in accordance with the terms hereof) or (d) the assignment of any LIBOR other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense (but not
for any anticipated profits) attributable to such event. In the case of a LIBOR
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate, as applicable, that would have
been applicable to such Loan (and, for avoidance of doubt, without giving effect
to any Applicable Rate that would otherwise have been applicable thereto), for
the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate that such Lender would bid were it
to bid, at the commencement of such period, for deposits in the applicable
currency of a comparable amount and period from other banks in the London
interbank market. The Borrower shall also compensate each Lender for the loss,
cost or expense attributable to any failure by the Borrower to deliver a timely
Interest Election Request with respect to a LIBOR Borrowing. A certificate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.
SECTION 2.17.    Taxes. (a)  Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made free and clear
of and without deduction or withholding for Taxes except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) required the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.
(a)    In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law or, at the option of
the Administrative Agent, timely reimburse it for the payment of any Other
Taxes.
(b)    The Borrower shall indemnify each Recipient, within 10 days after written
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
paid by such Recipient on or with respect to any payment by or on account of any
obligation of the Borrower hereunder (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Indemnified Taxes or Other Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender or an
Issuing


48





--------------------------------------------------------------------------------





Bank (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or an Issuing Bank, shall be
conclusive absent manifest error.
(c)    As soon as reasonably practicable after any payment of Indemnified Taxes
or Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(d)    Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.04(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to such Lender from
any other source against any amount due to the Administrative Agent under this
paragraph (e).
(e)    (i) Any Lender that is entitled to an exemption from, or reduction of,
withholding Tax under the law of the jurisdiction in which the Borrower is
resident or located, or any treaty to which such jurisdiction is a party, with
respect to payments made under this Agreement shall deliver to the Borrower
(with a copy to the Administrative Agent), at the time or times reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by law or reasonably requested by the
Borrower or the Administrative Agent, as will permit such payments to be made
without withholding or at a reduced rate. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) or (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(i)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W‑9 certifying that such Lender is exempt from U.S.
Federal backup withholding Tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall


49





--------------------------------------------------------------------------------





be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed IRS Form W‑8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W‑8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;
(2)    an executed IRS Form W‑8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D‑1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
an executed IRS Form W‑8BEN or IRS Form W-8BEN-E, as applicable; or
(4)    to the extent a Foreign Lender is not the beneficial owner, an executed
IRS Form W‑8IMY, accompanied by IRS Form W‑8ECI, IRS Form W‑8BEN or IRS Form
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit D-2 or Exhibit D‑3, IRS Form W‑9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit D‑4 on behalf of each such direct or indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the


50





--------------------------------------------------------------------------------





Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the Effective Date.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(f)    If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified pursuant to this Section (including by
the payment of additional amounts paid pursuant to this Section), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, under this Section with
respect to Taxes giving rise to such refund), net of all out‑of‑pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of the indemnified party,
agrees to repay to the indemnified party the amount paid pursuant to this
paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event the indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (g), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after‑Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
Section shall not be construed to require the Administrative Agent, any Issuing
Bank or any Lender to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(g)    Each party’s obligations under this Section shall survive the resignation
or replacement of the Administrative Agent or any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under this Agreement and
the other Loan Documents.
(h)    For purposes of this Section, the term “Lender” includes any Issuing Bank
and the term “applicable law” includes FATCA.
SECTION 2.18.    Payments Generally; Pro Rata Treatment; Sharing of Set‑offs.
(a)  The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements or
otherwise) prior to the time required hereunder for such payment or, if no such
time is expressly required, prior to 1:00 p.m., New York City time, on the date
when due, in immediately available funds, without any defense, set‑off,
recoupment or counterclaim. Any amounts received after such time on any date
may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent
for the account of the applicable Lenders to such account


51





--------------------------------------------------------------------------------





as the Administrative Agent shall from time to time specify in one or more
notices delivered to the Borrower, except that payments to be made directly to
an Issuing Bank as provided herein shall be so directly made and payments
pursuant to Sections 2.15, 2.16, 2.17 and 10.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder and under each other Loan Document of principal or
interest in respect of any Loan or LC Disbursement shall, except as otherwise
expressly provided herein, be made in the currency of such Loan or LC
Disbursement; all other payments hereunder and under each other Loan Document
shall be made in US Dollars. Any payment required to be made by the
Administrative Agent hereunder shall be deemed to have been made by the time
required if the Administrative Agent shall, at or before such time, have taken
the necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent to make such payment.
(a)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(b)    If any Lender shall, by exercising any right of set‑off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall notify the Administrative Agent of such fact and shall purchase
(for cash at face value) participations in the Loans and LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement (including pursuant to Section 2.21) or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set‑off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
(c)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of any Lenders or Issuing Bank hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such


52





--------------------------------------------------------------------------------





assumption, distribute to the applicable Lenders or Issuing Bank, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each applicable Lender or Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.
(d)    If any Lender shall fail to make any payment required to be made by it
hereunder to or for the account the Administrative Agent or any Issuing Bank,
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations in respect of such payment until all such unsatisfied obligations
have been discharged or (ii) hold any such amounts in a segregated account as
cash collateral for, and application to, any future funding obligations of such
Lender pursuant to this Agreement (including pursuant to Sections 2.05(e),
2.06(b), 2.18(d) or 10.03(c)), in each case in such order as shall be determined
by the Administrative Agent in its discretion.
SECTION 2.19.    Mitigation Obligations; Replacement of Lenders. (a)  If any
Lender requests any payments under Section 2.15, if it becomes illegal for any
Lender to continue to fund or make any LIBOR Loan and such Lender notifies the
Borrower pursuant to Section 2.04, or if the Borrower is required to pay
Indemnified Taxes or any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign and delegate its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment and delegation
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment and
delegation.
(a)    If (i) any Lender requests any payments under Section 2.15, (ii) the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, (iii) any Lender becomes a Defaulting Lender, (iv) any Lender
becomes a Declining Lender, (v) it becomes illegal for any Lender to continue to
fund or make any LIBOR Loan and such Lender notifies the Borrower pursuant to
Section 2.04 or (vi) any Lender becomes a Non‑Consenting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04, with the Borrower or the replacement Lender paying any applicable
processing or recordation fees), all its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment and delegation);
provided that (A) the Borrower shall have received the prior written consent of
the Administrative Agent and each Issuing Bank (which consent shall not
unreasonably be withheld), (B) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), (C) in the case of any such assignment and delegation resulting
from a claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments, (D) in the case of any such assignment and delegation
resulting from the status


53





--------------------------------------------------------------------------------





of such Lender as a Declining Lender, the assignee shall have agreed to the
applicable Revolving Maturity Date Extension Request and (E) in the case of any
such assignment and delegation resulting from the status of such Lender as a
Non‑Consenting Lender, such assignment, together with any assignments by other
Non‑Consenting Lenders, will enable the Borrower to obtain sufficient consents
to cause the applicable amendment, modification or waiver to become effective. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each party hereto agrees that an assignment and delegation
required pursuant to this paragraph may be effected pursuant to an Assignment
and Assumption executed by the Borrower, the Administrative Agent and the
assignee and that the Lender required to make such assignment and delegation
need not be a party thereto.
SECTION 2.20.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    commitment fees shall cease to accrue on the amount of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a) (excluding any
portion thereof constituting LC Exposure of such Defaulting Lender that is
subject to reallocation under clause (c)(i) below);
(b)    the Commitment and the Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders or any other
requisite Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 10.02); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 10.02, require the
consent of such Defaulting Lender in accordance with the terms hereof;
(c)    if any LC Exposure exists at the time such Lender becomes a Defaulting
Lender then:
(i)    the LC Exposure of such Defaulting Lender (other than any portion thereof
attributable to unreimbursed LC Disbursements with respect to which such
Defaulting Lender shall have funded its participation as contemplated by
Sections 2.05(e) and 2.05(f)) shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Percentages but only to
the extent that (x) the sum of all Non-Defaulting Lenders’ Credit Exposures plus
such Defaulting Lender’s LC Exposure (in each case, excluding the portion
thereof referred to above) does not exceed the sum of all Non‑Defaulting
Lenders’ Revolving Commitments and (y) each Non-Defaulting Lenders’ Credit
Exposure does not exceed its Revolving Commitment. Subject to Section 10.17, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent or an Issuing Bank (provided that such
Issuing Bank shall immediately also notify the Administrative Agent) cash
collateralize for the benefit of the applicable Issuing Banks the portion of
such Defaulting Lender’s LC Exposure (other than any portion


54





--------------------------------------------------------------------------------





thereof referred to in the parenthetical in such clause (i)) that has not been
reallocated as set forth in such clause in accordance with the procedures set
forth in Section 2.05(i) for so long as such LC Exposure is outstanding;
(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay participation fees to such Defaulting Lender pursuant to
Section 2.12(b) with respect to such portion of such Defaulting Lender’s LC
Exposure for so long as such Defaulting Lender’s LC Exposure is cash
collateralized;
(iv)    if any portion of the LC Exposure of such Defaulting Lender is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.12(b) shall be adjusted to give effect to such
reallocation; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure that is
subject to reallocation pursuant to clause (i) above is neither reallocated nor
cash collateralized pursuant to clause (i) or (ii) above, then, without
prejudice to any rights or remedies of any Issuing Bank or any other Lender
hereunder, all commitment fees that otherwise would have been payable to such
Defaulting Lender with respect to such portion of its LC Exposure, and all
participation fees payable under Section 2.12(b) with respect to such portion of
its LC Exposure, shall be payable to the Issuing Banks (and allocated among them
ratably based on the amount of such portion of the LC Exposure of such
Defaulting Lender attributable to Letters of Credit issued by each Issuing Bank)
until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and
(d)    so long as such Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend, renew or extend any Letter of Credit, unless in each
case it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding LC Exposure will be fully covered by the Revolving Commitments of
the Non‑Defaulting Lenders and/or cash collateral provided by the Borrower in
accordance with clause (c) above, and participating interests in any such
issued, amended, renewed or extended Letter of Credit will be allocated among
the Non‑Defaulting Lenders in a manner consistent with clause (c)(i) above (and
such Defaulting Lender shall not participate therein).
(e)    In the event that (i) a Bankruptcy Event or Bail-In Action with respect
to a Lender Parent shall have occurred following the date hereof and for so long
as such Bankruptcy Event or Bail-In Action shall continue or (ii) any Issuing
Bank has a good faith belief that any Lender has defaulted in fulfilling its
obligations under one or more other agreements in which such Lender commits to
extend credit, no Issuing Bank shall be required to issue, amend, renew or
extend any Letter of Credit, unless such Issuing Bank shall have entered into
arrangements with the Borrower or such Lender satisfactory to such Issuing Bank
to defease any risk to it in respect of such Lender hereunder.
(f)    In the event that the Administrative Agent, the Borrower and each Issuing
Bank each agree that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Revolving
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.


55





--------------------------------------------------------------------------------





(g)    Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of any Defaulting Lender (whether voluntary
or mandatory, at maturity, pursuant to Article VII or otherwise) or received by
the Administrative Agent from a Defaulting Lender pursuant to Section 10.08
shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank hereunder; third, to cash collateralize the Issuing Banks’ LC
Exposure with respect to such Defaulting Lender in accordance with this Section
2.20; fourth, as the Borrower may request (so long as no Default exists), to the
funding of any Revolving Loan in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by the Administrative Agent; fifth, if so determined by the Administrative Agent
and the Borrower, to be held in a deposit account and released pro rata in order
to (x) satisfy such Defaulting Lender’s potential future funding obligations
with respect to Revolving Loans under this Agreement and (y) cash collateralize
the Issuing Banks’ future LC Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Agreement, in
accordance with this Section 2.20; sixth, to the payment of any amounts owing to
the Lenders or the Issuing Banks as a result of any judgment of a court of
competent jurisdiction obtained by any Lender or the Issuing Banks against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or LC Disbursements in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made or the related Letters of Credit were issued at a time when
the conditions set forth in Section 4.03 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Disbursements owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in LC Disbursements are
held by the applicable Lenders pro rata in accordance with the Revolving
Commitments without giving effect to Section 2.20(c)(i). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section 2.20(g) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
SECTION 2.21.    Extension of Revolving Maturity Date. The Borrower may, by
delivery of a Revolving Maturity Date Extension Request to the Administrative
Agent (which shall promptly deliver a copy to each of the Lenders) not less than
45 days and not more than 75 days prior to any anniversary of the Effective
Date, request that the Revolving Lenders extend the Revolving Maturity Date for
an additional period of one year; provided that no more than two such requests
may be made by the Borrower. Each Revolving Lender shall, by notice to the
Borrower and the Administrative Agent given not later than the 20th day after
the date of the Administrative Agent’s receipt of the Revolving Maturity Date
Extension Request from the Borrower, advise the Borrower whether or not it
agrees to the requested extension (each Revolving Lender agreeing to a requested
extension being called a “Consenting Lender”, and each Revolving Lender
declining to agree to a requested extension being called a “Declining Lender”).
Any Revolving Lender that has not so advised the Borrower and the Administrative
Agent by such day shall be deemed to have declined to agree to such extension
and shall be a Declining Lender. If Revolving Lenders constituting the Required
Revolving Lenders shall have agreed to a Revolving Maturity Date Extension
Request, then


56





--------------------------------------------------------------------------------





the Revolving Maturity Date shall, as to the Consenting Lenders, be extended to
the first anniversary of the Revolving Maturity Date theretofore in effect (the
first date on which such consent of the Required Revolving Lenders is obtained
and the conditions specified below are satisfied being referred to as the
“Extension Closing Date”). The decision to agree or withhold agreement to any
Revolving Maturity Date Extension Request shall be at the sole discretion of
each Revolving Lender. The Revolving Commitment of any Declining Lender shall
terminate on the Revolving Maturity Date in effect prior to giving effect to any
such extension (such Revolving Maturity Date being called the “Existing
Revolving Maturity Date”). The principal amount of any outstanding Revolving
Loans made by Declining Lenders, together with any accrued interest thereon and
any accrued fees and other amounts payable to or for the account of such
Declining Lenders hereunder, shall be due and payable on the Existing Revolving
Maturity Date, and on the Existing Revolving Maturity Date the Borrower shall
also make such other prepayments of Loans pursuant to Section 2.11 as shall be
required in order that, after giving effect to the termination of the
Commitments of, and all payments to, Declining Lenders pursuant to this
sentence, the total Credit Exposures would not exceed the total Revolving
Commitments. Notwithstanding the foregoing provisions of this Section, the
Borrower shall have the right, pursuant to and in accordance with Section
2.19(b), at any time prior to the Existing Revolving Maturity Date, to replace a
Declining Lender with a Revolving Lender or other financial institution that
will agree to the applicable Revolving Maturity Date Extension Request, and any
such replacement Revolving Lender shall for all purposes constitute a Consenting
Lender. Notwithstanding the foregoing, (a) the Availability Period and the
Revolving Maturity Date (without taking into consideration any extension
pursuant to this Section 2.21), as such terms are used in reference to any
Issuing Bank or any Letters of Credit issued by such Issuing Banks, may not be
extended without the prior written consent of such Issuing Bank (it being
understood and agreed that, in the event any Issuing Bank shall not have
consented to any such extension, (i) such Issuing Bank shall continue to have
all the rights and obligations of an Issuing Bank hereunder through the Existing
Revolving Maturity Date (or the Availability Period determined on the basis
thereof, as applicable), and thereafter shall have no obligation to issue,
amend, extend or renew any Letter of Credit (but shall, in each case, continue
to be entitled to the benefits of Sections 2.05, 2.15, 2.17, 10.03 and 10.08, as
applicable, as to Letters of Credit issued prior to such time), and (ii) the
Borrower shall cause the LC Exposure attributable to Letters of Credit issued by
such Issuing Bank to be zero no later than the day on which such LC Exposure
would have been required to have been reduced to zero in accordance with the
terms hereof without giving effect to any effectiveness of the extension of the
applicable Existing Revolving Maturity Date pursuant to this paragraph (and, in
any event, no later than the Existing Revolving Maturity Date)) and (b) no
extension of the Revolving Maturity Date pursuant to this Section shall become
effective unless on the applicable Extension Closing Date, the conditions set
forth in Section 4.03 shall be satisfied (with all references in such Section to
a Borrowing being deemed to be references to such extension and without giving
effect to the parenthetical in Section 4.03(a)) and, if reasonably requested by
the Administrative Agent, the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer
of the Borrower as well as documents consistent with those delivered under
Sections 4.01(b) and 4.01(c) as to the corporate power and authority of the
Borrower to borrow hereunder after giving effect to such extension.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
Each of Holdings and the Borrower represents and warrants to the Lenders and the
Issuing Banks, on the Effective Date and as of each other date the
representations and warranties are required or deemed to be made pursuant to
this Agreement, that:
SECTION 3.01.    Organization; Powers. Each of Holdings, the Borrower and the
other Subsidiaries are duly organized, validly existing and in good standing (to
the extent such concept is recognized


57





--------------------------------------------------------------------------------





in the jurisdiction of organization thereof) under the laws of the jurisdiction
of its organization, has all requisite power and authority to carry on its
business as now conducted and is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required, in each
case (other than with respect to organization, existence and good standing in
its jurisdiction of organization of each of Holdings and the Borrower), except
where the failure to do so, individually or in the aggregate, would not be
materially likely to have a Material Adverse Effect.
SECTION 3.02.    Authorization; Enforceability. The Transactions are within
Holdings’, the Borrower’s and, solely with respect to Article IX, each
Subsidiary Guarantor’s corporate powers and have been duly authorized by all
necessary corporate and, if required, stockholder action. This Agreement has
been duly executed and delivered by each of the Loan Parties and constitutes,
and each other Loan Document when executed and delivered by each of the Loan
Parties will constitute, a legal, valid and binding obligation of each of the
Loan Parties, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
SECTION 3.03.    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate the charter,
by‑laws or other organizational documents of any of the Loan Parties, (c) will
not violate any applicable law, rule or regulation or any order of any
Governmental Authority, (d) will not violate or result (alone or with notice or
lapse of time, or both) in a default under any indenture, agreement or other
instrument binding upon Holdings or any of its Subsidiaries or their respective
assets, or give rise to a right thereunder to require any payment to be made by
Holdings or any of its Subsidiaries, and (e) will not result in the creation or
imposition of any Lien on any asset of Holdings or any of its Subsidiaries or
their respective assets pursuant to the terms of any indenture, agreement or
other instrument binding on Holdings or any of its Subsidiaries, except in each
case (other than in the case of clause (b) or (e)), where the absence of such
consent or approval, or the failure to make such registration or filing, or take
such other action, or such violation, default or payment would not be materially
likely, individually or in the aggregate, to have a Material Adverse Effect.
SECTION 3.04.    Financial Condition; No Material Adverse Change. (a)Holdings
has heretofore furnished to the Lenders (i) its consolidated balance sheet and
statements of income, comprehensive income, equity and cash flows as of the end
of and for the fiscal year ended December 28, 2018, reported on by Deloitte &
Touche LLP, an independent registered public accounting firm and (ii) its
consolidated balance sheet and statement of income as of and for the fiscal
quarter and the portion of the fiscal year ended September 27, 2019, and its
statement of cash flows for such portion of such fiscal year, certified by its
chief financial officer. Such financial statements present fairly, in all
material respects, the consolidated financial position and results of operations
and cash flows of Holdings and its consolidated Subsidiaries as of such date and
for such period in accordance with GAAP, subject to normal year‑end audit
adjustments and the absence of certain footnotes in the case of the statements
referred to in clause (ii) above.
(a)    Since December 28, 2018, there has been no material adverse effect on the
business, assets, operations or financial condition of Holdings and the
Subsidiaries, taken as a whole.
SECTION 3.05.    Litigation and Environmental Matters. (a)  There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of Holdings or the Borrower,
threatened in writing against or affecting the Holdings or any of its
Subsidiaries (i) that would be materially likely, individually or in the
aggregate, to have a Material Adverse Effect or (ii) that involve this Agreement
or the Transactions.


58





--------------------------------------------------------------------------------





(a)    Except with respect to any matters that, individually or in the
aggregate, would not be materially likely to have a Material Adverse Effect,
neither Holdings nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
SECTION 3.06.    Compliance with Laws and Agreements. Each of Holdings and its
Subsidiaries is in compliance with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, has not resulted and
would not be materially likely to have a Material Adverse Effect. No Default has
occurred and is continuing.
SECTION 3.07.    Investment Company Status. No Loan Party is an “investment
company” within the meaning of, or subject to regulation under, the Investment
Company Act of 1940.
SECTION 3.08.    Properties. (a)  Each of Holdings and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except where the failure to have such title or such
leasehold interests, individually or in the aggregate, has not resulted in and
would not be materially likely to have a Material Adverse Effect.
(a)    Each of Holdings and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by Holdings and its Subsidiaries
does not infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, would not be materially
likely to have a Material Adverse Effect.
SECTION 3.09.    Federal Reserve Regulations. No part of the proceeds of any
Loan or any Letter of Credit will be used, whether directly or indirectly, and
whether immediately, incidentally or ultimately, for any purpose that entails a
violation of the provisions of the regulations of the Board of Governors,
including Regulation U or Regulation X. Not more than 25% of the value of the
assets of the Borrower individually, or of Holdings and the Subsidiaries on a
consolidated basis, subject to any provision of this Agreement under which the
sale, pledge or disposition of assets is restricted (within the meaning of
Regulation U), will consist of margin stock (as defined in Regulation U).
SECTION 3.10.    Taxes. Holdings and its Subsidiaries have timely filed or
caused to be filed all Tax returns and reports required to have been filed and
have paid or caused to be paid all Taxes required to have been paid by them
pursuant to said Tax returns or pursuant to any assessment received by them,
except (a) any Taxes that are being contested in good faith by appropriate
proceedings and for which Holdings or such Subsidiary, as applicable, has set
aside on its books adequate reserves (to the extent required by GAAP) or (b) to
the extent that the failure to do so would not, individually or in the
aggregate, be materially likely to have a Material Adverse Effect.
SECTION 3.11.    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would be materially likely to be
expected to have a Material Adverse Effect.
SECTION 3.12.    Disclosure. Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other written information
(taken as a whole) (other than projections, other forward looking information
and information of a general economic or industry specific


59





--------------------------------------------------------------------------------





nature) furnished by or on behalf of the Borrower to the Administrative Agent,
any Arranger, the Syndication Agent, any Documentation Agent, any Senior
Managing Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information and other forward looking
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed by it to be reasonable at the time
made and at the time so furnished (it being understood and agreed that actual
results may vary materially from the projections).
SECTION 3.13.    AML Laws; Anti-Corruption Laws and Sanctions. Each of Holdings
and the Borrower has implemented and maintains in effect policies and procedures
reasonably designed to ensure compliance by Holdings, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws,
applicable AML Laws and applicable Sanctions. None of (a) Holdings, any
Subsidiary or, to the knowledge of the Holdings, any of their respective
directors, officers, employees or Affiliates, or (b) to the knowledge of
Holdings, any agent of Holdings, the Borrower or any Subsidiary or other
Affiliate that will act in any capacity in connection with or benefit from the
credit facility established hereby, (i) is a Sanctioned Person or (ii) is in
material violation of AML Laws, Anti-Corruption Laws, or Sanctions. Neither any
Loan nor the proceeds from any Loan or Letter of Credit has been or will be
used, directly or to the knowledge of the Borrower, indirectly, to lend,
contribute, provide or has otherwise been made or will otherwise be made
available in violation of AML Laws, Anti-Corruption Laws, or Sanctions or for
the purpose of funding any activity or business in any Sanctioned Country or for
the purpose of funding any prohibited activity or business of any Sanctioned
Person, absent valid and effective licenses and permits issued by the government
of the United States or otherwise in accordance with applicable laws, or in any
other manner that will result in any violation by any Lender, any Issuing Bank
or the Administrative Agent of any Sanctions.
SECTION 3.14.    Solvency. On the Effective Date after giving effect to the
Transactions, Holdings and its Subsidiaries, on a consolidated basis, are
Solvent.
SECTION 3.15.    EEA Financial Institution. No Loan Party is an EEA Financial
Institution.
ARTICLE IV

CONDITIONS
SECTION 4.01.    Effective Date. This Agreement and the Commitments of the
Lenders hereunder shall become effective on the first date on which the
following conditions precedent shall have been satisfied (or waived in
accordance with Section 10.02):
(a)    The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include facsimile or other electronic image scan transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.
(b)    The Administrative Agent and the Arrangers shall have received a written
opinion (addressed to the Administrative Agent, the Lenders and the Issuing
Banks and dated the Effective Date) of Skadden, Arps, Slate, Meagher & Flom LLP,
counsel for the Loan Parties, covering such


60





--------------------------------------------------------------------------------





matters relating to the Loan Parties, this Agreement or the Transactions as the
Administrative Agent or the Arrangers shall reasonably request.
(c)    The Administrative Agent and the Arrangers shall have received such
documents and certificates as the Administrative Agent, the Arrangers or their
respective counsel may reasonably request relating to the organization,
existence and good standing of each of the Loan Parties, the authorization of
the Transactions and any other legal matters relating to the Loan Parties, this
Agreement or the Transactions, all in form and substance reasonably satisfactory
to the Administrative Agent, the Arrangers and their respective counsel.
(d)    The Administrative Agent and the Arrangers shall have received (i) a
certificate, dated the Effective Date and signed by the President, a Vice
President or a Financial Officer of the Borrower, confirming satisfaction of the
conditions set forth in paragraphs (a) and (b) of Section 4.03 and (ii) a
certificate, dated the Effective Date and signed by the Senior Vice President
and Treasurer of Holdings, substantially in the form of Exhibit E, demonstrating
solvency (on a consolidated basis) of Holdings and the Subsidiaries as of the
Effective Date after giving effect to the Transactions.
(e)    The Administrative Agent, the Arrangers and the Lenders shall have
received all fees and other amounts due and payable on or prior to the Effective
Date, including, to the extent invoiced at least two Business Days prior to the
Effective Date, reimbursement or payment of all reasonable and documented
out‑of‑pocket expenses required to be reimbursed or paid by the Borrower
hereunder.
(f)    The Administrative Agent, the Arrangers and the Lenders shall have
received, at least two Business Days prior to the Effective Date, (i) all
documentation and other information relating to the Borrower requested by them
at least 10 Business Days prior to the Effective Date for purposes of ensuring
compliance with applicable “know your customer” and anti‑money laundering rules
and regulations, including the USA Patriot Act and (ii) to the extent that the
Borrower or an Affiliate qualifies as a “legal entity customer” under the
requirements of the Beneficial Ownership Regulation, a Beneficial Ownership
Certification in relation to the Borrower or such Affiliate.
(g)    The Borrower shall have consummated, or shall consummate substantially
concurrently with the initial borrowing under this Agreement, the Borrower
Refinancing.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding upon all parties
hereto.
SECTION 4.02.    [Reserved].
SECTION 4.03.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing (other than any conversion or continuation of
any Loan), and of each Issuing Bank to issue, amend, renew or extend any Letter
of Credit, is subject to receipt of the request therefor in accordance herewith
and to the satisfaction of the following conditions:
(a)    The representations and warranties of the Borrower set forth in this
Agreement (other than, after the Effective Date, the representations and
warranties set forth in Sections 3.04(b), 3.05, 3.12 and 3.14) shall be true and
correct (i) in the case of such representations and warranties qualified as to
materiality, in all respects, and (ii) otherwise, in all material respects, in
each case on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, except
in the case of any such representation and warranty that


61





--------------------------------------------------------------------------------





expressly relates to a prior date, in which case such representation and
warranty shall be true and correct in all respects or in all material respects,
as applicable, on and as of such date.
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
Each Borrowing (other than any conversion or continuation of any Loan) and each
issuance, amendment, renewal or extension of any Letter of Credit shall be
deemed to constitute a representation and warranty by the Borrower on the date
thereof that the conditions specified in paragraphs (a) and (b) of this Section
have been satisfied.
ARTICLE V
AFFIRMATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, all
LC Disbursements have been reimbursed and all Letters of Credit (other than
Collateralized Letters of Credit) have expired or been terminated, Holdings and
the Borrower covenant and agree with the Lenders that:
SECTION 5.01.    Financial Statements and Other Information. Holdings will
furnish to the Administrative Agent for transmission to each Lender:
(a)    within 90 days after the end of each fiscal year of Holdings (or, if
earlier, the date on which the Holdings files the same with the SEC), a copy of
its audited consolidated balance sheet and related consolidated statements of
income, comprehensive income, equity and cash flows as of the end of and for
such fiscal year, setting forth in each case in comparative form the figures for
the previous fiscal year, accompanied by a report of Deloitte & Touche LLP or
other independent registered public accounting firm of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of the related audit) to
the effect that such consolidated financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of Holdings and the Subsidiaries on a consolidated basis as of the end of
and for such fiscal year in accordance with GAAP consistently applied;
(b)    within 60 days after the end of each of the first three fiscal quarters
of each fiscal year of Holdings (or, if earlier, the date on which the Holdings
files the same with the SEC), a copy of its consolidated balance sheet and
related consolidated statements of income and comprehensive income as of the end
of and for such fiscal quarter and the then elapsed portion of the fiscal year
and the related statement of cash flows for the then elapsed portion of such
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly, in all material respects, the financial position
and results of operations and cash flows of Holdings and its Subsidiaries on a
consolidated basis as of the end of and for such fiscal quarter and such portion
of the fiscal year in accordance with GAAP consistently applied, subject to
normal year‑end audit adjustments and the absence of footnotes (which
certification requirement shall be deemed satisfied by the execution by a
Financial Officer of the certification required to be filed with the SEC
pursuant to Item 601 of Regulation S‑K);


62





--------------------------------------------------------------------------------





(c)    concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate signed by a Financial Officer of the
Borrower (i) certifying as to whether a Default has occurred and is continuing
and, if a Default has occurred and is continuing, specifying the details thereof
and any action taken or proposed to be taken with respect thereto and
(ii) setting forth reasonably detailed calculations demonstrating compliance
with Section 6.07 (including whether any Acquisition Indebtedness has been
excluded from the calculation of Adjusted Consolidated Total Indebtedness);
(d)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Holdings or any
Subsidiary with the SEC, or distributed by Holdings to its stockholders
generally, as the case may be; and
(e)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of Holdings and the
Subsidiaries, or compliance with the terms of this Agreement or for purposes of
compliance with applicable “know your customer” and anti-money laundering rules
and regulations, including the USA Patriot Act and the Beneficial Ownership
Regulation (to the extent applicable), as the Administrative Agent or any Lender
(acting through the Administrative Agent) may reasonably request.
Information required to be delivered pursuant to clause (a), (b) or (d) of this
Section shall be deemed to have been delivered if and when such information, or
one or more annual or quarterly reports containing such information, shall have
been posted by the Administrative Agent on DebtDomain or any similar site to
which the Lenders have been granted access or shall be available on the website
of the SEC at http://www.sec.gov. Information required to be delivered pursuant
to this Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.
SECTION 5.02.    Notices of Material Events. The Borrower will furnish to the
Administrative Agent prompt written notice of the following:
(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against Holdings or any Subsidiary that
would be materially likely to have a Material Adverse Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would be materially likely to have a Material
Adverse Effect; and
(d)    any other development that has had, or in the judgment of the Borrower
would be materially likely to have a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer setting forth the details of the event or development
requiring such notice (or referring to a description of such event or
development in the publicly available SEC filings of Holdings) and any action
taken or proposed to be taken with respect thereto.
SECTION 5.03.    Existence. Holdings will, and will cause each Subsidiary to, do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence, except as otherwise permitted by
Section 6.04; provided that this Section shall not require the preservation of
the legal existence of any Subsidiary (other than the Borrower) if Holdings and
the Borrower shall determine


63





--------------------------------------------------------------------------------





that the preservation of such existence is no longer necessary or desirable in
the conduct of the business of Holdings and the Subsidiaries taken as a whole.
SECTION 5.04.    Businesses and Properties. Except as otherwise permitted by
Section 6.04 or where the failure to do so would not be materially likely to
have a Material Adverse Effect, Holdings will, and will cause each Subsidiary
to, at all times (a) do or cause to be done all things reasonably necessary to
preserve, renew and keep in full force and effect the rights, licenses, permits,
franchises, patents, copyrights, trademarks and trade names material to the
conduct of its business and (b) maintain, preserve and protect all property
material to the conduct of such business.
SECTION 5.05.    Payment of Taxes. Holdings will, and will cause each of the
Subsidiaries to, pay its Tax liabilities before the same shall become delinquent
or in default, except where (a) the validity or amount thereof is being
contested in good faith, (b) Holdings or the applicable Subsidiary has set aside
on its books adequate reserves with respect thereto to the extent required by
GAAP and (c) the failure to make payment pending such contest would not be
materially likely to be expected to have a Material Adverse Effect.
SECTION 5.06.    Insurance. Holdings will, and will cause its Subsidiaries, as
appropriate, to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations; provided that Holdings and its Subsidiaries may
self‑insure up to the same extent as other companies of similar size engaged in
comparable businesses.
SECTION 5.07.    Books and Records; Inspection Rights. Holdings will, and will
cause each of the Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities, to the extent required by GAAP.
Holdings will, and will cause each of the Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, at
reasonable times and upon reasonable prior notice (given through the
Administrative Agent), to visit and inspect its properties, to examine and make
extracts from its books and records and to discuss its affairs, finances and
condition with its officers and independent accountants (it being agreed that,
the foregoing, with respect to any Subsidiary, will be coordinated through the
Borrower).
SECTION 5.08.    Compliance with Laws. Holdings will, and will cause each of the
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, including Environmental
Laws and ERISA, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
In addition, Holdings will maintain in effect policies and procedures reasonably
designed to promote compliance by Holdings, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws,
applicable AML Laws and applicable Sanctions.
SECTION 5.09.    Use of Proceeds. The Borrower will use the proceeds of the Term
Loans on the Effective Date to fund, in part, the Borrower Refinancing and the
payment of fees and expenses related thereto. The Borrower will use the proceeds
of the Revolving Loans on the Effective Date to fund, in part, the Borrower
Refinancing and the payment of fees and expenses related thereto and from time
to time on or after the Effective Date for working capital and general corporate
purposes. The Borrower will use the Letters of Credit solely to support payment
obligations incurred in the ordinary course of business by Holdings and the
Subsidiaries. The Borrower will not permit the proceeds of any Loan or any
Letter of Credit to be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately, for any purpose that entails a
violation of the provisions of the regulations of the Board of Governors,
including Regulation


64





--------------------------------------------------------------------------------





U or Regulation X. The Borrower will not permit more than 25% of the value of
the assets of the Borrower individually, or of the Borrower and the Subsidiaries
on a consolidated basis, that are subject to any provision of this Agreement
under which the sale, pledge or disposition of assets is restricted (within the
meaning of Regulation U) to consist of margin stock (as defined in Regulation
U).
SECTION 5.10.    Additional Guarantors. If, following the Effective Date, any
Domestic Subsidiary (other than an Excluded Subsidiary) is acquired or organized
by any Loan Party, the Borrower shall promptly (and in any event within sixty
days (or such longer period as the Administrative Agent shall agree) of such
event) (i) notify the Administrative Agent thereof, (ii) cause such Subsidiary
to become a Guarantor by executing a Counterpart Agreement and (iii) cause to be
delivered to the Administrative Agent all such instruments and documents
(including legal opinions) as the Administrative Agent shall reasonably request
to evidence compliance with this Section 5.10.
ARTICLE VI

NEGATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, all
LC Disbursements have been reimbursed and all Letters of Credit (other than
Collateralized Letters of Credit) have expired or been terminated, Holdings and
the Borrower covenant and agree with the Lenders that:
SECTION 6.01.    Subsidiary Indebtedness. Holdings will not permit any
Subsidiary (other than the Borrower or any Subsidiary Guarantor) to create,
incur, assume or permit to exist any Indebtedness or permit to exist any
preferred stock or other preferred equity interests, except:
(a)    Indebtedness under this Agreement;
(b)    Indebtedness, preferred stock or other preferred equity interests
existing on the date hereof and set forth on Schedule 6.01 and extensions,
renewals or replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof (other than by the amount of any undrawn
commitments, fees, original issue discount, costs and expenses in connection
with such extension, renewal or replacement and any accrued interest on such
Indebtedness);
(c)    Indebtedness, preferred stock or preferred equity interests of
Subsidiaries existing at the time they become Subsidiaries (or, in the case of
any Indebtedness, are merged or consolidated with or into Holdings or any
Subsidiary) after the date hereof and not incurred or issued or sold in
contemplation of their becoming Subsidiaries (or such merger or consolidation)
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (other than by the amount of
any fees, original issue discount, costs and expenses in connection with such
extension, renewal or replacement and any accrued interest on such
Indebtedness);
(d)    Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement by such Subsidiary of any fixed or capital assets,
including Capital Lease Obligations, provided that such Indebtedness is incurred
prior to or within 270 days after such acquisition or the completion of such
construction or improvement, and extensions, renewals and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof
(other than by the amount of any fees, original issue discount, costs and
expenses in connection with such extension, renewal or replacement and any
accrued interest on such Indebtedness);


65





--------------------------------------------------------------------------------





(e)    Indebtedness of any Subsidiary to Holdings or any other Subsidiary, or
any preferred stock or other preferred equity interests of any Subsidiary held
by Holdings or any other Subsidiary; provided that no such Indebtedness,
preferred stock or other preferred equity interests shall be assigned to, or
subjected to any Lien in favor of, a Person other than Holdings or a Subsidiary;
(f)    Indebtedness of any Subsidiary as an account party in respect of letters
of credit or letters of guarantee, in each case backing obligations that do not
constitute Indebtedness of any Subsidiary;
(g)    Indebtedness consisting of industrial development, pollution control or
other revenue bonds or similar instruments issued or guaranteed by any
Governmental Authority;
(h)    Defeased Debt;
(i)    other Indebtedness and preferred stock and other preferred equity
interests; provided that the sum, without duplication, of (i) the aggregate
principal amount of the outstanding Indebtedness, and the aggregate liquidation
preference value of the outstanding preferred stock and other preferred equity
interests, permitted by this clause (i), (ii) the aggregate principal amount of
the outstanding Indebtedness secured by Liens permitted by Section 6.02(j) and
(iii) the Attributable Debt in respect of Sale‑Leaseback Transactions permitted
by Section 6.03(b) does not at any time exceed the greater of (A) $750,000,000
and (B) 8% of Total Assets;
(j)    Indebtedness incurred in connection with any accounts receivable
financing in an aggregate principal amount not to exceed $750,000,000 at any
time; and
(k)    Indebtedness owed in respect of any overdrafts and related liabilities
arising from treasury, depository and cash management services or in connection
with any automated clearing-house transfers of funds; provided that such
Indebtedness shall be repaid in full within twenty Business Days of the
incurrence thereof.
SECTION 6.02.    Liens. Holdings will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, except:
(a)    Permitted Liens;
(b)    Liens created under this Agreement, and Liens on cash collateral provided
by the Borrower to an Issuing Bank in respect of Collateralized Letters of
Credit as contemplated by Section 2.05(n);
(c)    Liens existing on the date hereof and set forth on Schedule 6.02 and any
extensions, renewals or replacements thereof; provided that (i) no such Lien
shall apply to any other assets of Holdings or any Subsidiary, other than
improvements and accessions to the subject assets and proceeds thereof, and
(ii) no such Lien shall secure obligations other than those that it secured on
the date hereof and permitted extensions, renewals and replacements thereof that
do not increase the outstanding principal amount thereof (other than by the
amount of any unused commitments, fees, original issue discount, costs and
expenses in connection with such extension, renewal or replacement and any
accrued interest on such obligation);


66





--------------------------------------------------------------------------------





(d)    Liens on assets existing at the time such assets are acquired by Holdings
or a Subsidiary and any extensions, renewals or replacements thereof; provided
that (i) no such Lien is created in contemplation of or in connection with any
such acquisition, (ii) no such Lien shall apply to any other assets of Holdings
or any Subsidiary, other than improvements and accessions to the subject assets
and proceeds thereof, and (iii) no such Lien shall secure obligations other than
those that it secures on the date of such acquisition and extensions, renewals
and replacements thereof that do not increase the outstanding principal amount
thereof (other than by the amount of any fees, original issue discount, costs
and expenses in connection with such extension, renewal or replacement and any
accrued interest on such obligation);
(e)    Liens on assets of any Person at the time such Person becomes a
Subsidiary (or of any Person not previously a Subsidiary that is merged or
consolidated with or into Holdings or a Subsidiary in a transaction permitted
hereunder) after the date hereof and any extensions, renewals and replacements
thereof; provided that (i) no such Lien is created in contemplation of or in
connection with such Person becoming a Subsidiary (or such merger or
consolidation), (ii) no such Lien shall apply to any other assets of Holdings or
any Subsidiary, other than improvements and accessions to the subject assets and
proceeds thereof, and (iii) no such Lien shall secure obligations other than
those that it secures on the date such Person becomes a Subsidiary (or is so
merged or consolidated) and extensions, renewals and replacements thereof that
do not increase the outstanding principal amount thereof (other than by the
amount of any fees, original issue discount, costs and expenses in connection
with such extension, renewal or replacement and any accrued interest on such
obligation);
(f)    Liens securing Indebtedness incurred to finance the acquisition,
construction or improvement of any fixed or capital assets (including Liens
deemed to exist in connection with Capital Lease Obligations) acquired after the
date hereof to the extent such Liens are created at the time of or within 270
days after the acquisition, or the completion of such construction or
improvement, of such fixed or capital assets, and any Liens securing extensions,
renewals and replacements of such Indebtedness that do not increase the
outstanding principal amount thereof (other than by the amount of any fees,
original issue discount, costs and expenses in connection with such extension,
renewal or replacement and any accrued interest on such Indebtedness); provided
that no such Lien shall apply to any assets of the Borrower or any Subsidiary,
other than the subject fixed or capital assets, improvements and accessions
thereto and proceeds thereof;
(g)    customary Liens arising from or created in connection with the issuance
of trade letters of credit for the account of Holdings or any Subsidiary
supporting obligations not constituting Indebtedness; provided that such Liens
encumber only the raw materials, inventory, machinery, equipment or other assets
in connection with the purchase for which such letters of credit are issued;
(h)    Liens on assets of Subsidiaries securing obligations owed to Holdings or
one or more other Subsidiaries;
(i)    Liens on cash collateral or government securities to secure obligations
under Hedging Agreements; provided that the aggregate value of any collateral so
pledged does not exceed $50,000,000 in the aggregate at any time;
(j)    other Liens; provided that the sum, without duplication, of (i) the
aggregate principal amount of outstanding Indebtedness secured by Liens
permitted by this clause (j), (ii) the aggregate principal amount of the
outstanding Indebtedness permitted by Section 6.01(i) and (iii) the


67





--------------------------------------------------------------------------------





Attributable Debt in respect of Sale‑Leaseback Transactions permitted by
Section 6.03(b) does not at any time exceed the greater of (A) $750,000,000 and
(B) 8% of Total Assets;
(k)    in connection with the sale or transfer of any equity interests or other
assets in a transaction permitted hereunder, customary rights and restrictions
contained in agreements relating to such sale or transfer pending the completion
thereof;
(l)    in the case of (i) any Subsidiary that is not a wholly owned Subsidiary
of Holdings or (ii) the equity interests in any Person that is not a Subsidiary,
any encumbrance or restriction, including any put and call arrangements, related
to equity interests in such Subsidiary or such other Person set forth in the
organizational documents of such Subsidiary or such other Person or any related
joint venture, shareholders’ or similar agreements and any Liens on the equity
interests in such Person to secure Indebtedness incurred by such Person;
(m)    to the extent constituting Liens on the assets of Holdings or any of its
Subsidiaries, Liens incurred in connection with Defeased Debt or Acquisition
Debt;
(n)    Liens deemed to exist in connection with any accounts receivable
financing; provided that the sum of the aggregate principal amount of
outstanding Indebtedness secured by Liens permitted by this clause (n) does not
at any time exceed $750,000,000; and
(o)    Liens solely on any cash earnest money deposits, advances, escrow
arrangements or similar arrangements made by the Borrower or any Subsidiary in
connection with any letter of intent or purchase agreement for any acquisition,
investment or other transaction not prohibited by this Agreement.
SECTION 6.03.    Sale and Leaseback Transactions. Holdings will not, and will
not permit any Subsidiary to, enter into or be a party to any Sale‑Leaseback
Transaction, except:
(a)    Sale‑Leaseback Transactions existing on the date hereof and set forth on
Schedule 6.03 and extensions, renewals or replacements of any such
Sale‑Leaseback Transaction; provided that the assets subject to any such
extended, renewed or replaced Sale‑Leaseback Transaction shall include only the
assets subject thereto on the date hereof, improvements and accessions thereto
and proceeds thereof; and
(b)    other Sale‑Leaseback Transactions; provided that the sum, without
duplication, of (i) the aggregate Attributable Debt in respect of Sale‑Leaseback
Transactions permitted by this clause (b), (ii) the aggregate principal amount
of the outstanding Indebtedness permitted by Section 6.01(i) and (iii) the
aggregate principal amount of the outstanding Indebtedness secured by Liens
permitted by Section 6.02(j) does not at any time exceed the greater of (A)
$750,000,000 and (B) 8% of Total Assets.
SECTION 6.04.    Fundamental Changes. (a)  Holdings will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) assets representing all or substantially all the consolidated
assets of Holdings and the Subsidiaries (whether now owned or hereafter
acquired), or liquidate or dissolve, except that if at the time thereof and
immediately after giving pro forma effect thereto (as if the relevant
transaction and any related incurrence or repayment of Indebtedness had occurred
at the beginning of the most recent period of four fiscal quarters for which
financial statements have been delivered pursuant to Sections 5.01(a) or 5.01(b)


68





--------------------------------------------------------------------------------





or, prior to the delivery of any such financial statements, at September 27,
2019) no Event of Default shall have occurred and be continuing (or, if such
transaction is in connection with a Limited Condition Acquisition, no Event of
Default under clause (a), (h) (solely with respect to Holdings or the Borrower)
and (i) (solely with respect to Holdings or the Borrower) of Article VII shall
have occurred and be continuing) (i) any Person may merge into or consolidate
with Holdings in a transaction in which Holdings is the surviving corporation,
(ii) any Person may merge into or consolidate with the Borrower in a transaction
in which the Borrower is the surviving corporation, (iii) any Person (other than
Holdings or the Borrower) may merge into or consolidate with any Subsidiary
(other than Holdings or the Borrower) in a transaction in which the surviving
entity is a Subsidiary and (iv) any Subsidiary (other than the Borrower) may
liquidate or dissolve or, so long as such transaction does not constitute a
transfer or other disposition (in one transaction or in a series of
transactions) of all or substantially all the consolidated assets of Holdings
and the Subsidiaries (whether now owned or hereafter acquired), merge with or
into any other Person (other than Holdings or the Borrower).
(a)    Holdings will not, and will not permit any Subsidiary to, engage to any
extent material to Holdings and the Subsidiaries on a consolidated basis in any
business other than the businesses of the type conducted by Holdings and the
Subsidiaries on the Effective Date and businesses reasonably similar, related,
ancillary or complementary thereto or a reasonable extension, development or
expansion thereof or ancillary thereto as determined by Holdings or the Borrower
in good faith.
SECTION 6.05.    Transactions with Affiliates. Holdings will not, and will not
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates
involving aggregate payments, for any such transaction or series of related
transactions, in excess of $10,000,000, except (a) at prices and on terms and
conditions not less favorable to Holdings or such Subsidiary than could be
obtained on an arm’s‑length basis from unrelated third parties; (b) transactions
between or among Holdings and the Subsidiaries (or between or among two or more
Subsidiaries) not involving any other Affiliate; (c) compensation, employment
and severance arrangements and customary indemnification agreements for
directors, officers or employees that, in the case of directors or executive
officers, are approved by the Board of Directors of Holdings or the compensation
committee of such Board of Directors; (d) any agreement between any Person and
an Affiliate of such Person existing at the time such Person is acquired by or
merged into Holdings or any Subsidiary; provided that such agreement was not
entered into in contemplation of such acquisition or merger, or any amendment
thereto (so long as any such amendment is not disadvantageous to the Lenders in
any material respect in the good faith judgment of Holdings when taken as a
whole as compared to such agreement as in effect on the date of such acquisition
or merger); (e) transaction entered into in connection with any accounts
receivable financing; and (f) any other transaction with an Affiliate that is
approved by a majority of disinterested members of the board of directors of
Holdings in good faith; provided that nothing contained in this Section
6.05 shall prevent Holdings from issuing equity, paying dividends or making
other cash distributions to its stockholders.
SECTION 6.06.    [Reserved].
SECTION 6.07.    Financial Covenants. (a)  As of the last day of any fiscal
quarter (beginning with the fiscal quarter ending June 2020), the Borrower will
not permit the ratio of (i) Adjusted Consolidated Total Indebtedness at such
time to (ii) Consolidated EBITDA for the most recently ended period of four
consecutive fiscal quarters to be greater than 3.75 to 1.00 (the “Leverage
Ratio”); provided that, if Holdings, the Borrower or one or more of the
Subsidiaries consummates any Qualified Acquisition, the Borrower may elect, by
written notice delivered to the Administrative Agent within 30 days following
the consummation of such Qualified Acquisition (a “Leverage Increase Election”),
which notice may be given


69





--------------------------------------------------------------------------------





no more than two times during the term of this Agreement, to increase the
maximum permitted Leverage Ratio to 4.50 to 1.00 in respect of the fiscal
quarter during which such Qualified Acquisition shall have been consummated and
each of the three consecutive fiscal quarters immediately thereafter (the period
during which any such increase in the maximum permitted Leverage Ratio shall be
in effect being called a “Leverage Increase Period”); provided further that if a
second Leverage Increase Election is made during a Leverage Increase Period, the
second Leverage Increase Period shall begin following the expiration of the
first Leverage Increase Period such that the higher ratio shall apply for eight
consecutive fiscal quarters (and, for the avoidance of doubt, the Borrower shall
not be entitled to make any further Leverage Increase Elections).
(a)    As of the last day of any fiscal quarter (beginning with the fiscal
quarter ending June 2020), the Borrower will not permit the ratio of (i)
Consolidated EBITDA to (ii) Consolidated Interest Expense, in each case for the
most recently ended period of four fiscal quarters, to be less than 3.50 to
1.00.
SECTION 6.08.    Use of Proceeds. The Borrower will not request any Borrowing or
Letter of Credit, and the Borrower shall not use, and shall procure that
Holdings and the Subsidiaries and its and their respective directors, officers,
employees, Affiliates and agents shall not use, directly or knowingly
indirectly, the proceeds of any Borrowing or Letter of Credit (a) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws or AML Laws, (b) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country in any manner that would result in the
violation of any Sanctions applicable to any party hereto or (c) in any manner
that would result in the violation in any material respect of any Sanctions
applicable to any party hereto.
ARTICLE VII

EVENTS OF DEFAULT
SECTION 7.01.    If any of the following events (“Events of Default”) shall
occur:
(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three Business Days;
(c)    any representation, warranty or certification made or deemed made by or
on behalf of Holdings or the Borrower in or in connection with this Agreement or
any amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been materially incorrect when made or deemed
made;
(d)    Holdings or the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.03 (with respect to
Holdings’ or the Borrower’s existence) or 5.09 or in Article VI;


70





--------------------------------------------------------------------------------





(e)    Holdings or the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in any Loan Document (other than those
specified in clause (a), (b) or (d) of this Article), and such failure shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender);
(f)    Holdings, the Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest) in respect of any Material Indebtedness, when
and as the same shall become due and payable (but only after all the periods of
grace, if any, applicable thereto have lapsed);
(g)    Holdings, the Borrower or any Subsidiary shall breach or default under
any provision of any agreement that results in any Material Indebtedness
becoming due or being terminated or required to be prepaid, repurchased,
redeemed or defeased prior to its scheduled maturity, or that enables or permits
(all the periods of grace, if any, applicable thereto having lapsed, but with or
without the giving of notice) the holder or holders of any Material Indebtedness
(or, in the case of any Hedging Agreement, the counterparties thereto) or any
trustee or agent on its or their behalf to cause such Material Indebtedness to
become due, or to terminate or require the prepayment, repurchase, redemption or
defeasance thereof, prior to its scheduled maturity; provided that this clause
(g) shall not apply to (i) any secured Indebtedness that becomes due or is
required to be prepaid, repurchased, redeemed or defeased as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness,
(ii) any Indebtedness that becomes due or is prepaid, repurchased, redeemed or
defeased as a result of a refinancing thereof or (iii) any Acquisition
Indebtedness incurred in connection with an Acquisition prior to the date such
Acquisition is consummated that becomes due or is required to be prepaid,
repurchased, redeemed or defeased on account of such Acquisition not having been
consummated prior to a specified date;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of Holdings, the Borrower or any Material Subsidiary or its debts, or of
a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings, the Borrower or any Material
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;
(i)    Holdings, the Borrower or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation (other than any
liquidation of a Subsidiary permitted by Section 6.04(a)(iii)), reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings, the Borrower or any Material
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing;
(j)    Holdings, the Borrower or any Material Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;


71





--------------------------------------------------------------------------------





(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $150,000,000 (net of any available insurance provided by a solvent and
unaffiliated insurer that has not disputed coverage) shall be rendered against
Holdings, the Borrower, any Subsidiary or any combination thereof and the same
shall remain unpaid or undischarged for a period of 60 consecutive days during
which execution shall not be effectively stayed, or a judgment creditor shall
have attached or levied upon any assets of the Borrower or any Subsidiary to
enforce any such judgment (but only if such attachment or levy shall not be
effectively stayed);
(l)    an ERISA Event shall have occurred that, in the reasonable opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, would be materially likely to result in a Material Adverse Effect;
(m)    a Change in Control shall occur; or
(n)    any provision of Article IX for any reason other than satisfaction in
full of all the Loan Document Obligations, ceases to be in full force and
effect; or any Guarantor or the Borrower contests in any manner the validity or
enforceability of any provision of Article IX; or any Guarantor denies that it
has any or further liability or obligation under any provision of Article IX or
purports to revoke, terminate or rescind any provision thereof;
then, and in every such event (other than an event with respect to Holdings or
the Borrower described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to Holdings or the Borrower
described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.
SECTION 7.02.    Application of Funds. After the exercise of any remedies
provided for in Section 7.01, any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.05(i) and 2.20, be applied by the
Administrative Agent in the following order:first, to payment of that portion of
the Obligations constituting fees, indemnities, expenses and other amounts
(including fees, disbursements and other charges of counsel payable under
Section 10.03) payable to the Administrative Agent in its capacity as such,
including the repayment of advances made by the Administrative Agent hereunder
or under any other Loan Document on behalf of any Loan Party and any other costs
or expenses incurred in connection with exercise of any right or remedy
hereunder or under any other Loan Document;
(a)    second, to payment in full of unfunded participations in LC Disbursements
(the amounts so applied to be distributed between or among, as applicable, the
Administrative Agent and the Issuing Banks pro rata in accordance with the
amounts of unfunded participations in LC Disbursements owed to them on the date
of any such distribution);


72





--------------------------------------------------------------------------------





(b)    third, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and
Letter of Credit fees) payable to the Lenders and the Issuing Banks (including
fees, disbursements and other charges of counsel payable under Section 10.03)
arising under the Loan Documents, ratably among them in proportion to the
respective amounts described in this clause (c) held by them;
(c)    fourth, to payment of that portion of the Obligations constituting
accrued and unpaid Letter of Credit fees and interest on the Loans, and interest
on unreimbursed Letter of Credit drawings, ratably among the Lenders and the
Issuing Banks in proportion to the respective amounts described in this clause
(d) held by them;
(d)    fifth, (i) to payment of that portion of the Obligations constituting
unpaid principal of the Loans, unreimbursed Letter of Credit drawings and
obligations of the Loan Parties then arising under Guaranteed Hedging
Obligations, Guaranteed Cash Management Obligations and Designated Letter of
Credit Facility Obligations and (ii) to cash collateralize Letters of Credit in
the manner contemplated by Sections 2.05(i) in proportion to the respective
amounts described in this clause (e) held by them; provided upon the expiration
of any Letter of Credit, the pro rata share of cash collateral attributable to
such expired Letter of Credit shall be applied by the Administrative Agent in
accordance with the priority of payments set forth in this Section 7.02;
(e)    sixth, to the payment of all other Obligations of the Loan Parties owing
under or in respect of the Loan Documents that are then due and payable to the
Administrative Agent, the Lenders, the Issuing Banks and the other holders or
beneficiaries thereof, ratably based upon the respective aggregate amounts of
all such Obligations then owing to all of them; and
(f)    last, after all of the Obligations have been indefeasibly paid in full,
to the Borrower or as otherwise required by law.
ARTICLE VIII

THE ADMINISTRATIVE AGENT
SECTION 8.01.    Appointment and Authority. Each of the Lenders and the Issuing
Banks hereby irrevocably appoints the entity named as Administrative Agent in
the heading of this Agreement and its successors to serve as Administrative
Agent under the Loan Documents, and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article (other than Section 8.06, which shall also be for the benefit of the
Borrower) are solely for the benefit of the Administrative Agent, the Lenders
and the Issuing Banks, and the Borrower shall not have rights as a third-party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.
SECTION 8.02.    Rights as a Lender or Issuing Bank. Any Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender or an Issuing Bank as any other Lender or Issuing Bank and
may exercise the same as though it were not the Administrative Agent, and the
terms “Lender”, “Lenders”, “Issuing Bank” and “Issuing Banks” shall, unless


73





--------------------------------------------------------------------------------





otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Administrative Agent hereunder in its individual
capacity. Such Person and its Affiliates may accept deposits from, lend money
to, own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
any of the Subsidiaries or any other Affiliate thereof as if it were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders or Issuing Banks.
SECTION 8.03.    Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, (a) the Administrative
Agent shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing, (b) the Administrative
Agent shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent is required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary, or as the Administrative Agent shall
believe in good faith to be necessary, under the circumstances as provided in
Section 10.02), provided that the Administrative Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, could expose
the Administrative Agent to liability or to be contrary to any Loan Document or
applicable law, rule or regulation, including for the avoidance of doubt any
action that may be in violation of the automatic stay under any debtor relief
law or that may effect a forfeiture, modification or termination of property of
a Defaulting Lender in violation of any debtor relief law, and (c) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in Section 10.02) or in the absence of its own gross
negligence or willful misconduct (such absence to be presumed unless otherwise
determined by a final, non‑appealable judgment of a court of competent
jurisdiction). The Administrative Agent shall be deemed to have no knowledge of
any Default unless and until written notice thereof (stating that it is a
“notice of default”) is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made or deemed made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or satisfaction of any condition that expressly refers to the matters described
therein as being acceptable or satisfactory to the Administrative Agent.
Notwithstanding anything herein to the contrary, the Administrative Agent shall
not have any liability arising from any confirmation of the Credit Exposure or
the component amounts thereof, any Exchange Rate or any US Dollar Equivalent.
SECTION 8.04.    Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it


74





--------------------------------------------------------------------------------





orally or by telephone and believed by it to be made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance,
extension, renewal or increase of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or an Issuing Bank, the Administrative
Agent may presume that such condition is satisfactory to such Lender or Issuing
Bank unless the Administrative Agent shall have received notice to the contrary
from such Lender or Issuing Bank prior to the making of such Loan or the
issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
SECTION 8.05.    Delegation of Duties. The Administrative Agent may perform any
and all its duties and exercise its rights and powers by or through any one or
more sub‑agents appointed by it. The Administrative Agent and any such sub‑agent
may perform any and all its duties and exercise its rights and powers through
their respective Related Parties. The exculpatory provisions of this Article
shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
SECTION 8.06.    Resignation or Removal of Administrative Agent. (a)  The
Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Banks and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower and subject to the consent of the Borrower (so long as no Event of
Default with respect to Holdings or the Borrower under clause (a), (b), (h) or
(i) of Article VII has occurred and is continuing at such time), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.
(a)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(b)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (ii) except for any indemnity payments owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and Issuing Bank directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of


75





--------------------------------------------------------------------------------





the retiring or removed Administrative Agent (other than any rights to indemnity
payments owed to the retiring or removed Administrative Agent), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.03, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring or removed Administrative Agent, its
sub‑agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.
(c)    Any resignation pursuant to this Section 8.06 by a Person acting as
Administrative Agent shall, unless such Person shall notify the Borrower and the
Lenders otherwise, also act to relieve such Person and its Affiliates of any
obligation to issue new, or extend existing, Letters of Credit where such
issuance or extension is to occur on or after the effective date of such
resignation. Upon the acceptance of a successor Administrative Agent’s
appointment as Administrative Agent hereunder, (i) such successor Administrative
Agent shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Issuing Bank, (ii) the retiring Issuing
Bank shall be discharged from all of its duties and obligations hereunder, and
(iii) the successor Issuing Bank shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangement satisfactory to the retiring Issuing Bank to effectively
assume the obligations of the retiring Issuing Bank with respect to such Letters
of Credit.
SECTION 8.07.    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and each Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent, any Arranger, the Syndication Agent, any
Documentation Agent, any Senior Managing Agent or any other Lender or Issuing
Bank, or any of the Related Parties of any of the foregoing, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and Issuing Bank
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Arranger, any Syndication Agent, any Documentation
Agent, any Senior Managing Agent or any other Lender or Issuing Bank, or any of
the Related Parties of any of the foregoing, and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
SECTION 8.08.    No Other Duties, Etc. The parties agree that none of the
Arrangers, the Documentation Agents, the Senior Managing Agents or the
Syndication Agent referred to on the cover page of this Agreement shall, in its
capacity as such, have any duties or responsibilities under this Agreement or
any other Loan Document.
SECTION 8.09.    Certain ERISA Matters. Each Lender (x) represents and warrants,
as of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative Agent
and not, for the avoidance of doubt, to or for the benefit of the Loan Parties,
that at least one of the following is and will be true:


76





--------------------------------------------------------------------------------





(i)    such Lender is not using "plan assets" (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender's entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender's entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)    (A) such Lender is an investment fund managed by a "Qualified
Professional Asset Manager" (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender's entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
In addition, unless either (1) sub-clause (i) in the immediately preceding
clause is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv), such
Lender further (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower, that the Administrative Agent is
not a fiduciary with respect to the assets of such Lender involved in such
Lender's entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).
ARTICLE IX

GUARANTY
SECTION 9.01.    Guaranty. Each Guarantor hereby unconditionally and irrevocably
guaranties, as primary obligor and joint and several co-debtor and not merely as
a surety, the prompt and complete payment and performance when due (whether at
the stated maturity, by acceleration or otherwise) of all Obligations, and the
Guarantors further agrees to pay the expenses which may be paid or incurred by


77





--------------------------------------------------------------------------------





any Credit Party in collecting any or all of the Obligations and enforcing any
rights under this Guaranty or under the Obligations in accordance with this
Agreement. This Guaranty shall remain in full force and effect until the Loan
Document Obligations (other than any contingent indemnity or expense
reimbursement obligations) are paid in full and all Commitments are terminated.
SECTION 9.02.    Waiver of Subrogation. Notwithstanding any payment or payments
made by any Guarantor (or any setoff or application of funds of any Guarantor by
any Credit Party) in respect of unpaid Obligations of the Borrower, each
Guarantor shall not be entitled to be subrogated to any of the rights of any
Credit Party against the Borrower or any collateral security or guaranty or
right to offset held by any Credit Party for the payment of such Obligations,
nor shall any Guarantor seek reimbursement from the Borrower in respect of
payments made by the Guarantor hereunder, in each case until such time as (i)
all Loan Document Obligations (other than any contingent indemnity or expense
reimbursement obligations) of the Borrower shall have been paid in full and (ii)
no Default or Event of Default has occurred and is continuing.
SECTION 9.03.    Modification of Borrower Obligations. Each Guarantor hereby
consents that, without the necessity of any reservation of rights against such
Guarantor and without notice to or further assent by such Guarantor, any demand
for payment of the Obligations made by any Credit Party may be rescinded by such
Credit Party, and the Obligations continued, and the Obligations, or the
liability of any other party upon or for any part thereof, or any collateral
security or guaranty therefor or right of offset with respect thereto, may, from
time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by any Credit Party,
and that this Agreement, any promissory notes, and the other Loan Documents,
including without limitation, any collateral security document or other guaranty
or document in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Credit Parties may deem advisable from
time to time, and, to the extent permitted by applicable law, any collateral
security or guaranty or right of offset at any time held by any Credit Party,
for the payment of the Obligations may be sold, exchanged, waived, surrendered
or released, all without the necessity of any reservation of rights against such
Guarantor and without notice to or further assent by such Guarantor which, to
the fullest extent permitted by law, will remain bound hereunder notwithstanding
any such renewal, extension, modification, acceleration, compromise, amendment,
supplement, termination, sale, exchange, waiver, surrender or release. No Credit
Party shall have any obligation to protect, secure, perfect or insure any
collateral security document or property subject thereto at any time held as
security for the Obligations. When making any demand hereunder against any
Guarantor, any Credit Party may, but shall be under no obligation to, make a
similar demand on any other party or any other guarantor and any failure by any
Credit Party to make such demand or to collect any payments from any Loan Party
or any such other guarantor shall not, to the fullest extent permitted by law,
relieve such Guarantor of its obligations or liabilities hereunder, and shall,
to the fullest extent permitted by law, not impair of affect the rights and
remedies, express or implied, or as a matter of law, of any Credit Party,
against any Guarantor. For the purposes of this Section “demand” shall include
the commencement and continuance of legal proceedings.
SECTION 9.04.    Waiver of the Guarantors. Each Guarantor waives the benefits of
division and discussion and any and all notice of the creation, renewal,
extension or accrual of the Obligations, and notice of proof of reliance by any
Credit Party upon this Guaranty or acceptance of this Guaranty, and the
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted, continued or incurred in reliance upon this Guaranty, and all
dealings between any Guarantor and any Credit Party shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guaranty. Each Guarantor waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon the Borrower or such
Guarantor with respect to the relevant Obligations. This


78





--------------------------------------------------------------------------------





Guaranty shall, to the fullest extent permitted by law, be construed as
continuing absolute and unconditional guaranty of payment (and not of
collection) without regard to the validity, regularity or enforceability of this
Agreement, any promissory note, or any other Loan Document, including, without
limitation, any collateral security or guaranty therefor or right to offset with
respect thereto at any time or from time to time held by any Credit Party and
without regard to any defense, setoff or counterclaim which may at any time be
available to or may be asserted by any Loan Party against the Administrative
Agent, any Issuing Bank or any Lender, or any other Person, or by any other
circumstance whatsoever (with or without notice to or knowledge of any Loan
Party) which constitutes, or might be construed to constitute, an equitable or
legal discharge of any Loan Party for any of its Obligations, or of any
Guarantor under this Guaranty in bankruptcy or in any other instance, and the
obligations and liabilities of such Guarantor hereunder shall not be conditioned
or contingent upon the pursuit by the Administrative Agent, any Issuing Bank,
any Lender or any other Person at any time of any right or remedy against the
Borrower or against any other Person which may be or become liable in respect of
any Obligations or against any collateral security or guaranty therefor or right
to offset with respect thereto. This Guaranty shall remain in full force and
effect and be binding in accordance with and to the extent of its terms upon
each Guarantor and its successors and assigns thereof, and shall inure to the
benefit of the Credit Parties and their successors, indorsees, transferees and
assigns, until the Obligations shall have been satisfied in full and the
Commitments shall be terminated
SECTION 9.05.    Reinstatement. This Guaranty shall continue to be effective, or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of any Obligations is rescinded or must otherwise be restored or returned by any
Credit Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Guarantor or the Borrower or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, any Guarantor, the Borrower or any substantial party of their
respective property, or otherwise, all as though such payments had not been
made.
SECTION 9.06.    Continuing Guaranty. This Guaranty shall remain in full force
and effect and shall be binding on each Guarantor, its successors and assigns
until all of the Loan Document Obligations (other than any contingent indemnity
or expense reimbursement obligations) have been satisfied in full; provided that
the Guaranty of any Subsidiary Guarantor shall be automatically released upon
the consummation of any transaction not prohibited hereunder as a result of
which such Subsidiary Guarantor shall cease to be a Subsidiary.
SECTION 9.07.    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 9.07 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 9.07, or
otherwise under this Guaranty, as it relates to such other Guarantor, voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount). The obligations of each Qualified ECP Guarantor
under this Section 9.07 shall remain in full force and effect until all of the
Loan Document Obligations (other than any contingent indemnity or expense
reimbursement obligations) have been satisfied in full. Each Qualified ECP
Guarantor intends that this Section 9.07 constitute, and this Section 9.07 shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.
ARTICLE X

MISCELLANEOUS


79





--------------------------------------------------------------------------------





SECTION 10.01.    Notices. (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) of this Section), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by fax, as
follows:
(i)    if to Holdings, the Borrower or any other Loan Party, to Holdings and the
Borrower at 11951 Freedom Drive, Reston, VA 20190, Attention of Marc H. Crown
(email: marc.h.crown@leidos.com; telephone No. 571-526-6470);
(ii)    if to the Administrative Agent, to Citibank Delaware, One Penns Way, OPS
II, Floor 2, New Castle, DE 19720, Attn: Agency Operations (e‑mail
GLAgentOfficeOps@citi.com with a copy to e-mail: agencyabtfsupport@citi.com;
fax: 646-274-5080; telephone: 302-894-6010); and
(iii)    if to any Issuing Bank or Lender, to it at its address (or fax number)
set forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next business day for the recipient);
and notices delivered through electronic communications to the extent provided
in paragraph (b) below shall be effective as provided in such paragraph.
(b)    Notwithstanding anything herein to the contrary, notices and other
communications to the Lenders and Issuing Banks hereunder may be delivered or
furnished by electronic communications (including email and Internet and
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices under Article II to any
Lender or Issuing Bank if such Lender or Issuing Bank, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. Any notices or other
communications to the Administrative Agent or the Borrower may be delivered or
furnished by electronic communications pursuant to procedures approved by the
recipient thereof prior thereto; provided that approval of such procedures may
be limited or rescinded by any such Person by notice to each other such Person.
(c)    Any party hereto may change its address or fax number for notices and
other communications hereunder by notice to the other parties hereto.
(d)    (i)  The Borrower agrees that the Administrative Agent may, but shall not
be obligated to, make the Communications (as defined below) available to the
Issuing Banks and the other Lenders by posting the Communications on the
Platform.
(i)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender, any Issuing Bank or any other Person for damages of any kind, including,
without limitation, direct or indirect, special, incidental or consequential
damages, losses or expenses


80





--------------------------------------------------------------------------------





(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of communications through the Platform.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
pursuant to any Loan Document or the transactions contemplated therein which is
distributed to the Administrative Agent, any Lender or any Issuing Bank by means
of electronic communications pursuant to this Section, including through the
Platform.
SECTION 10.02.    Waivers; Amendments. (a)  No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given. Without limiting the generality of the foregoing, the
execution and delivery of this Agreement, the making of a Loan or the issuance
of a Letter of Credit shall not be construed as a waiver of any Default,
regardless of whether the Administrative Agent, any Lender or any Issuing Bank
may have had notice or knowledge of such Default at the time.
(a)    Subject to Sections 2.08(e), 2.14 and 10.02(c), neither this Agreement
nor any provision hereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Borrower and the
Required Lenders or by the Borrower and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or any LC Disbursement or
reduce the rate of interest thereon (other than as a result of any waiver of any
increase in the interest rate applicable to any Loan pursuant to
Section 2.13(d)), or reduce any fees payable hereunder, without the written
consent of each Lender adversely affected thereby, (iii) postpone the scheduled
date of payment of the principal amount of any Loan or any LC Disbursement, or
any interest thereon, or any fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, in each case, without the written consent of each Lender
adversely affected thereby, (iv) change Section 2.08(c) or Section 2.18(b) or
2.18(c) or Section 7.02 in a manner that would alter the pro rata sharing of
Commitment reductions or payments required thereby, as the case may be, without
the written consent of each Lender, (v) change any of the provisions of this
Section or the percentage set forth in the definition of the term “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender, (vi) waive or amend any condition set forth in Section 4.03 with
respect to any Revolving Loan or Letter of Credit without the written consent of
the Required Revolving Lenders, (vii) waive any condition precedent required
under Section 4.01 without the written consent of each Arranger, (viii) change
the percentage set forth in the definition of the term “Required Revolving
Lenders” without the written consent of each Revolving Lender or (ix) release
all or substantially all of the value of the Guarantors, taken as a whole,
without the written consent of each Lender, except as expressly permitted
hereunder (in which case such release may be made by the Administrative Agent
acting alone); provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent or any Issuing
Bank hereunder without the prior written consent of the Administrative Agent or
such Issuing Bank, as the case may be. Notwithstanding anything else in this
Section to the contrary (A) any amendment of the definition


81





--------------------------------------------------------------------------------





of the term “Applicable Rate” pursuant to the penultimate sentence of such
definition shall require only the written consent of the Borrower and the
Required Lenders and (B) no consent with respect to any waiver, amendment or
modification of this Agreement or any other Loan Document shall be required of
any Defaulting Lender, except with respect to any waiver, amendment or other
modification referred to in clause (i), (ii) or (iii) of the first proviso of
this paragraph and then only in the event such Defaulting Lender shall be
adversely affected by such amendment, waiver or other modification.
(b)    If the Administrative Agent and the Borrower acting together identify any
ambiguity, omission, mistake, typographical error or other defect in any
provision of this Agreement or any other Loan Document, then the Administrative
Agent and the Borrower shall be permitted to amend, modify or supplement such
provision to cure such ambiguity, omission, mistake, typographical error or
other defect, and such amendment shall become effective without any further
action or consent of any other party to this Agreement, so long as, in each
case, the Lenders shall have received at least five Business Days’ prior written
notice thereof and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment,
modification or supplement.
SECTION 10.03.    Expenses; Indemnity; Damage Waiver. (a)  The Borrower shall
pay (i) all reasonable and documented out‑of‑pocket expenses incurred by the
Administrative Agent, the Arrangers, the Syndication Agent, the Documentation
Agents, the Senior Managing Agents and their respective Affiliates, including
the reasonable fees, charges and disbursements of one primary counsel for the
Administrative Agent, the Arrangers, the Syndication Agent, the Documentation
Agents, the Senior Managing Agents and their respective Affiliates (and one
additional counsel to each group of similarly situated Persons as required due
to actual or reasonably perceived conflicts of interest and one local counsel in
each relevant jurisdiction, as necessary), in connection with the syndication of
the credit facilities provided for herein, the preparation and administration of
this Agreement or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out‑of‑pocket expenses incurred
by the Issuing Banks in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and documented out‑of‑pocket expenses incurred by the
Administrative Agent, any Issuing Bank or any Lender, including the reasonable
fees, charges and disbursements of one counsel for the Administrative Agent, any
Issuing Bank and any Lender (and one additional counsel to each group of
similarly situated Persons as required due to actual or reasonably perceived
conflicts of interest and one local counsel in each relevant jurisdiction, as
necessary), in connection with the lawful enforcement of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such reasonable and documented out‑of‑pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
(a)    The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Arranger, each Documentation Agent, each Senior Managing Agent,
the Syndication Agent, each Lender and each Issuing Bank, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the reasonable and
documented out-of-pocket fees, charges and disbursements of one counsel for the
Indemnitees (and one additional counsel to each group of similarly situated
Persons as required due to actual or reasonably perceived conflicts of interest
and one local counsel in each relevant jurisdiction, as necessary), incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, the other Loan
Documents or any agreement or instrument contemplated hereby or thereby, the
performance


82





--------------------------------------------------------------------------------





by the parties hereto of their respective obligations hereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by an Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of the Subsidiaries, or any other
Environmental Liability related in any way to the Borrower or any of the
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto
or whether brought by any third party or by the Borrower or any of its
Affiliates; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are (i) determined by a court of competent jurisdiction by
final and non‑appealable judgment to have resulted from the bad faith, gross
negligence or willful misconduct or material breach of any of the Loan Documents
of such Indemnitee or any of its Related Parties or (ii) the result of any
proceeding that is not the result of an act or omission by Holdings, the
Borrower or any of their Subsidiaries or Affiliates and that is brought by an
Indemnitee against any other Indemnitee (other than any claims against the
Administrative Agent in its capacity or in fulfilling its role as Administrative
Agent under or with respect to the Loan Documents). This paragraph shall not
apply with respect to Taxes, other than any Taxes that represent losses, claims
or damages arising from any non-Tax claim.
(b)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent (or any sub-agent thereof) or any Issuing
Bank, or any Related Party of any of the foregoing, under paragraph (a) or
(b) of this Section (and without limiting its obligation to do so), each Lender
severally agrees to pay to the Administrative Agent (or such sub‑agent), such
Issuing Bank, or such Related Party, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or such sub‑agent) or such Issuing Bank in its capacity as
such, or against any Related Party of any of the foregoing for the
Administrative Agent (or any such sub‑agent) or any Issuing Bank in connection
with such capacity.
(c)    To the extent permitted by applicable law, (i) the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for any damages arising from the use by others of information or
other materials obtained through telecommunications, electronic or other
information transmission systems (including the Internet) except to the extent
that such claims or damages are determined by a court of competent jurisdiction
by final and non‑appealable judgment to have resulted from the gross negligence
or willful misconduct of such Indemnitee or any of its Related Parties or
(ii) no party hereto shall assert, and herby waives, any claim against any other
party hereto or any of such Person’s Related Parties, on any theory of liability
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or Letter of Credit or the use of
the proceeds thereof; provided that nothing in this paragraph (d) shall relieve
the Borrower of any obligation it may have to indemnify an Indemnitee against
special, indirect, consequential or punitive damages asserts against such
Indemnitee by a third party.
(d)    All amounts due under this Section shall be payable promptly after
written demand therefor.


83





--------------------------------------------------------------------------------





SECTION 10.04.    Successors and Assigns. (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) neither
Holdings nor the Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (and any attempted assignment or transfer by Holdings or
the Borrower without such consent shall be null and void); provided that a
merger, consolidation, amalgamation or similar transaction permitted hereunder
shall not constitute an assignment or transfer and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues Letters of Credit), Participants (to the extent
provided in paragraph (c) of this Section), the Arrangers, the Syndication
Agent, the Documentation Agents, the Senior Managing Agents and, to the extent
expressly contemplated hereby, the sub‑agents of the Administrative Agent and
the Related Parties of each of the Administrative Agent, the Issuing Banks and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(a)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:
(A)    the Borrower; provided that no consent of the Borrower shall be required
(1) for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund
and (2) if an Event of Default with respect to Holdings or the Borrower under
clause (a), (b), (h) or (i) of Article VII has occurred and is continuing at the
time of such assignment, for any other assignment (provided that the Borrower
shall nonetheless be provided notice of such assignment); provided further that
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within 10
Business Days after having received notice thereof at the address and fax number
specified in Section 10.01(a) hereof (as the same may be changed by the Borrower
pursuant to Section 10.01(c));
(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund; and
(C)    each Issuing Bank; provided that no consent of any Issuing Bank shall be
required for an assignment of Term Loans or Incremental Term Loans.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consents; provided that no such
consent of the Borrower shall be required if an Event of Default under clause
(a), (b), (h) or (i) of Article VII has occurred and is continuing


84





--------------------------------------------------------------------------------





at the time of such assignment; provided further that the Borrower shall be
deemed to have consented to any such amount unless it shall object thereto by
written notice to the Administrative Agent within 10 Business Days after having
received notice thereof;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
except that this clause (B) shall not be construed to prohibit the assignment of
a proportionate part of all the assigning Lender’s rights and obligations in
respect of one class of Commitments or Loans but not those in respect of another
class;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, provided that only one such processing and
recordation fee shall be payable in the event of simultaneous assignments from
any Lender or its Approved Funds to one or more other Approved Funds of such
Lender; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent any tax forms required by Section 2.17(f) and an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate‑ level information (which may contain MNPI) will
be made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable law, including Federal, State
and foreign securities laws.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 10.03). Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iv)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices within
the United States a copy of each Assignment and Assumption delivered to it and
records of the names and addresses of the Lenders, and the Commitment of, and
principal amount (and stated interest) of the Loans and LC Disbursements owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(v)    Upon receipt by the Administrative Agent of an Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed


85





--------------------------------------------------------------------------------





Administrative Questionnaire and any tax forms required by Section 2.17(f)
(unless the assignee shall already be a Lender hereunder) and the processing and
recordation fee referred to in this Section, the Administrative Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register; provided that the Administrative Agent shall not be
required to accept such Assignment and Assumption or so record the information
contained therein if the Administrative Agent reasonably believes that such
Assignment and Assumption lacks any written consent required by this Section or
is otherwise not in proper form, it being acknowledged that the Administrative
Agent shall have no duty or obligation (and shall incur no liability) with
respect to obtaining (or confirming the receipt) of any such written consent or
with respect to the form of (or any defect in) such Assignment and Assumption,
any such duty and obligation being solely with the assigning Lender and the
assignee. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph, and
following such recording, unless otherwise determined by the Administrative
Agent (such determination to be made in the sole discretion of the
Administrative Agent, which determination may be conditioned on the consent of
the assigning Lender and the assignee), shall be effective notwithstanding any
defect in the Assignment and Assumption relating thereto. Each assigning Lender
and the assignee, by its execution and delivery of an Assignment and Assumption,
shall be deemed to have represented to the Administrative Agent that all written
consents required by this Section with respect thereto (other than the consent
of the Administrative Agent) have been obtained and that such Assignment and
Assumption is otherwise duly completed and in proper form, and each assignee, by
its execution and delivery of an Assignment and Assumption, shall be deemed to
have represented to the assigning Lender and the Administrative Agent that such
assignee is an Eligible Assignee.
(b)    Any Lender may, without the consent of, or notice to, the Borrower, the
Administrative Agent or any Issuing Bank, sell participations to one or more
Eligible Assignees (“Participants”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant or requires the approval of all
the Lenders. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 (subject to the requirements and
limitations therein, including the requirements under Section 2.17(f) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (x) agrees to be subject to the
provisions of Sections 2.18 and 2.19 as if it were an assignee under
paragraph (b) of this Section and (y) shall not be entitled to receive any
greater payment under Section 2.15 or 2.17, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.19(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.18(c) as though it were a


86





--------------------------------------------------------------------------------





Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non‑fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant to which it has sold a
participation and the principal amounts (and stated interest) of each such
Participant’s interest in the Loans or other rights and obligations of such
Lender under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Loans or other
rights and obligations under any this Agreement) except to the extent that such
disclosure is necessary to establish that such Loan or other right or obligation
is in registered form under Section 5f.103‑1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as such) shall not have any
responsibility for maintaining a Participant Register.
(c)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank, and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
SECTION 10.05.    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein, in the other Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any
Arranger, the Syndication Agent, the Documentation Agents, the Senior Managing
Agents, any Issuing Bank or any Lender or any Affiliate of any of the foregoing
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee, LC Disbursement or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit (other than any
Collateralized Letter of Credit) is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Sections 2.15, 2.16, 2.17 and
10.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.
SECTION 10.06.    Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof, including the commitments of the Lenders and, if applicable, their
Affiliates under any commitment advices submitted by them. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their


87





--------------------------------------------------------------------------------





respective successors and assigns. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic image scan
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.
SECTION 10.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 10.08.    Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each Issuing Bank and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, Issuing Bank or Affiliate to or for the credit or the account of
the Borrower against any of and all the obligations then due of the Borrower now
or hereafter existing under this Agreement held by such Lender or Issuing Bank,
irrespective of whether or not such Lender or Issuing Bank shall have made any
demand under this Agreement. The rights of each Lender, each Issuing Bank and
each of their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender, Issuing
Bank or Affiliate may have.
SECTION 10.09.    Governing Law; Jurisdiction; Consent to Service of Process.
(a)  This Agreement shall be construed in accordance with and governed by the
law of the State of New York.
(a)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the jurisdiction of the Supreme Court of the State
of New York sitting in the Borough of Manhattan and of the United States
District Court of the Southern District of New York sitting in the Borough of
Manhattan, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and the Borrower hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding brought by it or any of its Affiliates shall be brought, and shall be
heard and determined, exclusively in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or any of its respective properties in the courts of any
jurisdiction.
(b)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 10.01. Nothing in this Agreement
or any other Loan Document will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.


88





--------------------------------------------------------------------------------





SECTION 10.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 10.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 10.12.    Confidentiality; Non‑Public Information. (a) The
Administrative Agent, each Issuing Bank and each Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors who need to
know such information in connection with the credit facilities established
hereunder (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (ii) to the extent requested by any
Governmental Authority or any other regulatory authority purporting to have
jurisdiction over it or its Related Parties (including any self‑regulatory
authority, such as the National Association of Insurance Commissioners),
(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process (but only after giving prompt written notice
to the Borrower, to the extent permitted by law, of any such requirement or
request (except with respect to any audit or examination conducted by any
Governmental Authority) so that the Borrower may seek a protective order or
other appropriate remedy and/or waive compliance with this Section), (iv) to any
other party to this Agreement, (v) in connection with the exercise of any
remedies under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section, to
(x) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement, (y) any
direct or indirect, actual or prospective party (or its Related Parties) to any
swap, derivative or other transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder, or (z) any credit insurance provider relating to the Borrower and its
obligations under this Agreement; (vii) on a confidential basis to (x) any
rating agency in connection with rating the Borrower or its Subsidiaries or
their obligations under this Agreement or (y) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to this Agreement; (viii) with the consent of the Borrower; or
(ix) to the extent such Information (A) becomes publicly available other than as
a result of a breach of this Section, or (B) becomes available to the
Administrative Agent, any Issuing Bank, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower that
is not known by the Administrative Agent, such Issuing Bank, such Lender or such
Affiliate to have possession of such information illegally or as a result of a
violation of this Section. In addition, the Administrative Agent, the Lenders
and the Issuing Banks may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry and service providers to the Administrative
Agent and the


89





--------------------------------------------------------------------------------





Lenders in connection with the administration of this Agreement, the other Loan
Documents, the Loans and the Commitments, in each case, to the extent such
information is customarily provided to such Persons. For the purposes of this
Section, “Information” means all information received from the Borrower relating
to the Borrower or its business, other than any such information that is
available to the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Borrower. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
(a)    Each Lender acknowledges that all information, including requests for
waivers and amendments, furnished by the Borrower or the Administrative Agent
pursuant to or in connection with, or in the course of administering, this
Agreement will be syndicate‑level information, which may contain MNPI. Each
Lender represents to the Borrower and the Administrative Agent that (i) it has
developed compliance procedures regarding the use of MNPI and that it will
handle MNPI in accordance with such procedures and applicable law, including
Federal, state and foreign securities laws, and (ii) it has identified in its
Administrative Questionnaire a credit contact who may receive information that
may contain MNPI in accordance with its compliance procedures and applicable
law, including Federal, state and foreign securities laws.
(b)    The Borrower and each Lender acknowledge that, if information furnished
by the Borrower pursuant to or in connection with this Agreement is being
distributed by the Administrative Agent through DebtDomain or another website or
other information platform (the “Platform”), (i) the Administrative Agent may
post any information that the Borrower has indicated as containing MNPI solely
on that portion of the Platform as is designated for Private Side Lender
Representatives and (ii) if the Borrower has not indicated whether any
information furnished by it pursuant to or in connection with this Agreement
contains MNPI, the Administrative Agent reserves the right to post such
information solely on that portion of the Platform as is designated for Private
Side Lender Representatives. The Borrower agrees to clearly designate all
information provided to the Administrative Agent by or on behalf of the Borrower
that is suitable to be made available to Public Side Lender Representatives, and
the Administrative Agent shall be entitled to rely on any such designation by
the Borrower without liability or responsibility for the independent
verification thereof.
SECTION 10.13.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
SECTION 10.14.    Conversion of Currencies. (a)  If, for the purpose of
obtaining judgment in any court, it is necessary to convert a sum owing
hereunder in one currency into another currency, each party hereto agrees, to
the fullest extent that it may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures in the
relevant jurisdiction the first currency


90





--------------------------------------------------------------------------------





could be purchased with such other currency on the Business Day immediately
preceding the day on which final judgment is given.
(a)    The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrower contained
in this Section shall survive the termination of this Agreement and the payment
of all other amounts owing hereunder.
SECTION 10.15.    Certain Notices. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower and each
other Loan Party that, pursuant to the requirements of the USA Patriot Act and
the Beneficial Ownership Regulation, it is required to obtain, verify and record
information that identifies the Borrower and each other Loan Party, which
information includes the name and address of each Loan Party and other
information that will allow such Lender or the Administrative Agent to identify
the Loan Parties in accordance with the USA Patriot Act and the Beneficial
Ownership Regulation.
SECTION 10.16.    No Fiduciary Relationship. Holdings and the Borrower, on
behalf of themselves and the Subsidiaries, agree that in connection with all
aspects of the transactions contemplated hereby and any communications in
connection therewith, the Borrower, its Subsidiaries and their Affiliates, on
the one hand, and the Administrative Agent, the Arrangers, the Syndication
Agents, the Documentation Agents, the Senior Managing Agents, the Lenders, the
Issuing Banks and their Affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any fiduciary
duty on the part of the Administrative Agent, any Arranger, any Syndication
Agent, any Documentation Agent, any Senior Managing Agent, any Lender, any
Issuing Bank or any of their Affiliates, and no such duty will be deemed to have
arisen in connection with any such transactions or communications. The
Administrative Agent, the Arrangers, the Syndication Agent, the Documentation
Agents, the Senior Managing Agents, the Lenders, the Issuing Banks and their
Affiliates may be engaged, for their own accounts or the accounts of customers,
in a broad range of transactions that involve interests that differ from those
of the Borrower and its Affiliates, and none of the Administrative Agent, the
Arrangers, the Syndication Agent, the Documentation Agents, the Senior Managing
Agents, the Lenders, the Issuing Banks or their Affiliates has any obligation to
disclose any of such interests to the Borrower or its Affiliates. To the fullest
extent permitted by law, the Borrower hereby waives and releases any claims that
it or any of its Affiliates may have against the Administrative Agent, the
Arrangers, the Syndication Agent, the Documentation Agents, the Senior Managing
Agents, the Lenders, the Issuing Banks and their Affiliates with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
SECTION 10.17.    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:


91





--------------------------------------------------------------------------------





(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
SECTION 10.18.    Acknowledgment Regarding any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Hedging Agreements or any other agreement or instrument that is a QFC (such
support “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States), that in the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.


[The remainder of this page has been left blank intentionally]








92





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
LEIDOS, INC.,
By: /s/ Marc H. Crown
Name: Marc H. Crown
Title: Senior Vice President and Treasurer




[Signature Page to Leidos Credit Agreement]




[[DMS:5267368v21::: 01/16/2020-05:41 PM]]

--------------------------------------------------------------------------------





LEIDOS HOLDINGS, INC.
By: /s/ Marc H. Crown
Name: Marc H. Crown
Title: Senior Vice President and Treasurer


[Signature Page to Leidos Credit Agreement]






[[DMS:5267368v21::: 01/16/2020-05:41 PM]]

--------------------------------------------------------------------------------





LEIDOS GOVERNMENT SERVICES, INC.


By: /s/ Marc H. Crown
Name: Marc H. Crown
Title: Treasurer


[Signature Page to Leidos Credit Agreement]






[[DMS:5267368v21::: 01/16/2020-05:41 PM]]

--------------------------------------------------------------------------------





LEIDOS INNOVATIONS GLOBAL, INC.


By: /s/ Marc H. Crown
Name: Marc H. Crown
Title: Treasurer


[Signature Page to Leidos Credit Agreement]






[[DMS:5267368v21::: 01/16/2020-05:41 PM]]

--------------------------------------------------------------------------------





LEIDOS INTEGRATED TECHNOLOGY, LLC


By: /s/ Marc H. Crown
Name: Marc H. Crown
Title: Treasurer


[Signature Page to Leidos Credit Agreement]






[[DMS:5267368v21::: 01/16/2020-05:41 PM]]

--------------------------------------------------------------------------------





LEIDOS INTERMEDIATE HOLDINGS, INC.


By: /s/ Marc H. Crown
Name: Marc H. Crown
Title: Treasurer


[Signature Page to Leidos Credit Agreement]






[[DMS:5267368v21::: 01/16/2020-05:41 PM]]

--------------------------------------------------------------------------------





QTC HOLDINGS, INC.


By: /s/ Marc H. Crown
Name: Marc H. Crown
Title: Treasurer




[Signature Page to Leidos Credit Agreement]






[[DMS:5267368v21::: 01/16/2020-05:41 PM]]

--------------------------------------------------------------------------------





CITIBANK, N.A., individually and as Administrative Agent,
By:
/s/Susan M. Olsen
Name: Susan M. Olsen
Title: Vice President







[Signature Page to Leidos Credit Agreement]






[[DMS:5267368v21::: 01/16/2020-05:41 PM]]

--------------------------------------------------------------------------------








MUFG BANK, LTD.
By:
/s/Oscar Cortez
Name: Oscar Cortez
Title: Director







[Signature Page to Leidos Credit Agreement]



--------------------------------------------------------------------------------







Bank of America, N.A.,
By:
/s/Thor O’Connell
Name: Thor O’Connell
Title: Vice President



[Signature Page to Leidos Credit Agreement]



--------------------------------------------------------------------------------





Bank of Montreal,
By:
/s/Patrick Hartweger
Name: Patrick Hartweger
Title: Managing Director



[Signature Page to Leidos Credit Agreement]



--------------------------------------------------------------------------------





THE BANK OF NOVA SCOTIA,
By:
/s/Jason Rinne
Name: Jason Rinne
Title: Director



[Signature Page to Leidos Credit Agreement]



--------------------------------------------------------------------------------





Capital One, National Association
By:
/s/Joshua Dearmon
Name: Joshua Dearmon
Title: Senior Vice President



[Signature Page to Leidos Credit Agreement]



--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.,
By:
/s/Anthony Galea
Name: Anthony Galea
Title: Executive Director



[Signature Page to Leidos Credit Agreement]



--------------------------------------------------------------------------------





Mizuho Bank, Ltd.,
By:
/s/Tracy Rahn
Name: Tracy Rahn
Title: Authorized Signatory



[Signature Page to Leidos Credit Agreement]



--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION
By:
/s/Eric H. Williams
Name: Eric H. Williams
Title: Senior Vice President



[Signature Page to Leidos Credit Agreement]



--------------------------------------------------------------------------------





U.S. Bank National Association,
By:
/s/Lukas Coleman
Name: Lukas Coleman
Title: Vice President



[Signature Page to Leidos Credit Agreement]



--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender
By:
/s/Greg Strauss
Name: Greg Strauss
Title: Director





[Signature Page to Leidos Credit Agreement]



--------------------------------------------------------------------------------





Fifth Third Bank, National Association
By:
/s/Michael S. Barnett
Name: Michael S. Barnett
Title: Senior Vice President



[Signature Page to Leidos Credit Agreement]



--------------------------------------------------------------------------------





GOLDMAN SACHS BANK USA,
By:
/s/Ryan Durkin
Name: Ryan Durkin
Title: Authorized Signatory



[Signature Page to Leidos Credit Agreement]



--------------------------------------------------------------------------------





Regions Bank,
By:
/s/Stephanie Herndon
Name: Stephanie Herndon
Title: Assistant Vice President



[Signature Page to Leidos Credit Agreement]



--------------------------------------------------------------------------------





TD Bank, N.A.,
By:
/s/Bernadette Collins
Name: Bernadette Collins
Title: Senior Vice President



[Signature Page to Leidos Credit Agreement]



--------------------------------------------------------------------------------





Bank of the West,
By:
/s/Harry Yergey
Name: Harry Yergey
Title: Managing Director

By:
/s/Caroline Smith
Name: Caroline Smith
Title: Assistant Vice President





[Signature Page to Leidos Credit Agreement]



--------------------------------------------------------------------------------





SUMITOMO MITSUI BANKING CORPORATION
By:
/s/Michael Maguire
Name: Michael Maguire
Title: Managing Director



[Signature Page to Leidos Credit Agreement]



--------------------------------------------------------------------------------





City National Bank, a national banking association
By:
/s/Laura Dodd
Name: Laura Dodd
Title: Vice President









[Signature Page to Leidos Credit Agreement]

